I declare open the 2006-2007 session of the European Parliament.
The next item is the report (A6-0036/2006) by Reino Paasilinna, on behalf of the Committee on Industry, Research and Energy, on a European information society for growth and employment (2005/2167(INI)).
. Mr President, ladies and gentlemen, when I started drafting the report the telecommunications sector was in a rather miserable state. Most Member States had not yet even delivered their national communications on the progress they had made in implementation. The situation now is better: all the national communications are with the Commission, and in almost every Member State five directives have come into force one way or another. Meanwhile, however, many Member States have been protecting their monopolies for many years, and so they have had the money to penetrate the markets in those Member States which opened up their markets on time.
Nevertheless, these directives are already obsolete. This industry is developing at such a rate that new legislation is necessary to guarantee the viability and development of the market and its potential for providing employment. For this reason, it is good that the Commission has decided to propose the i2010 strategy, which aims to create a viable common knowledge-based area. We need to safeguard investment and appropriations for research, and all Europeans need to have access to this system, including the poor.
Technology changes more rapidly than legislation, and this is why I adhered to the basic premise that the strategy proposed in my report should be as transparent as possible, and that technology should be neutral. This will allow it to create incentives for access to the market for all kinds of new inventions and alternatives, and also competitors. We will change the world more with technology than with politics. But who should lead this change? We should be talking about the ubiquitous information society. Information and communication technology no longer mean audiovisual technology. Information is transmitted, for example, between a tyre and a car, between a refrigerator and portable terminal equipment, a wallet and a key ring, home air-conditioning and a navigator. We are, then, dealing with digital technology, which is present everywhere all the time.
How much cleverer is a person in intelligent clothing? He is a mobile source of, and a target for, information. I just wonder when we will be starting to control him like a robot. Digital technology also makes life for many very easy, with the result that we are starting to look for stimulation outside this environment. It has been calculated that 80% of our national wealth is intangible, which is to say education, knowledge, administration, and just 3% is made up of natural resources. It is therefore alarming that in that 80% range we are lagging with indifference behind our competitors. We are not investing, not researching, and not implementing directives properly and at an acceptable rate. It is only mainly the Nordic countries and one or two others that are exceptions to this trend.
Information and communications technology is the fastest growing sector of industry. It creates most jobs in industry. Unless we pull ourselves together, disaster awaits us. Those investing in the sector will look for their partners in countries such as China and India, and the old declining economies, which is to say us here in Europe, will be left behind. Already highly trained people from China and India are entering this sector, a lot more than from Europe. The day before yesterday the Organisation for Economic Cooperation and Development warned Europe about this change. Is it not then time to act, ladies and gentlemen, as the Commission is also suggesting?
Some amendments have been made to my report. My colleague, Mrs Riera Madurell, and I drafted three of them, which can be kept in the form of these summarised versions, as compromises. Their purpose is to take clear account of equality between women and men and the opinion of the Committee on Women’s Rights and Gender Equality, but to shorten this opinion slightly. I hope this approach will be looked upon favourably. Furthermore, my colleague, Mr Guidoni, has drafted a few amendments, which we on the committee voted against, mainly because of a translation error. I also believe that I am able to support them.
. Mr President, I shall firstly express my thanks to Parliament and particularly to its rapporteur, Mr Paasilinna, for his very detailed report. He has been working very closely with the other rapporteurs and has gathered their opinions. To all of them I express my thanks.
It is very encouraging to see that Parliament shares the Commission’s main concerns and the policy priorities for the information society over the next five years. As the various committees and rapporteurs have shown, it is very difficult to predict today how the information society of tomorrow will look, and that is why we opted for a broad and ambitious strategic framework, instead of a detailed action plan, because this strategic framework allows for review and adjustments in response to emerging challenges. The i-2010 framework thus seeks to provide a future-proof policy framework.
I am very pleased to note that Parliament and the Commission share a position on the key elements of i-2010: commitments to make ICT legislation forward-looking and responsive to the changes brought about by converging. So, it must be technologically neutral and supportive of competition, and at the same time Member States must implement fully the existing regulatory framework which, unfortunately, is not always the case, but you know that I am fighting to get that done.
We see a similar need for the approach to spectrum management which can respond to rapid technological developments and changes in demand and which is supported by regulators, operators and others involved. Here we will have a lot of work in the next few months.
Our shared priorities also include support for the EU’s creation and distribution of European content, the protection of intellectual property, the promotion of security and the protection of users against harmful content. The Commission and Parliament are also of one mind when it comes to urging Member States and businesses to invest more into ICT research, and we see the same need for ensuring appropriate financial resources for ICT in FP7 and CIP.
We also agree on the need to promote and protect citizens’ rights in the information society and that is why we need to raise the awareness of citizens on how their rights, freedom of expression, privacy, personal data protection and right to receive or communicate information can be exercised in the information society.
Together with Parliament I would urge the Member States to use their national reform plans in order to address their own ICT priorities, to improve their public services, such as e-government initiatives, where I see a lot of progress in the move to invest more in the exploitation of ICT in public-sector services.
Like Parliament, I am worried about the digital divide. We have to ensure that everyone can participate; not only people who live in cities; not only people who have a certain level of education; not only young people. This is a very strong goal and an opportunity to be seized. We will work together on steps to bridge this digital divide.
When I refer to ‘digital divide’, I also mean the promotion of digital literacy for all, which leads me to the participation of women in all ICT-related fields of academia and business. There is good news: our statistics show that gender is no longer the main factor in the digital divide; that factor is diminishing very rapidly. I am encouraged by this, but that does not mean that we should not do anything to solve the residual problem. We have to work together and continue our efforts to promote greater gender balance in ICT-related fields such as science. In many governments, initiatives are being taken to that end.
I agree with you on the crucial importance of the Internet for an economy based on information. That is why the EU also played an active role in brokering the agreement on the progressive internationalisation of Internet governance at the World Summit on the Information Society in Tunis last year. In my view, that is the best approach to Internet governance. The Commission, together with Parliament, will proceed by organising a forum later this year.
I am also stepping up monitoring activities in the field of media pluralism and will shortly publish a working paper on that issue. The working paper is going to be a stock-taking exercise to capture the wide range of different circumstances across the Member States, but at the same time – and I keep reiterating this – my views on ownership and media pluralism have not changed. Ownership issues are a matter for Member States: they must take their responsibilities and exercise them in an effective manner in line with the subsidiarity principle. That is why the Commission simply supports the Member States; it does not dictate to them in this important area of national life.
Having said that, I promised you that I would follow this up and cooperate with you in that regard. I will shortly be proposing measures to that effect to this House.
Concerning your call to speed up the e-inclusion initiative – which is planned for 2008 – I urge you not just to see the date of 2008, because 2008 is the time when we will have reached our objective. In order to reach it, we are preparing things now. So I have spoken with the forthcoming EU Presidencies of Finland, Germany and Portugal, and practical actions will be built up until we reach the e-inclusion initiative in 2008.
Since the publication of the i-2010 action plan, we have significantly raised awareness of ICT issues. We have started to make progress on key objectives, with the adoption of several proposals, with other proposals in the pipeline and with initiatives that were not inscribed in the i-2010 initiative. The flexibility of the action plan allows us to add initiatives whenever necessary. The latest one I took involves consultation on RFIDs, which bring together economic necessity and the necessity to protect the privacy of our citizens.
However, achievement of our ambitious objective requires adequate financial resources. As soon as an interinstitutional agreement on the Financial Perspective is reached, we need to see important decisions and adjustments named in the Seventh Framework Programme and in the Competitiveness and Innovation Programme. I therefore urge you to ensure that those two programmes are granted the basic necessary financial resources in order to support ICT as a driver for competitiveness and growth. I am very glad to see that this is a shared opinion and goal not only in this House but also in the three institutions, and that is a guarantee of success.
. Mr President, I am going to speak on behalf of the Committee on Women’s Rights and Gender Equality, and I would like firstly to congratulate the rapporteur on his wonderful work and then express my agreement with the Commissioner’s view and say that, in order to achieve the Lisbon objectives, it is essential to create a fully inclusive information society, in which everybody has access to the new information and communication technologies and can benefit from them under equal conditions.
In this context, the scant presence of women in the fields relating to these technologies demonstrates that there is a real digital gender gap in the European Union, which has clear repercussions in terms of employment and which must be dealt with by means of specific actions.
We must tackle the causes of this division, and it is therefore necessary to promote training actions aimed at increasing the number of well-trained women in the field and at all levels and to achieve a greater presence of, and participation by, women in all of the bodies that take decisions and formulate policies related to information and communication technologies. There are still very few women in this area.
We are calling for special attention for women living in rural, isolated and geographically remote areas, for whom information and communication technologies may provide an effective means of participating in economic, political and social life.
For all of these reasons, it is essential that we have reliable data, broken down by gender, and a legal framework that deals with the gender perspective and allows us to identify and tackle the causes of discrimination. On this aspect, the role of the new European Institute for Gender Equality may be fundamental.
Our report also refers to the sexist use of pictures of women in the media, and particularly in the digital media, and we are therefore calling on the Commission to promote the drafting of a gender equality code for the media, which will help to promote gender equality in the media, both in terms of the information they convey and in the media organisations themselves.
I do not wish to end without calling on the Commission to pay particular attention to the criminal use of the new information and communication technologies, such as the use of the Internet for the trafficking of women and children. In this regard, we would ask that all legal and technological initiatives necessary to put an end to it be promoted.
. – Mr President, ladies and gentlemen, this report constitutes a significant advance towards an understanding of the concept of an ‘information society’. Specifically, I would particularly like to point to one aspect of the report: the fact that it gives a precise indication of the extremely close relationship between current impressive developments in technology and the fate of democracy.
The report was right to show the effects that the information society has on growth and employment and to present the benefits, problems and the solutions. The implications, however, go much further: the media have already become key in conditioning the ideas and behaviour of billions of people. Their role is therefore socially important and often decisive. Media ownership cannot be distinct from responsibility towards society, and the effects of the media must not be seen solely in terms of the market.
At stake on this issue are all our values, our rights, and even the fate of peace and the survival of humanity. We face not merely a set of economic and technical problems; what is at stake are fundamental rights such as the right to be informed, to be able to express oneself and to communicate, particularly given that the information society will increasingly be a society of the moving image. This will be the dominant language of the future.
Those unable to decipher the images and prevent themselves from being manipulated by them will not be free: helping our children to learn this language will be the only way to make them into citizens with awareness.
. – Mr President, I would like firstly to thank the Commissioner for the report drawn up by the Commission. Thanks to that report, I believe that we have been able to hold an extremely interesting debate, because it stresses once again what I believe to be absolutely fundamental in the Lisbon Agenda.
If there is one decisive area in terms of the implementation of the Lisbon Agenda, it is the information and communication technologies, which constitute a priority issue for this House and for the European institutions.
I would like to take this opportunity to refer to the budgetary issues, which have yet to be fully defined. For example, with regard to the Seventh Framework Programme, we must not forget the essential and decisive role of the information and communication technologies in the Lisbon Agenda.
I am going to mention just two aspects of the debate that we have held in my committee, in which we have reached an agreement on this report. Firstly, with regard to Article 66, which was approved in the Committee on Industry, Research and Energy and which refers to the need not to forget deregulation. This is necessary to the sector, which only needed to be regulated for a limited period and in response to the demands of the time.
I believe that it is very important not to forget deregulation, because if we do not take it into account and vote in favour of it today, we will be going against the Lisbon Agenda.
Finally, on the issue of women, all of the groups reached a compromise amendment and we voted in favour of it, but then eight amendments appeared dealing with the issue of women, which Mr Paasilinna is now telling us are being reduced to three.
Women do not need to hear things repeated. Women need decisive action. Where there are problems, they do not need the same thing to be repeated twenty times, but rather they need something serious and decisive to be done once and for all. We are therefore in favour of the compromise amendment, but not in favour of more and more rhetoric, like that contained in these additional amendments.
. The knowledge-based society cannot be achieved unless we can bridge the digital divide in all its forms. There is a digital divide between rich and poor countries, but it also exists within the EU itself. If we are to combat this problem effectively, we need to tackle all of its various aspects, both technological and socio-economic. Indeed, knowledge of ICT is the best response we can give to this problem. The aim of the i2010 strategy is to develop the effective use of the goods and services provided by ICT and to encourage active and critical participation in the information society for all and to everyone's benefit. This plan of action is therefore particularly to be welcomed.
The intention of our amendments was to ensure that we do not forget about vulnerable people such as the elderly, the disabled, and those who live alone or have social difficulties. I also think it would be worthwhile to undertake an analysis of the economic, cultural and social effects of the move towards an information society, in order to improve our understanding and the monitoring of the plan, because I believe that we cannot be competitive if we do not share knowledge and skills.
. Mr President, innovation in the field of ICT is progressing so rapidly that there is a risk that the European Union, which invests only EUR 80 per capita compared with the equivalent of EUR 350 in Japan and EUR 400 in the United States, will soon be left behind. The EU must therefore increase investment in research and urge the Member States to do the same.
On the other hand, the fast pace of innovation means that there is a risk that the digital divide, and therefore social divides, will widen, to the detriment of the social and territorial cohesion that we are working towards. It is therefore vital that we build an information society based on inclusion, and on broad take-up of information and communication technologies in public services, SMEs and households.
The success of the i2010 strategy requires the European Commission to put forward proposals to make these technologies accessible to all citizens, taking account of the crucial role given to the regions, to safeguard the principles of freedom and pluralism of the media, and to set out clear actions to protect against illegal and harmful content and to protect minors and human dignity, while also protecting privacy. The Commission also needs to put the emphasis on effective use of ICT in public services, particularly in health and education.
Finally, although I am in favour, in the medium term, of opening up the market following a period of transition towards the implementation of general competition rules, I would point out that the Treaties define the rules for free competition, and at the same time call for economic, social and territorial cohesion.
Freedom of competition in the field of ICT must not result in the private sector refusing to invest in unprofitable infrastructure. The role of states and regions will therefore be a determining factor in encouraging the development of the necessary infrastructure.
It is up to us to make ICT a real tool for economic development and for social and territorial cohesion in the European Union. I would like to thank Mr Paasilinna for the high quality of his work, and my fellow Members for their contributions to the debate.
. Mr President, ladies and gentlemen, information technology is a key element in constructing a society that is culturally richer and more cohesive. The information society ought to be open to all, and ought to be a democratic tool that takes cultural diversity into account and promotes participation by citizens as protagonists, and not just as consumers.
We must tackle the elimination of the digital divide, which is a problem of balanced development and above all social justice. The role of public investment in safeguarding the open nature of ICTs should be considered fundamental, in order to guarantee the development of technical resources and cultural tools permitting all citizens to benefit from an ever-increasing volume of communication and information services. In order to put good governance into practice and provide all Europeans with full citizenship, we should adopt a European Charter of consumer rights in the digital world – so-called e-rights – with shared principles and guidelines, defining a framework of citizens’ rights. The charter should include, in particular, the right to free access, free of charge (which would therefore be non-discriminatory), to transparent, comprehensive and complete information in a secure environment via telecommunications services and platforms based on open, interoperable standards, such as e-mail address portability.
With the I-2010 Directive, Europe has the vital role of meeting the target of making the information society accessible to all.
. Mr President, I should like to welcome two documents, the report before us and the Commission’s communication.
I will refer briefly to a number of issues. In their broadest sense, ICT services, especially the Internet, must be understood to impact on human beings’ consciousness and indeed on their subconscious too. Accordingly, it is essential to put in place technological, distribution and legal safeguards to ensure these facilities are not used to transmit harmful content. I have in mind content likely to deprave, to incite hatred or to promote criminal behaviour. It is also necessary to provide effective protection for financial and administrative services, to prevent unauthorised individuals from accessing them. Particular care should be taken over material aimed at children and young people. The promotion of broadband information networks must be a priority. More widespread use of home electric networks for data transmission should be encouraged. Educating and informing society on the subject is tremendously important. As we identify the tasks to be accomplished in this area we should keep in mind that this is not only a problem for the Union but also for the whole world. Let us therefore do all we can to ensure that access to the information network becomes a reality for all our citizens and that they derive the maximum possible benefit from it.
– Mr President, Commissioner, ladies and gentlemen, the technological developments and changes taking place nowadays in the ICT sector are proceeding at a giddy pace and are hard to keep up with. Thus, a digital divide is appearing between Member States, a digital divide is appearing between regions and, most importantly, a digital divide is even appearing between persons with a small age difference. I shall comment on two points which I consider crucial to the achievement of the objectives of i2010. The first point is the institutional framework and the second point is the financing framework.
As regards the first point, with the i2010 strategy which we are debating today, the need is being identified and the review is being planned of the existing institutional framework on the basis of the new situation as regards digital convergence. This constitutes a major challenge, given that the new institutional framework must: a) be flexible, so that it can adapt to rapid technological developments and the needs of the market without restricting innovative ideas, b) protect the development and production of content and safeguard unimpeded access for every citizen to information. Some of these are contradictory parameters; nonetheless, drastic action must be found which will resolve the problems at the bottlenecks and will allow Europe to be competitive and to take the lead.
As regards the second point, the new strategy lays down ambitious objectives. Nonetheless, as regards financing for research and innovation in ICT sectors, even with the 80% increase in resources proposed by the new strategy, Europe is still behind; to be precise, I would say a long way behind its competitors. This fact makes me pessimistic and I consider that it is one of the most basic points on which we need to focus.
Mr President, Commissioner, ladies and gentlemen, objectives without resources to achieve them are not objectives.
Mr President, I welcome this report. This was of course is one of the top 10 priorities of the UK Presidency, essential for achieving the Lisbon goals. Now ICT accounts for 40% of Europe’s productivity growth and for 25% of the EU’s GDP growth. One of the key issues for me – as it is for the Commissioner and the rapporteur – is not just the economic goals of Lisbon but that the goals of Lisbon should embrace all. Social inclusion is of course a key factor.
I know of poor single parents in Ely in Cardiff, where I was brought up, who do not have a car. When they want to do their weekly shopping it is impossible for them to take a bus; they have countless bags to carry and young children to take with them, and so they book a taxi at the cost of about GBP 10. Now if they were to shop online they would not have to pay that GBP 10, and this would make a huge difference to many poor families. The demonstration of the practical advantages of ICT is important to ensure that poorer members of our society embrace new technologies.
Finally, we have to be realistic in relation to ICT. The prime investment for the sector has to come from the private sector. The state sector cannot respond quickly enough to changes in technology. Our responsibility is to provide a stable legislative framework for this kind of investment.
– Mr President, Commissioner, ladies and gentlemen, I would like to start with warm thanks to our rapporteur for his good report and also for his constructive cooperation.
Digitalisation is bringing massive change into the media and communications landscape; in future, the distinction between infrastructure and content will become less important, for every kind of content will be accessible on any platform. Every type of content will end up being accessible using every kind of technology, be it the television set, the computer or the mobile phone, and another revolutionary thing is, of course, that all this content is available, to high quality, on all platforms and via all technologies even now. More and more service providers are competing with one another in a market place that includes telecoms companies, cable operators, satellite broadcasters, mobile telephone companies, content providers, ISPs and so on and so on and so on. All of them are devising their own business models, and none of them knows – any more than do we – which of these models will end up prevailing and what, at the end of the day, viewers actually want to access, what they want to see, or the sort of content they would like.
That does of course present us, as European lawmakers, with problems, since we have to draw up the legal framework and must, in so doing predict these imponderables and the way these things will develop, about which there is no certainty. Over the coming weeks and months, we will have a very large number of questions to answer.
I am very grateful to Mr Paasilinna and to all the Members who have contributed to this report for reformulating essential issues in it and summarising them. Let me mention a few of them. How much regulation will still be needed in future in the telecoms field? How much influence should the European Union have on that? How do we want to shape frequency policy? One problem that is extremely vexatious to the public is that of international roaming, for they still incur far too many charges when phoning across borders on mobiles. Over the coming weeks and months, we will be occupying ourselves with these questions. I look forward to an interesting dialogue with you, and I think that the digital world, which presents legislators such as ourselves with so many challenges, will certainly keep us busy over the coming weeks and months.
. Mr President, Commissioner, I would like to stress in this minute-long speech how vital it is to obtain relevant information. If members of the public do not receive information that is essential for their lives, development will not be sustainable. Essential information lies at the heart of the information society: it is its most important aspect. This is now being obscured by games and an unrealistic world of entertainment, one in which it is difficult to find and glean essential information that people can use to take control of their lives and participate in democracy. This is therefore an essential matter as far as democracy is concerned. I assume that the Commissioner has pondered this issue and I would like to hear her opinion on the subject of relevant information now, at the same time as she greets this important official.
. Mr President, allow me to thank the draftsmen of the opinions and all the Members who have been involved in this issue, which is extremely important not only for economic and industrial development, but also for the welfare of our societies.
I would like to start by responding briefly to Mr Paasilinna's question regarding information. There are two levels of information, the first being benchmarking, which takes place on an annual basis. I am aware, Mr Paasilinna, that this benchmarking and these figures could be improved. I too sometimes find it frustrating not to have statistics underlining the importance of the sector and its development. One of the difficulties is that the sector is not stable, but moving fast. We therefore need to review our information virtually every two or three months.
The second level is the information received by consumers. In this respect, it is very important that we take things in hand. For example, I have just launched a survey and consultations regarding RFIDs, because I think we need to develop the RFID economy and industry and also to discuss, with consumer associations and privacy protection bodies, the influence of new technologies on citizens and also, perhaps, the measures that we need to take to protect citizens better. Efforts are thus being made, and I am counting on the European Parliament to be the spokesman for these discussions on citizenship.
Mr President, allow me to respond briefly to some of the questions raised.
Almost all of the speakers have quite justifiably mentioned Internet security. The Internet is a wonderful thing, but, just like any other wonderful thing, it also has a negative side: that includes abuse of the Internet. That is why, in the coming weeks, we are going to present a communication on spam, spyware and malware. This was the subject of a seminar on 'Trust in the Net' held in February under the Austrian Presidency. It is why we are working with child protection and women's protection bodies. There are criminals operating on the Net and we need to put up barriers to stop them. To this end, in terms of research, in 2007 we are going to present the European Security Research Programme covering all the fields – encryption, biometrics, smart cards, authentication, RFIDs, and so on – in which security problems must remain uppermost in our minds.
Another recurrent theme, which was quite rightly brought up by all the speakers, is the digital divide and regional development. If we give competition free rein, it will of course develop in places where there will be a return on the investment, in other words in our towns. Our policies therefore need to enable new technologies to develop outside our towns as well. The Commission will be presenting an initiative in this connection at the end of this month, covering both rural and regional development.
A third theme that was raised by some Members is skills levels and in particular the need for specific measures for women. With respect to skills, we are already aware that, in the technology sector, economic development is currently displaying a deficit of 15% due to a lack of technicians and engineers. It is therefore of prime importance that we reform education in this field. We also have statistics showing a lack of women in the sector. I must admit that those statistics are not as bad as I had initially thought – women are doing better than is generally thought. We should therefore not be too alarmed, but we do need to take action. Therefore, together with the Commissioner responsible for education and the Commissioner responsible for research, we are going to draw up a roadmap to improve the involvement of women both in science training and in research. We are also encouraging women researchers to get more involved in technology research.
In 2007 we are also going to present a European guide to best practice in the field. I fully support the call for funding for ICT research. I must tell you, ladies and gentlemen, that today's technological successes − GSM, for example, which has become a worldwide standard, is based on European research − are based on research from the 1980s. If we want to remain at the cutting edge of global technological progress in future, it is today's research that will provide tomorrow's results. Therefore, if we do not invest in research, we can be sure that, in future, no economic sector will grow in this regard.
Thus, when I ask for enough funding for technological research, I am not doing it for my own pleasure, but to develop the economy, and hence to create jobs for the future, here in Europe, and to prevent businesses relocating outside Europe.
Some of you raised the issue of the regulatory framework. I will be quite clear on that matter: the Telecoms regulation − which is a very positive example that we are considering using as a basis for reforming the market and regulatory framework in the fields of transport and energy − was intended not to regulate but to deregulate, to open up the markets to competition.
Our statistics demonstrate one thing: where markets are open to competition, prices fall and the take-up of technologies among the citizens rises considerably. In contrast, where markets are closed, where there are monopolies, the take-up is non-existent because there is no choice on the market and because prices are too high. Look at the statistics on broadband, for example, and you will see that only competition can make this market work, but − as I said before − competition only in markets that can be competitive. We need correctives in markets that are too expensive for industrial economics; in other words, regional policy must pay attention to the regions remote from urban centres.
That said, the regulatory framework is in the review phase. I have launched the initial discussions, and before the summer I will present to you a review of the markets concerned and an initial draft reforming the telecoms package. Consultations on this subject will start in the second half of the year, and at the end of the year I will present to you a new telecoms package, which will be much simpler than the telecoms package on the table or in force. However − and I would like to make this quite clear − this new package will not allow new monopolies to become established: I am quite resolute on that point.
Some of you also mentioned roaming. As you probably know, last summer I announced that I would not put up with excessive prices for much longer; you will remember that last October I published a price comparison on a website. I am in the process of making a comparison of the price changes since October. Because I was frustrated with those price changes, I announced a regulation to reduce them, and, miracle of miracles, since I announced the regulation, international roaming fees have dropped, which is a good thing.
In a few weeks, I will let you know what I am going to do in that regard and I will tell you whether or not we need to regulate. I think we will need to regulate, and I will therefore submit to you a regulation to ensure that international roaming fees are based on true costs and not on fantasy prices that strain household budgets.
The debate is closed.
The vote will take place at 11.30 a.m.
One hundred and twenty years ago, Thomas Edison said: ‘Electrical lighting will be so cheap that only the very rich will use candles for lighting.’ These days only the very rich can afford not to have a mobile telephone number or an e-mail address. In the absence of these, these days it would be very difficult to apply for a job, and it would be hopeless to try to start a business.
The creation of the information society is not just a means, but also an indispensable precondition of growth and employment. We must ensure development in all areas at the same time, in a rapid and flexible manner:
We must build networks even in areas where this would not be profitable purely on the basis of the market. This must be included in our cohesion policy.
We must provide the population with affordable access to networks. The market will undertake to do this, if we do not place unnecessary obstacles in its way.
We must provide high standard, safe content. This involves up-to-date training, innovation, research and development, and undoubtedly a more efficient protection of intellectual rights.
If we had waited for too long to switch on electricity, the candle wax would have burnt our fingers. If we delay the issues relating to the information society much longer, the globalised ICT economy will be only too pleased to overtake us. We must take action urgently.
The next item is the report (A6-0031/2006) by Jean Louis Cottigny, on behalf of the Committee on Employment and Social Affairs, on restructuring and employment (2005/2188(INI)).
. Mr President, Commissioner, ladies and gentlemen, first of all I would like to thank my fellow Members for entrusting me with this report.
One of the methods I used in preparing this report was to listen. I met all of the social partners, employees and employers, I went to meet the Economic and Social Committee and the Committee of the Regions and I had a meeting with Commissioner Špidla and the Commission's partners.
We also carried out a great deal of consultation with the shadow rapporteurs and I would like to take this opportunity to thank Mrs Bachelot, Mrs McDonald, Mrs Schroedter and Mr Beaupuy for their willingness to compromise and for the quality of their work.
When we talk about restructuring, there is always a certain impression that people are surprised, and that it is a new phenomenon. In fact, it is as old as the hills and completely unavoidable. Society changes, moves on, modernises. It is quite normal for its economic activity to follow the same evolutionary curve.
The technical progress made by humans has been resulting in restructuring for centuries. I will give you an example that I am sure will not offend anybody here: in the transition from hunting and gathering to agriculture, our ancestors experienced a great deal of restructuring. Having said that, it is true that the acceleration of progress and today's global market have given these phenomena a new face.
Each new decision we take may result in restructuring. That is why I would like, if I may, to congratulate the Commission on having recognised, in its communication, that, since the EU is sometimes the cause for restructuring, such as in the textiles sector, it needs to bear its share of the responsibility by supporting it to the best of its ability.
As you will have noticed, I have attempted throughout my report to stress the fact that restructuring is necessary, because in my view it ensures that our businesses remain economically competitive and thus safeguards jobs. However, in examining this issue, we cannot ignore restructuring based on false pretexts, which is in fact predicated on the hunt for an immediate profit. It is quite justifiable to condemn such behaviour as immoral, because it is absolutely unacceptable in today's Europe for a father with a family to support to find the factory gates locked on Monday morning, everything having been cleared out over the weekend.
The role of our institutions, and of the social partners, is to intervene as early as possible, so as to plan for restructuring better and to soften the blow in terms of the social cost. This is because restructuring, whether or not it is justified, often leaves people by the wayside.
Restructuring is not a phenomenon that affects any Member State in particular. We must not heed the siren's call that tries to set us in opposition to each other whenever we discuss employment in this Chamber. There are not two blocks with the old Member States on one side and the new ones on the other. No, there are 450 million Europeans from Tallinn to Lisbon, any of whom could suddenly find themselves in this situation.
In my report, I have tried to define three spheres of action. First of all, there is a sphere of action to support what we might call good corporate citizens, by strengthening the tools for analysing the phenomenon, in order to prevent it in advance, increasing aid to small and medium-sized enterprises, encouraging continuing vocational training, which is a right for employees and an undeniable asset for businesses, reforming State aid to support growth and, in particular, setting up a globalisation adjustment fund.
Secondly, there is a sphere of action to punish the 'gangster' companies, if I may call them that – they are certainly very much in the minority, but they are the ones we talk about the most. This type of action involves better monitoring of the use of the European funds in order to prevent subsidy tourism, challenging certain instances of restructuring with doubtful motives, and respecting the Community legal and its enforcement.
Thirdly, there is a sphere of action to support those primarily affected by the phenomenon of restructuring: the workers. This involves setting up permanent retraining units to help people to find new positions as soon as possible after losing their jobs. It involves strengthening the role of the social partners, who are our greatest asset in dealing with these phenomena, and that is why I would ask you all once again to consider reviewing the European Works Councils directive. It also involves encouraging employees to become shareholders in their companies and setting up a one-stop shop to give all EU citizens equal access to care.
To conclude, I think that, alongside the social partners and beyond any party political affiliations, we can help to provide support for restructuring in order to win the employment battle. We need to bear this in mind at a time when, from one minute to the next, it is possible for a decision taken by a board of directors on the other side of the world to completely destroy, here on our territory, the fruit of decades of work. This matter gives us the opportunity to get involved in the lives of our citizens, because that is what this is all about, behind all of our technical circumlocutions: men and women who just want to be happy. In the spirit of the founding fathers who created a Europe based on peace, it is up to us today to contribute to a Europe based on social peace.
. Mr President, ladies and gentlemen, restructuring is essential, as it will allow the economy to develop, shedding the less productive activities and becoming stronger in key areas. It is, however, usually the case that the new jobs are not the same as the jobs that have been lost. The greatest number will be in services and in the most skilled professions. Industrial and less skilled jobs will disappear. This will involve social costs, and it is therefore essential to anticipate restructuring and to ensure that accompanying measures are in place, which is the shared responsibility of public authorities, firms and social partners. The communication on restructuring of 31 March 2005 was drafted precisely with this in mind. The Commission is grateful to Mr Cottigny and to all of the Members who contributed to the drafting of the report, which in principle supports the general consensus that has emerged on addressing the issue of restructuring.
The Commission is pleased that Parliament supports the provision of significant funding from the European Union for the purposes of anticipating restructuring and ensuring that the accompanying measures are in place. Greater use must be made of the Structural Funds to support economic and social change in the regions and to retrain the workers most affected by restructuring so as to help them secure new and better jobs. In addition to this, the Commission recently adopted a proposal to create a European Globalisation Adjustment Fund, which has already been put before you. The aim of this Fund is to ensure the necessary level of solidarity in the future between those who benefit from trade liberalisation and those who will lose their jobs as a result of globalisation.
The Commission notes a number of interesting points in Mr Cottigny’s report, which it will pursue further. These include the idea of a European one-stop shop for restructuring, which I consider to be particularly interesting. As for improved monitoring of the way that Community funds are used, the Commission has proposed for the period 2007-2013 that Community funds tighten regulations on company relocations and broaden the responsibility for securing a return on investments. The Commission is also proposing that firms which infringe these regulations be obliged to return the aid they have received and that they be barred from receiving any aid in the future.
If we wish to pursue a positive and constructive approach to economic and social change, the involvement of the public authorities is essential, on European, national and regional levels. At the same time, restructuring must principally involve those who are carrying it out and who will have to live with its consequences, that is to say firms and employees. It is precisely for this reason that last year’s communication focused also on the European social partners, calling on them to continue in the joint task of drawing up and implementing preventative and positive procedures on restructuring. The Commission has also called on the partners to find ways of strengthening the role of European works councils. The programme of work for future years, which has recently received the backing of the European partners, provides for continuing work on both of these issues. The Commission calls on the social partners to speed up the delivery of results in this area.
Ladies and gentlemen, restructuring must not become a synonym for social decline and the loss of economic substance. It can also contribute to economic and social progress, provided it has been anticipated in time so that firms are able to manage it rapidly and efficiently, and public authorities are able to contribute with appropriate accompanying measures. I am delighted to find this view expressed in the introduction to the report from the European Parliament, and it must be our guide on the path to growth, social cohesion and higher standards of living.
. Mr President, ladies and gentlemen, restructuring brings two worlds together: the economic world, where restructuring is necessary in order to face up to the changes mandated by globalisation and customer expectations, and the social world, where it is often a source of suffering and anxiety for employees. This restructuring is taking on a whole new dimension with the emergence of new powers, resulting in a new aspect to work sharing, which will lead to Europe being forced to develop the service sector while giving up on being an agricultural and industrial power. We refuse to accept this prospect.
In this context, the Group of the European People's Party (Christian Democrats) and European Democrats refuses to demonise necessary restructuring, but feels that the European market needs to promote a regulatory framework to absorb the shocks of this globalisation. The internal market is not the cause for restructuring – it is the antidote to it.
Even so, this European model is also a humanist model, and we need to take into consideration the suffering caused to the people and the territories affected by this phenomenon. The question that arises is this: how can we encourage socially responsible restructuring? Mr Cottigny's report allows us to look at a number of approaches, to which our group contributed.
An initial approach involves reviewing the European Works Council directive and increasing the role of the social partners, following in-depth consultation with them: the rapporteur has proposed an amendment in this respect, which we support. Other approaches include access to expertise and the exchange of good practices, which is a relevant area for the open method of coordination; vocational training, with regard to which we are pleased that the support fund proposed by Mr Barroso supports retraining for the workers affected and is not devoted to risky salvage operations; and optimising the support for our solidarity policies from the ESF/ERDF structural funds, on condition, Commissioner, that they are not compromised by the delayed financial perspective. I will, of course, conclude by mentioning research and innovation.
I would like to end by thanking the rapporteur Mr Cottigny for his open-mindedness, which made it possible to reach a number of compromises and which should, barring disasters, allow our group to vote in favour of his report.
Mr President, I wish to begin by thanking the rapporteur for the transparent way in which he worked on this report and so succeeded in uniting the committee. The way he did this was excellent.
I also share the rapporteur’s view that restructuring is nothing new. If I look at my own home town, I note that the big workplaces that existed when I was a child are no longer there. Completely new workplaces have grown up. Society has changed as a result of this process, and workplaces are now of a higher quality than they were when I was growing up. That development will continue. What is new is that the process is happening so much more quickly in today’s globalised world, which is why we must have restructuring as an instrument.
It may be seen as either a threat or an opportunity, but now that we have chosen a path to go down and said that we are not to compete with India and China with their low wages and their particular working conditions but, instead, retain a high level of wages and good social conditions, restructuring must be an instrument used in the Lisbon process. The issue is, however, one of how, then, we are to implement the restructuring.
Firstly, we must have long-term planning. There are trends we need to be able to see. Moreover, we must act in time for, if we delay taking action, we may delay too long. Then, factories will simply have to close down. There will be no alternative. Our work to bring about change must take place in time.
Secondly, there must be participation. Both sides of industry, including employees, must be involved in the whole process so that, when the restructuring process takes place in the form of skills updating and such like, people are prepared.
Thirdly, experiences must be shared. I visited the Dublin Institute last weekend. There has been extensive analysis of successful restructuring processes, and there is a bank of information about them. I know, for example, that, following last year’s closure, 75% of former Electrolux employees in Västervik have now already obtained new jobs. There has been cooperation between the company, both sides of industry and the local community with a view to creating new jobs.
Now that we are creating a new Globalisation Fund, let us not forget the old instruments: the Social Fund and skills updating, together with responsibility taken at national and regional levels. I am a supporter of the Globalisation Fund if it is used to strengthen individuals and increase employment and does not preserve old structures. However, we must also use the old instruments, such as the Social Fund, to promote the updating of skills.
. Mr President, ladies and gentlemen, in my opinion this report is pretty exemplary in many respects. I think the main reason for this is that the report we have before us sets out the problem well.
Some of you, including the rapporteur himself, have pointed out that this is not a new problem – it has existed for millennia. I would just like to emphasise that these issues of adaptation – because restructuring is simply one aspect of the adaptation of businesses – are absolutely vital in order to be able to respond to the needs of the customer, which includes every one of us here.
I am not going to repeat the various points made by the rapporteur when he presented the subject. What I would like to say, because I think he sets a very good example, is that he has made some very pragmatic proposals, which I would divide into six categories. This has been emphasised by several people. The first point is the need to take action as early as possible. Also, I would remind my fellow Members, if they need reminding, that we do not hear anything about the vast majority of incidences of restructuring, precisely because the decision is taken in advance.
Secondly, we need the partners to be involved – the partners in the business, obviously, but also the regional and external partners.
My final point, which has already been raised, is support for workers. Nevertheless, I would emphasise one very specific aspect, that of tailored support for employees, because general responses are not the only option. A tailored response really is needed. Each employee must be able to get an answer, through information, help looking for a new job, and so on.
As for the companies themselves, we must, as you said, make a distinction between the fraudulent businesses – because there are some – and the most essential businesses, which need to be supported. Finally, there is support for disadvantaged regions.
Mr Cottigny, I would like to thank you for the way you worked. As Mrs Bachelot said on behalf of her group, I would say, on behalf of my group, that there is a good chance, a very good chance, that we will support you.
In conclusion, Commissioner, I obviously hope that the Commission will listen to Parliament's proposals, but I also hope that, beyond our European institutions, the various players – in the Member States, in the regions and in the chambers of commerce – and the various professional players will take note of the letter and the spirit of this report, so that restructuring is not a death sentence but rather an opportunity for these businesses and these workers to bounce back.
– Mr President, It is indeed the case that the enterprises involved in restructuring always talk in terms of being pressured into it by something they compare to a force of nature suddenly overwhelming them, but I do not believe that they are right to do so.
Restructuring and modernisation are things that enterprises are constantly obliged to do; indeed, they are a matter of social duty in respect of their workers. They are responsible for the continuing development of their skills, and this is where I agree with the rapporteur: workers are entitled to training, whether basic, advanced, or in-service. It is of course possible for vocational development and the training of professionals to be undertaken by publicly-funded bodies, but it would be outrageous for businesses to take the line that this was actually an obligation incumbent on the public sector, and that it had to take over responsibility for it.
I concede that such restructuring or even relocations result in a great deal of unemployment in some regions, but I would remind those caught up in such situations of such instruments as the territorial pacts for employment that we – that is, this House together with the Commission – have put together. Studies testify to the fact that what made them really outstanding was that they involved all the local stakeholders. They are efficient; they were supported by European structural funds, and they were successful. It really does amaze me that the Commission is more reticent about its support for these territorial employment pacts and no longer has recourse to these options in the way it once did.
Let me just say something about the Globalisation Adjustment Fund. Our group, too, is in favour of such a fund, but participation in it must be restricted to those enterprises that actually do take upon themselves the social responsibility for ongoing training and development rather than passing it on to somebody else. That is the only way of preventing this fund being a merely token gesture. It is for that reason that the involvement of the public sector must be conditional on participation by all the stakeholders, including the enterprises, in social planning.
. This report addresses one of the main problems currently facing the EU, one which has serious ramifications in terms of unemployment, economic and social inequality and which hampers the development and even leads to the abandonment of vast areas.
We feel it is essential that company restructuring should only take place when it is for the purpose of saving jobs and helping the business to develop, and never simply in order to increase profits at the expense of redundancies or for purely financial or speculative reasons, as is happening with increasing frequency.
We therefore believe that a strong regulation is needed to combat such restructuring, which leads to investment without jobs and to thousands of redundancies. There also needs to be effective public monitoring of how Community aid is used and granted to businesses. The new regulations must ensure that the granting of aid is contingent on the protection of jobs with rights and on regional development in the medium term. Otherwise, business will be barred from receiving any aid.
Consequently, we believe that the workers – through their representatives, namely the European Works Councils – should have the right to be involved at every stage of the process, which means having the right to vote, and therefore call for the directive on the European Works Councils to be reviewed.
. Mr President, I see that this afternoon we are to debate the European footwear sector. I use that as a restructuring example, since I live in Northampton, at one time the capital of British shoe-making. During the last 40 years the seven or eight big household names, the labour-intensive shoemakers in Northampton, have declined to barely one, while all the town’s engineering firms have gone. At the same time, the town has doubled in size and there are twice as many jobseekers, but there has been no unemployment problem. The rate in Northampton is currently a little less than the UK average of 5.5%, which is the lowest in the EU – Sweden and Denmark apart.
So, how did we do it? How did we restructure? It was not done with EU schemes: this all began before the UK joined the then EC. Nor were EU funds involved. We did it by ourselves, by making our town attractive to the service sector. Barclaycard, for example, which is one of the biggest credit card companies, has had its headquarters in the town for a very long time.
I know you do not like this self-help approach: it does not lend itself to EU interference, rules and regulations and the grand handing back of a country’s own money via unelected regional assemblies and development agencies. Only yesterday Mr Schulz complained that the elected MEPs in this House did not have as much say as the Council and the unelected Commission.
So let us cancel Lisbon mark 2 and let national governments and local councils of Member States do the job they were democratically elected to do.
. Mr President, it is only to be expected that enterprises need to adjust to the new conditions and challenges resulting from a global economy, increased competitiveness and social changes. Our role is to take appropriate action to ensure that such changes are aimed at increasing competitiveness whilst minimising the social cost.
As we consider new legal solutions at European level, we ought not to focus exclusively on the need to improve financial results and profitability. Our main concern must always be the good of the citizens. They are the people who elected us to represent their interests and promote their well being. The resources we have available should be directed mainly at the weakest regions, and most of the latter are located in the latest Member States to join the Union.
In conclusion, and referring back to yesterday’s debate on relocation in the context of regional development, I venture to point out that many people, including Members of this House, were quick to forget the hopes awakened in the new Member States in the course of the pre-accession campaigns. There is also a tendency to forget the commitments made to those States. We need to remember that those are the countries where the situation is particularly difficult and unemployment is at its highest.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. Today in this Chamber we stand once again at a crossroads: Europe must choose whether to continue opening up the markets in blind observance of the natural laws of competition or, on the other hand, to decide to protect its workers from the risks connected with excessive liberalisation.
Once again, as a reformist, I believe that the right path is the middle way: preventing restructuring is an idle dream. What the EU can and must do is to hedge it about with incentives for small businesses, to make them as competitive as possible internationally, and disincentives against so-called subsidy tourism. An appropriate strategy should also be introduced to facilitate by all possible means the full, satisfactory integration of our human resources in order to combat unemployment and prevent a brain drain outside our borders.
In cases of inevitable restructuring, the EU also ought to provide all the support necessary to restrict dismissals and give fair protection to workers, with the help of the funds that the rapporteur rightly called for.
Mr President, I agree with the Commissioner when he said on opening this debate that restructuring is necessary so that activity which is no longer sufficiently productive can be cut back. The issue is how restructuring should be managed and who should do the managing. Again I agree with the Commissioner that this should be for the companies themselves, for the employers, and the workers directly involved.
This report was originally due to be voted on in the February part-session, but the major political groups quite reasonably agreed to delay this for a month, to give time to try to improve it. This extra time has certainly been necessary. Progress has been made in terms of some of the amendments now tabled. Indeed, my colleague Mrs Bachelot-Narquin has been very active in this regard and I thank her for that. But we should not only be adopting the positive amendments, we really should be deleting some of the original paragraphs entirely. Until we do, this report will primarily be about resisting change and promoting the power of the trade unions to deal with it. It should be about enabling change and promoting the power of the workers to cope with it.
It will be clear to the rapporteur that I still do not like his report. It needs not just improvement, it needs – may I say – restructuring. As he knows, I was one of those who voted against his report in committee, in part to help us table further amendments for this part-session, but I should say now that my fellow UK Conservatives, as well as certain other national delegations that I know of, reserve the right to vote against it in the plenary sitting tomorrow. Although it is a non-legislative report, it would be a pity to vote down a report on such an important subject. But it would still be better to vote it down than to give the wrong message that this Parliament is more concerned with trying to preserve the past than with helping employers and employees come to terms with the future.
Mr President, Commissioner, ladies and gentlemen, following the Hutchinson report, which we debated yesterday evening, the Cottigny report sets out the debate on the restructuring and relocation of businesses.
I would like to thank the two rapporteurs for having raised these socio-economic problems, which create more anguish and social insecurity for our fellow citizens than almost anything else. It is fortunate that Parliament is debating these issues, because, Commissioner, the Commission must take steps as a matter of urgency. These issues set the European Union the challenge of the economic competitiveness of our companies and of job security for European employees. In the minds of European employees, relocation and restructuring are connected and practically synonymous, because they have the same effects: the same loss of their jobs after years of working in the same sector, sometimes even in the same company, and the same questioning of their value on the labour market. This need not be the case, because restructuring is sometimes a sign of progress, technical progress. Restructuring does not have the same economic causes as relocation, and the legislator needs to provide an appropriate solution to each problem.
I would like to focus on the issue of restructuring of companies caused by technical developments, which is actually the central point in Mr Cottigny's report. This issue sets the European Union the challenge of adapting to the increasingly rapid developments of our age of technical progress. It really sets us the challenge of anticipating those developments. It has been said that to govern means to foresee. Equally, to do business, to be at the leading edge of production and economic competition, also means to foresee. It is a matter not of adapting to progress but of anticipating it, of inventing it. In this respect, the responsibility rests solely with the companies – they must produce and they must help their employees to anticipate by providing them with continuing training. That is the issue raised by the Cottigny report, and I would ask you, Commissioner, ladies and gentlemen, to support these proposals.
– Mr President, I am very grateful to Mr Cottigny for the very hard work he has done on this report. I do, however, doubt that the report’s underlying goal – that of lessening the social impact of restructuring – is actually capable of being achieved.
Firstly, the European Union sets enhanced competitiveness in global markets as the goal of economic activity and hence also of restructuring, and that amounts to nothing other than an attempt to seek out and find the weak areas outside the EU, to which the losers can be transported.
Secondly, if society really is to be able to alleviate the consequences of restructuring, the funds for those who lose out to globalisation would have to be so substantial that they would themselves reduce competitiveness. If, then, we in the EU are not to export our problems, we should say ‘yes’ to restructuring, but ask ourselves how it should work. What is needed is another way of managing things economically, another way in which society’s goods can be produced, that really is founded upon social and global sustainability. The object of this must not be to beat our competitors at any cost, and we must not allow this to shape our thinking. That is the real challenge that we face.
– Mr President, words are fine, but we need to move on to actions. We need to go and say everything that is heard here in this Chamber in your constituency in Thessalonika or in Macedonia or in Naoussa, which is a dead town: relocations have brought unemployment, they have brought poverty, they have brought social injustice and death. That is the truth.
IKEA opened in Athens and two and a half thousand small shops and handicrafts closed. How are they supposed to restructure? As you know, when big business arrives, small businesses drown. It is now a jungle; it is an ocean in which the big fish eats the small fish. Carrefour arrives with 20 000 square metres and all the small shops in the entire region close. So what are we to do there? What shall we do? How can we help? This is the reality. We have a major problem. We have unbridled capitalism, which invades life and buries the dreams of the weakest. Nothing is working today. We have approximately 20% unemployment in Macedonia, which was once the worksite of the whole of Europe. What are we to do there? How are we to save this world from want and poverty? Let us make a new army of . That is the problem. That is where you need to intervene, that is where you need to help.
Mr President, the Commission’s proposal on restructuring and employment contains the conclusion that policies aimed at blocking change and freezing economic structures can only defer the problem and thereby exacerbate the negative effects. Various measures concerning restructuring that are mentioned in Parliament’s report, however, unfortunately go in precisely this direction and could make it difficult for businesses to adapt to changes in the markets.
The report’s analysis of the situation and conclusions conflict with the measures proposed. For example, the report mentions the slow growth of the European Union’s economy, the low competitiveness of businesses and workforce mobility. Later in the report, however, it is suggested that restructuring should not be used to increase business profitability by reducing the numbers of workers. The report’s proposal for a growth adjustment fund is yet another example of short-term thinking. The best way to preserve jobs is to create new jobs. The report ought also to emphasise this aspect. Thus, in the field of restructuring, policy ought first of all to be directed towards implementing those socio-economic models that are geared towards permanent change. The measures taken ought to foster the development of self-regulatory capacity in the Member States and the European Union as a whole. Only thus will it be possible to balance growth and high employment in the long-term too.
Mr President, much has been said in this House about the fact that nowadays economies are increasingly globalised and competitive. This is the way things are and entrepreneurs therefore need to implement modern management. A key feature of the latter is the ability to react in a flexible manner to changing market conditions, particularly with regard to new competitive challenges. Given the circumstances, it is not possible to manage enterprises effectively without ongoing cost analysis and a readiness to undertake necessary restructuring. It is important to keep in mind that the consequences of shying away from appropriate restructuring are always painful for both the entrepreneurs and the workers. We should keep this constantly in mind as we debate Mr Cottigny’s report on restructuring and employment.
I am sure the quality of the document is much improved as a result of the work by the Committee on Employment and Social Affairs. Nevertheless, I am bound to say that in my opinion the text is still controversial, because it adopts an overly distrustful stance towards entrepreneurs restructuring their business or planning to do so. As a Member representing one of the countries that recently joined the European Union, I am particularly concerned about the proposals to impose penalties on companies transferring all or part of their activities to those parts of the Union where the production costs are lower. Entrepreneurs taking decisions of this nature are certainly not resorting to ‘immoral or predatory tactics’ – I quote from the document before us. In my view, precisely the opposite is the case. They are demonstrating sound management skills and taking responsibility for the company’s future. They are therefore acting to promote the development of the Union’s economy and increase its competitiveness. I would remind you that this is one of the fundamental aims of the Lisbon Strategy, so dear to all our hearts
Introducing elements of central planning into the European economy is not the right way to respond to the social consequences of restructuring either. This has already been proved unsuccessful and not just in post-Communist states. The only appropriate response is to improve qualifications, promote lifelong learning amongst the workers and encourage worker mobility. I should like to send out a further appeal in that regard and call for the transitional arrangements for access to labour markets to be lifted at the earliest opportunity.
Mr President, ladies and gentlemen, I would like to congratulate Mr Cottigny on his report. In my country, the Netherlands, restructuring and globalisation are weighty topics, and opinions differ as to how to deal with them. The Social-Democrats, among whom I number myself, take the view that it is unnecessary to pump funds from the Netherlands to Brussels and back and that that is not the answer.
Whilst it follows that not everyone in my country is pleased with the proposed European globalisation fund, I should nevertheless like to express my support for it, and would wish to add that I think that we should draw on existing ESF structures as much as we can. Why am I, all things considered, in favour of it? It is because citizens need support in order to deal with the adverse effects of globalisation. If that support is not forthcoming from their own governments – which, in the Netherlands, it is not in the case of certain regions, the north being one example – then we are happy to receive that support from Europe.
. Ladies and gentlemen, I have listened to your discussion with interest and I feel that it has emerged from a period of thorough preparation and that the consensus displayed in it is very strong. I would like to respond to some of the questions that have directly or indirectly been raised. On the topic of informing and consulting employees, this is the second phase consultation with the social partners. On the topic of safeguarding the right of employees to be informed and consulted in advance of restructuring measures, this obligation is set out in a number of Community directives. These directives must be strictly upheld.
I would like to stress the fundamental importance of social dialogue in firms, as it represents an instrument for anticipating and managing restructuring, and the communication therefore presents the second phase consultation with the European social partners as something that involves company restructuring and European works councils in equal measure. I hope that the social partners will begin to work intensively towards the introduction of mechanisms for implementing and monitoring the reference principles outlined a year and a half ago in relation to restructuring, and to make use of European works councils as mediators for change at a company level. The Commission takes the view that this is one of their key tasks. The legislative route cannot entirely be ruled out, but in the present phase it would be more appropriate and beneficial to let the social partners handle matters.
On the question of Community assistance for relocations, I would like to state that the current framework provides for the cancellation of aid from the Structural Funds in cases where a given business undergoes significant change, for example where it is relocated within five years of a decision being made and the allocation of resources taking place. I would also say that, in respect of the 2007-2013 programming period, the Commission is proposing an increase of this guarantee to seven years, along with a requirement that any aid received must be reimbursed where this regulation has been infringed, and that any firm that breaches this requirement once would be excluded from receiving further aid in the future.
The Commission recently adopted a proposal for a regulation establishing a Globalisation Adjustment Fund. It will be up to you to discuss it with the Council and to decide whether to approve it. The Commission is fully prepared to discuss the terms applying to the fund, and I have noted a number of ideas that I regard as important in this respect. Among these is undoubtedly the idea that the companies themselves must contribute within the framework of restructuring, and that the strategy of shifting all costs to the public purse cannot be supported. I would also like to stress the direct and short-term nature of the assistance provided through this Fund, in contrast to the more structured activities of the Structural Funds, especially the European Social Fund. This means that the Fund is wholly and explicitly conceived of as being complementary to existing instruments, supplementing them in areas where they are not effective. As I have already stated, the Social Fund, as well as other Structural Funds, allows for long-term activities aimed at adapting regions, sectors and work processes to economic and social change, in contrast to the short-term demands of specific exceptional situations. This is a priority set for the target of the Structural Funds, which is competitiveness and employment in the 2007–2013 period.
Ladies and gentlemen, the unifying idea in this discussion has undoubtedly been that restructuring provides opportunities, but that the human costs will be unacceptably high if it is not managed properly. These opportunities arise from the fundamental structure of our society and the fundamental structure of modern development in general, in that it constitutes a search for ever more effective and more technologically advanced solutions in the economic and social spheres. Ladies and gentlemen, it is a basic component of the EU Treaty that the aim of our efforts should be quality of life in the everyday sense of the word. In my view, the communication or report that Parliament is now putting forward is an inspiring document which represents a step in that direction.
– The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
– The next item is the report by Mrs Lissy Gröner and Mrs Amalia Sartori, on behalf of the Committee on Women's Rights and Gender Equality, on the establishment of a European Institute for Gender Equality (COM(2005)0081-C6-0083/2005-2005/0017(COD)) (A6-0043/2006).
, .  Mr President, ladies and gentlemen, the establishment of a European Institute for Gender Equality answers a fundamental demand to provide a new instrument for the European policy of gender equality, enabling further progress to be made. I am sure you will agree with me that gender equality is an economic just as much as a political goal, as well as being a fundamental building block of our democratic society. It constitutes a defining principle of Europe’s economic, social and political life. The full participation of women, with completely equal opportunities and full participation in the workplace has become a key element of the European economy within a Union that has to cope with an aging population and demographic loss. The Commission’s reports for the years 2005 and 2006 on gender equality show, however, that progress has been slow in this area. There are still major obstacles in the way of this social aim.
Ladies and gentlemen, if we fail to exploit the potential offered by women, we will not achieve the Lisbon objectives, and moreover we will be unable to compete on a global level. Gender equality, besides its underlying political aspects, constitutes a key competitive factor for us in the fierce arena of global competition. In the interests of eliminating all remaining inequality between men and women, it is now a priority of the first order to redouble efforts at Union and Member State levels, paying regard particularly to the increased heterogeneity of the enlarged Union. For these reasons, the creation of an instrument operating at a European level has since 1999 been viewed as essential. The European Council, in June 2004, therefore called on the Commission to submit a proposal. The Commission submitted the proposal to set up an institution which would be a technical instrument assisting European bodies and especially the Commission in developing policies and in guiding Member States on their implementation. The priority task will be to gather, analyse and distribute objective, reliable and comparable data within a Community setting. The institute will also develop appropriate methodological resources, aimed especially at incorporating a gender perspective into Community policies. Eventually, it will also contribute to the greater visibility of Community policy, which is particularly important at the present time and which is in principle also a building block of the democratic political process, as it is imperative that issues are there for all to see. Where an issue is not in view, or has been concealed, it is very difficult to mobilise public opinion and to achieve majority consent.
Our proposal is the outcome of numerous analyses and it takes account of the results of two studies into operability, as well as the countless discussions that have taken place. One of the studies was carried out by the Commission and the other by the European Parliament, which has backed the establishment of the institute since 2002. The proposal takes account of budgetary restrictions and does not represent new expenditure against the European budget.
Ladies and gentlemen, the Commission wants this institution to become a centre of excellence. At present, no such centre exists on a European level. There are some excellent university or other such bodies, but no centre of this type. It is therefore necessary for us to respond, and the Commission has therefore decided to meet the pressing demand of all subjects.
– Mr President, Commissioner, this House has, for a long time, been calling for an Equality Institute; not only do we raise this demand every year on International Women’s Day, but we also want to see real improvements in the quality of equality policy, and that is why we endorse the Commission’s proposal.
The Committee on Women’s Rights and Gender Equality, with the object of guaranteeing broad support, entrusted the work on the report to the two major groups, in the persons of Mrs Sartori and myself. We agreed on compromises and jointly tabled a series of amendments generally aimed at slimming down the administration and ensuring the primacy of policy-making. We want to avoid duplication and prevent overlaps with other agencies. We want to ensure that all the expertise on equality issues that is to be found in the national institutes – the gender experts, the universities, the non-governmental organisations – can be drawn together into one network. We have proposed additions to the Commission proposal with the intention of involving civil society in an advisory role.
The Gender Institute will have a very important role to play in ensuring that we, as political decision-makers, can speedily draw on the results of gender research and thereby improve the lawmaking process. It is intended that the Institute should be a centre of excellence, and independent, although it will, of course, follow the guidelines set by the European Union and by our policies. It will be a milestone, and will have an effect far beyond the borders of the European Union, but there is a risk that people will say – as some Members of this House are already doing – that we do not want an institute specifically for gender issues, but that it should, instead, be combined with the Human Rights Agency.
The great danger of that, I think, would be that it would no longer be ensured that the European Union’s programmes were visible to the public. As with the equality programme, what is needed is an instrument with an outward effect. I do not believe that PROGRESS has enabled us to ensure visibility, and we must have the certainty that the Equality Institute will do that. What is needed is a small, high-class institute that works to powerful effect.
Saying ‘no’ to it today would be a major setback to the European Union’s equality policy, and a major setback too to the equality roadmap that was so convincingly presented last week. It was Mr Barroso, the President of the Commission, who set out the timetable last week. Let us, by saying ‘yes’ to the Sartori/Gröner report today, ensure that the timetable can be kept to and that there are no delays.
. Mr President, ladies and gentlemen, I would like to add my voice to that of my fellow Member, Mrs Gröner, in support of a vote on this Commission proposal that meets a need felt in all the countries of Europe, and not just by women.
In reality, as has already been explained by both the Commissioner and Mrs Gröner, this issue has been under debate for a long time: the idea of setting up a gender institute goes back to more than ten years ago, at the suggestion of the then Swedish minister for equal opportunities. The work continued for five years, and debate was thorough; in 2000 the European Council of Nice acknowledged the need for a tool to promote the exchange of experience and for sharing information on equality between men and women.
The European Commission prepared a feasibility study and presented it, and one year ago, on 8 March, this decision was taken. It has already been said that this study was a joint and very significant effort by our Parliamentary committee, which took action to ensure that the institute becomes what we all wanted to see: a very flexible technical instrument, with the task of collating all the data supplied by statistical bodies and of disseminating this information in order to give all operators and all those responsible for legislating and taking action the opportunity to make choices that take into account the gender viewpoint.
Some people will wonder whether a gender institute is really necessary. I definitely believe that it is, and this is confirmed by data available to all. As an example, the European directive on equal pay was adopted thirty years ago, in 1975, but today in Europe we still have an average inequality of 15%, while in some countries the figure is very close to 30%.
Employment data also tell a story: Lisbon will only become a reality if increasing numbers of women have access to the employment market, not to mention the problems of a fall in the birth-rate and violence.
In my view there is a need for this institute; we still require an institute of gender for women, aimed at women. The structure will be highly consolidated: there will be nine members of the governing board, plus a representative from the Commission and a representative for every country in the consultative committee.
I would like to end by saying that the opposing positions are of two kinds: some people want to merge everything into an institute for human rights, and there are already plans to set this up in Vienna. If I wished to assist Commissioner Frattini I would agree, but I believe that this is not what women need. Others believe that it would cost too much, but my reply to that is that in Europe we have four bodies working on employment and they cost EUR 66 million a year; this body, on the other hand, will only cost EUR 8 million.
. – Mr President, ladies and gentlemen, it is indeed the case that we in the European Union need another effective instrument to enable us to take greater strides towards equality for women and men, for if we carry on mincing along in the way we are now, establishing equality will still be a struggle even for our great-grand-daughters. The planned Institute for Equality Issues can be that additional instrument, but, as we European parliamentarians – and we women in particular – want not only to work hard, but also to do so to lasting effect, the future gender institute must also have the right framework conditions in which to operate, and those include the funding available to it, with which it will have to manage.
There are two comments that the Committee on Budgets and its permanent rapporteur on agencies would like to make in this regard. Firstly, we already have 23 agencies, many of which are being set up or in the course of restructuring, and all of them need a lot of money. If our agreement with the Council on the next financial framework results in less money all round than this House has proposed, this will affect the decentralised agencies too.
Secondly, the Commission has proposed – and to this proposal this House has not objected – that the Gender Institute should be fully financed through the Fifth Strand of PROGRESS. In June of last year, this House, in its position on the Financial Perspective, allocated over EUR 850 million to PROGRESS, but the Council, in December, cut almost 300 million from that amount. Without adequate funding, though, we will be unable to achieve any lasting effects where equality is concerned. Real policy-making and real work require real money if we are not to find ourselves building yet more Potemkin villages, frustrating workers, and throwing sand in the public’s face.
– Before I offer a few thoughts of my own, I would like to express support for my colleague who spoke shortly before me about the importance of funding for the successful work of the institute.
I speak as the draftsman of the opinion of the Committee on Constitutional Affairs, and I wish to express my satisfaction regarding the proposal for the establishment of a European Institute for Gender Equality. I did in fact propose in the Committee on Constitutional Affairs that it should be called an agency rather than an institute. Through this amendment I sought to stress the political commitment of the institution, rather than its academic dimension, which would be conveyed by the word institute.
In any event, to coincide with international women’s day as it were, by taking this decision the European Parliament is encouraging a new step in the establishment of equal opportunities, something I consider to be one of the fundamental ambitions of a modern Europe. I hope that the institute will not be simply a passive statistical office there to measure equality or inequality, but will also be an active proponent of new strategies that will ensure actual progress in respect of equality.
I cannot resist the temptation to tell this distinguished Chamber about Slovenia’s candidacy to host the institute. If Slovenia is chosen, this will be an encouraging decision, for while on the one hand we have been particularly successful in our transition, the data do indicate, however, that men have enjoyed greater success than women. On the other hand the authorities are striving actively to change things, and in this light establishing the institute in a new Member State would be an auspicious decision, since it would encourage positive shifts.
. Mr President, Commissioner, ladies and gentlemen, I would like to express my deep gratitude to Mrs Gröner and Mrs Sartori for their excellent teamwork within the Committee on Women's Rights and Gender Equality.
Let me take the liberty of asking an iconoclastic question: could we do without a monitoring centre dealing exclusively with the differences in the treatment of men and women?
Thirty years on, despite all of our European directives, the continuing lack of equality in the treatment of men and women in all economic activities is an insult to our democracy. The demographic issue has not been resolved. In the interests of fathers, mothers and children, we must reconcile family life and professional life as a matter of urgency. The Lisbon Strategy has been far from successful. Who takes the creation of the human capital of future generations seriously? Who takes solidarity between the generations seriously? These informal, unpaid economic activities are hard work, and are mostly performed by women. Neither is the role of men in the process of gender equality taken into account at all.
I consequently think it is worthwhile to promote methods of monitoring and condemning the unacceptable differences suffered by women compared to men. Any initiative that objectively condemns these injustices cannot fail to be welcome, going beyond any political differences of opinion.
. – Mr President, the strength of one’s commitment to gender equality should not be measured by support for the establishment of a Gender Institute. The rapporteurs explain that they support that body: ‘since it ensures that the overarching objective of gender equality ... will not be second to any other anti-discrimination policy at EU level’. This misconceived objective explains why a separate institute is in fact a bad idea. There is no hierarchy of oppression. The promoters see it as more important to have the kudos of an exclusive body than the reality of an across-the-board transformation of society.
The Gender Institute should in fact be part of the new EU Agency on Fundamental Rights, just as the Anti-Racism Monitoring Centre will be. If gender is the only equality objective that stays outside the Fundamental Rights Agency, that will create an unbalanced model as well as weakening the latter agency. It may also ensure that gender equality becomes an isolated backwater rather than the highly visible flag-carrier that its supporters want.
It seems to me quite defensive to say that you need a separate institute to ensure that gender equality remains high on the EU political agenda. On the contrary, women can spearhead the campaign for equality in human rights for all through the Fundamental Rights Agency. That is the opinion of the UK’s Equal Opportunities Commission and I endorse that.
. – Mr President, the Group of the Greens/European Free Alliance gives its wholehearted backing to an independent and effective gender institute, and endorses Mrs Gröner’s and Mrs Sartori’s report in its entirety.
Many in this House ask why we need a new Institute. Why do we need one? We need one because gender equality is the distinguishing feature of the European Union, for the European Union has said that we see equality as one of the European Union’s values, and because we know that women are still being discriminated against. Contrary to what Mrs Ludford has just said, we are not talking here only about violations of human rights. This discrimination is going on in the labour market, in sport, and in many other areas. We know that women have a part to play in shaping the future, not only in terms of their potential in the Lisbon process, but also, for example, in terms of demography, where their role is positively crucial. Mothers, in particular, have a central role to play as regards the violations of the rights of women migrants. Yesterday, we heard from Commissioner Frattini how we still have too few statistics on forced prostitution. This European Gender Institute is what we need.
In the past, the European Union was a beacon of equality policy. A ‘no’ vote would be a disaster; it would mean a real rupture in the European Union, and would amount to an admission by this House that its equality policy had nothing left to offer. It is for these reasons that I urge the House to vote in large numbers in favour of this Equality Institute. It needs to be made visible in this way.
The Gender Institute is not, however, a substitute for legislative initiative. We will be vigilant in ensuring that equality policy does not run into the sand. The Gender Institute must not be allowed to become a means of appeasement or of distraction from the lack of legislative action. A Gender Institute will not make equality policy any less necessary a component in legislation, and we really will hold the Commission to that.
So let me again ask for really strong support for this report.
I wish to thank my colleagues in the Committee on Women’s Rights and Gender Equality, especially Mrs Gröner and Mrs Sartori, for their committed work on this issue. I fully support this, as does the whole group. We realise that an institute cannot in itself bring about increased equality but appreciate that, if it is designed in the right way, it can be an incredibly important tool for successful work in promoting equality.
I should like to indicate two proposals that would further reinforce the work of the institute: firstly, that it be possible effectively to evaluate the consequences for women or, as the case may be, for men of decisions at all levels; and, secondly, that the board be composed of six people from the Council, six from the Commission and a further three from, as appropriate, an employees’ or employers’ organisation and a voluntary organisation. I think that these last three should also have voting rights and that the voluntary organisation should be a women’s organisation.
. Mr President, in its effort to achieve equality between the sexes the European Commission intends to devote EUR 50 million to the activities of the planned European Institute for Gender Equality. This body is to be charged with ensuring equal pay for equal work, doing away with gender stereotypes and also promoting equality between the sexes beyond the European Union.
I would, however, like to remind the House that almost 70 million of the 450 million inhabitants of the European Union are living in poverty. This represents 15% of the population and is a clear indication of inequality. It is also a violation of fundamental human rights and an affront to human dignity.
In the interests of peace it would be appropriate to help the poor, do away with unemployment and sort out the situation in the health service. That would be far more beneficial than encouraging ill feeling between men and women, which always has negative consequences for women. Any inequalities relating to remuneration could be remedied by means of a single legal act, which would not require such extensive funding. Instead of attempting to even out the natural imbalances in various areas of the economy and professional life, and promoting equality beyond the Union, we ought to be focusing on equality within the Union. The aforementioned funds would be more usefully spent on helping at least the children living in poverty by improving their living conditions. Promoting the family should take precedence over the elimination of gender stereotypes and would help reverse the current trend to relegate the family to the level of an outmoded cultural curiosity.
. Mr President, equality between men and women is an oft-repeated mantra within the European Union. Common sense tells us, however, that this is not at all a straightforward matter. Men and women are referred to as such precisely because they are different. They are equal in terms of dignity but they are different. This is obvious in the world of sport mentioned earlier. I have recently been attempting to discover how the European Commission understands this formula, especially as the formula is very often accompanied by the corollary in all areas. So be it. I therefore enquired if this equality stems from the law of nature or from statute law, and what can be done to enable men to bear children. Commissioner Špidla replied that the principle of gender equality only applies to work and to access to goods and services. That is contrary to fact. After all, Article 23 in Chapter III of the Charter of Fundamental Rights of the European Union clearly refers to all areas. If the European Commission is unable to resolve the problem in European law, I doubt the planned institute will manage to do so.
Mr President, one thing is certain: there is no lack of structures and networks of all kinds devoted to studying and standing up for women. There are the Institute for Gender Equality, various NGOs, ad hoc committees, fundamental rights agencies, consultative forums on women's rights, the European women's lobby, and our own committee within Parliament.
Therefore, is it really reasonable to set up a new European Institute for Gender Equality? In this cloud of structures, not always operating in perfect harmony in terms of the exchange of information, will this new body, which is supposed to network all of this information, have actual resources allowing it to exist? To be clear, can we now be sure that, beyond its future operationality, it will be completely politically and financially independent?
It would appear not, as the Commission is not inclined to give this future institute very much room for manoeuvre. Indeed, its reluctance to allow the director of the institute to be answerable solely to the management board and not to the Commission is very revealing in that regard.
For all these reasons and more besides, I cannot vote in favour of this initiative to create what I would describe as just yet another labyrinthine system.
Ladies and gentlemen, the founding of a European institute for gender mainstreaming, a substantial long-term task highlighted by the Treaty of Amsterdam and positively influenced by the process that followed the Fourth World Conference on Women held in Beijing, has become a theme of political discussion between supporters and opponents of the Institute.
I am one of those who support the shared view of the rapporteurs, Mrs Gröner and Mrs Sartori, who have managed to find a common solution on behalf of the two largest political groups in the European Parliament. I admire and appreciate their work on this report, and in particular their patient awareness-raising campaign advocating the setting up of the Institute as a coordinator whose task will be to provide technical support for EU gender policy implementation, stimulating and acting in partnership with existing institutions, disseminating information and enhancing the visibility of issues relating to gender equality.
I do not support the amendment suggesting that the Institute be integrated into the EU’s Human Rights Agency based in Vienna, as the entire problem area would then become part of an existing agenda, and this would certainly not fulfil the EU’s ambition to strengthen its equal opportunities policy. As the most recent reports also suggest, inequalities between men and women still persist. The existence of inequality is a matter for society as a whole and not just for women. Establishing the Institute will be a major building block for the recently adopted roadmap on implementing equal opportunity policy. In financial terms, the Institute will not be a significant burden, as funding will come from sources that are already in place. The added value of the Institute will also include activities targeted outside the European Union, especially with regard to enlargement, where equal opportunities are, and will remain, a topical agenda.
In conclusion, I am convinced that locating the Institute in one of the new Member States will further the cause of even-handed institutional decentralisation in the European Union.
– Mr President, I would like first of all to congratulate the rapporteurs on their report and express my satisfaction with the Commission’s efforts to provide the European Union with an independent body specifically dedicated to gender equality issues.
I would like to emphasise the need for the Institute to have full independence, without conditions of any kind. This is a fundamental objective if the Institute is to be able to fulfil its objectives, which go far beyond simply providing the Commission with technical assistance.
As a working method, I believe that the idea of creating a European gender equality network is clearly very innovative and effective, above all with a view to meeting the essential time and distance requirements for the sharing and exchange of knowledge, information and policies.
With regard to the structure of the Institute, I believe that an acceptable solution to the issue of the composition of the Management Board has finally been found. This provides for a fair and effective distribution of functions amongst the three institutions, and one appropriate to the actual situation of a body that will unfortunately be under-funded and under-staffed. In this regard, I would like to emphasise that, in order for the Institute to be able to fulfil its objectives, adequate funding that gives credibility to the European Union’s commitment to gender equality is essential.
This is something that we must all bear very much in mind at the moment in the negotiations that are taking place amongst the different institutions with regard to funding.
– Mr President, I am in favour of establishing a separate, active and independent European Institute for Gender Equality. The EU’s firm policy on equality would be a resource. Women are participating more and more in the labour market, and men less and less. In the future we cannot afford to neglect or ignore existing human resources. The Gender Equality Institute could, however, have an influence on this situation. Within the context of the Lisbon Strategy, the equality standpoint carried a lot of weight at first, but it has been forgotten about. The issue of equality should be made far more prominent, and in respect of that an active Institute could work to make the EU stronger and more competitive than ever.
– I would like to thank the rapporteurs for drafting this report, which should culminate in the establishment of the European Gender Institute. The task of the Institute will be to collect and analyse gender equality data in the EU countries, as well as to organise conferences and campaigns. It seems to me entirely wrong to call into question the establishment of the Institute and, in this regard, I also object to the way that doubt has been cast on the Slovak Republic as a potential location for the Institute.
I am not going to list every institution that is based in the territories of the fifteen old Member States. I respect the fact that during the founding of the European Union such centres had to be established and further developed as part of a coordinated joint action. I therefore urge you to cast your votes in favour of establishing this Institute.
The Gender Institute could function as an ombudsman for women, a mediator between the government and non-governmental organisations in eliminating injustices, such as discrimination in labour relations. After all, it is widely known that the lowest wages are commonly found in so-called ‘female sectors’, that is, in education and healthcare, whereas the highest wages are typical of male-dominated occupations, such as the armed forces and police. Are the health and education of future generations perhaps less important?
Mr President, I would of course like to congratulate the two rapporteurs and all of the members of the Committee on Women’s Rights and Gender Equality, who have done so much work on this report.
I believe that this Institute needs to be a useful instrument, but how useful it is will depend on whether or not the governments really have the political will to achieve equality between men and women.
I say that because, as Mrs Sartori has said, there has been legislation to ensure that men and women are paid the same for the same job for more than fifty years. Nevertheless, we are in 2006 and many women still earn less than men for the same job or have contracts that do not correspond to the work that they are actually doing.
These effective measures, therefore, which are what women need in our European society, require that laws be put into practice and not that more and more laws be created. To this end, we need political will expressed through money, money that has to be provided for in the budgets, both national budgets and European Union budgets.
I want genuine equality, and what, of course, I do not want is political propaganda. When governments that claim to be very progressive present plans such as, for example, the National Reform Plan that has been presented by the government of my country, they often include phrases such as ‘benefits will be given for the contracting of young unemployed males of under thirty years of age’ while at the same time not providing for any measure for women of under thirty years of age, amongst whom, in my country, there is a much higher rate of unemployment than amongst men. I call this demagoguery: saying one thing but doing another, and that is precisely what we must avoid in the European Union.
I therefore say yes to this Institute, but it must serve a genuine purpose.
I would like to thank the two co-rapporteurs, Mr Gröner and Mrs Sartori, for their excellent work. Indeed, this report adds to the Commission's initial text a number of improvements that I had also proposed in my draft opinion in the Committee on Civil Liberties, Justice and Home Affairs.
I would like to point to four of them. First of all, there is the proactive role given to the institute, particularly through its analysis and expertise missions and the option it is given of submitting its recommendations and guidelines to the Community institutions. Next, there is the importance of cooperation with the fundamental rights agency. Then there is the need for balanced participation of men and women in the management board, and, finally, there is the role of the European Parliament, particularly concerning the nomination of the director of the institute and of the members of the management board and monitoring their work.
This Gender Institute is a vital part of a true Europe of citizens, and I was extremely disappointed that my draft report was rejected by the Committee on Civil Liberties, Justice and Home Affairs, 18 votes to 18, because part of the Group of the European People's Party (Christian Democrats) and European Democrats and part of the Group of the Alliance of Liberals and Democrats for Europe wanted to prevent this institute from seeing the light of day. That said, I am also pleased to see that the co-rapporteurs have incorporated the essential elements of my concerns into their report.
– I am delighted with this report. I believe that it is very important for the identity of the new modern Europe. The equal opportunities problem is especially relevant in the states of Eastern Europe. Indeed, it is no accident that Slovenia, Slovakia and Lithuania aspire to establish this institute in their countries. Women in Eastern European states are still frequently regarded as homemakers and are not integrated into economic processes. The European Parliament has its Committee on Women's Rights and Gender Equality. In many European states there are ministries, departments and other institutions dedicated to gender equality. That is why I believe it is logical to establish such an institution across the entire European Union. I, therefore, endorse the efforts of rapporteurs L. Gröner and A. Sartori, together with their argument that an independent institute can operate much more effectively than one which is part of another agency. I would like to stress that the institute is needed for men as well as women, and it is a shame that the majority of those speaking today were women.
– Mr President, the feminists’ ridiculous slogan about gender equality is detrimental to women. This slogan ascribes great value to male characteristics and suggests that women also possess them. That is not the case. Women possess female characteristics and the latter must also be valued. References to wives that do not work are insulting, because these women work very hard in the home. Their work should be valued and recognised as being worth at least as much as work undertaken by men if not more. One of the most unfortunate features of contemporary society is that women are being forced to work outside the home for financial reasons, because it is impossible to bring up a family on a single wage. This is happening against a background of high unemployment. Women cannot be asked to contribute in the same way as men. For example, they cannot be expected to work shifts or to spend several days away from home. This is because we simply are not equal. Women are of inestimable value due to their role as mothers, which is why they deserve special consideration and protection. They do not need an institute.
Mr President, a European Institute for Gender Equality is urgently needed, because even in the heart of Europe in the 21st century we are regularly witnessing discrimination on the grounds of sex.
Women account for 52% of the population of Europe and they are constantly experiencing discrimination in many areas of their lives. This new Institute must not simply restrict itself to gathering statistical data if it is to promote and implement a gender equality policy effectively in the enlarged Union. It must focus instead on analysing the data in detail and drafting the advice and guidelines needed to mainstream the concept of gender equality effectively in the European legal system. It should be borne in mind that gender equality, which the Institute is charged with promoting, is a fundamental right and a priority Community policy. It is enshrined in the Treaty and must be implemented across all areas of social and economic activity, notably as regards access to employment and entrepreneurship.
It would be appropriate for the Institute’s seat to be located in the new part of the united Europe, perhaps in Poland. Poland is the largest of the new countries, and a country where not only is discrimination widespread, but is also played down by the authorities.
Emile Zola said that a woman is the axis around which civilisation revolves. This institute should become the axis around which European gender equality issues and its implementation revolve. To make the European Institute for Gender Equality a reality, all there needs to be is an understanding of the problem, political will and some funding. It is considerably harder for the institute's work to change attitudes towards women, and to eradicate the discrimination they endure in many European countries. The institute should employ not just any specialists, but people of both sexes who are passionate about its activities. The influence of the European Parliament in the formation of the institute's team and constant parliamentary control are a necessity. The institute should evaluate the situation in every area, in every country and present proposals. On this basis, EU institutions would take effective measures and would demand the same of national governments. The institute should begin its work in one of the new EU countries. Vilnius offers not only what Lithuania can achieve through the implementation of equality, but also the opportunity to combine the experience of the leading Scandinavian countries with the potential of Central Europe, and indeed the whole of Europe.
. Ladies and gentlemen, I have listened with great interest to your discussion and I hope you will allow me to touch on several of the issues that have been raised. First of all I would like to express my appreciation for the exceptional quality of the report by the rapporteurs, which can only be described as brilliant, in view of the complexity of the subject matter. Ladies and gentlemen, in the debate a number of arguments and opinions have been put forward, which in my view require a response.
The first opinion to be expressed was the view that this institution should become part of the human rights agenda. A series of speakers in the discussion have taken the view, which I fully support, that the question of equal opportunities goes far beyond the simple issue of human rights, albeit that human rights are of fundamental importance. The issue of equal opportunities is a broader issue.
There was a question as to whether it was right for the European Union to promote equal opportunities even in its international relations. I must state my firm conviction that there is a need for this. The EU is involved in countless international connections, both with the Member States and in the context of development aid and at a multilateral level, and each of these offers the opportunity of effectively reinforcing gender equality.
Ladies and gentlemen, I am convinced that gender equality, promoted and backed on a global scale, will provide a major source of global stability and is capable of pacifying many of our current conflicts. I also feel that the argument put forward in the debate that the institute will provide greater visibility and political transparency for the issues of equal rights and equal opportunities is correct. I fully support this argument. It is also right to remind ourselves, as was frequently stated in the debate, that we have much work still to do. Clearly, we are trying to define policies on the basis of argument, and that is one of the civilised outcomes of life in today’s Europe. I might add that these are policies based on practical proofs and practical opinions. Even from this perspective the institute can enhance quality.
It is, in my view, apparent that there is a wealth of important information that is not being used effectively in political decision-making. Which of you, for example, knows that in Spain men spend 52 million hours a year taking care of others while for women the figure is 200 million hours. This is certainly an important indicator of how unequally we share some of the duties and responsibilities that we have as human beings – men and women. And yet none of this information feeds into political decision-making. I am convinced that the institute will make many things possible.
Ladies and gentlemen, one of the sound principles of European parliamentary life is multi-lingualism and we often discover that a given matter can be expressed more elegantly and accurately in some other European language. I hope you will therefore allow me to quote the German expression ‘. I am fully convinced that to stay where you are means in reality to retreat. Ladies and gentlemen, allow me to express an opinion on the amendments that are defined in the report, or which form part of your upcoming vote. The committee’s attitude regarding the nature of the institute allows us to be flexible and to accept most of the amendments that strengthen the role and working methods of the institute, including the creation of the network for the institute. These amendments are acceptable in their original form, either in part or after reworking. The second category includes the amendments that increase the readability of the text and which the Commission equally can accept in their original form or after a small amount of reworking. The third group are the amendments that relate to the legal presentation techniques, which, although they are constructive, mark a departure from the original provisions of the existing instruments and therefore cannot be adopted, for reasons of maintaining cohesion. Finally there are the amendments that relate to horizontal questions, in other words to all agencies and organisations, in respect of procedures for selecting directors, extending their contracts and assessing organisations. These amendments cannot be accepted, because it is necessary to maintain a certain principle of cohesion in relation to all agencies.
I have left to the end the question of the composition of the governing council. We are delighted that the Committee on Women’s Rights and Gender Equality has come out in favour of limiting the number of members on the governing council and that it has followed the European Parliament resolution from December last year on an operational framework for future regulatory agencies. We can now be guided by this proposal, although the number of Commission representatives is not the same as in the case of the Council. The equilibrium between the two organisations and between the two levels of interest, which is to say the national level and the Community level, may be further secured if, in accordance with the proposal and where the Commission has responsibility, the voice of its representative carries the same weight as the voices of all of the Council representatives together, in the very limited number of cases involving the approval of budgets and programmes of work. We therefore accept Amendments 66, 82 and 85 relating to the composition of the governing council and voting regulations. In the same spirit we agree that the number of members can be reduced to a mere 25 representatives of the Member States, as stated in Amendments 67 and 83, and we consider it sufficient that participating parties are present at meetings of the governing council without voting rights. We hope that the Council will be able to adopt your proposal for the governing council, which, together with the rotating system, will allow representatives from all Member States to alternate over a period of three mandates.
In conclusion, I would like to say that we took pains to adopt as many of your amendments as possible. The Commission can now adopt Amendments 2 to 10, 13, 15, 17, 18, 20, 24, 25, 26, 28, 29, 35, 36, 38 to 42, 44, 45, 48, 53, 55, 59 to 69, 74 and 76 to 85. The Commission cannot adopt Amendments 1, 11, 12, 14, 16, 19, 21 to 23, 27, 30 to 34, 37, 43, 46, 47, 49 to 52, 54, 56 to 58, 70 to 73 and part of 75. We should also pay regard to the discussions in the Council, and we must take every effort to ensure that an acceptable compromise is achieved by the end of the year. The Commission is counting on the support of the European Parliament to set up this much needed European institute, and it is important to ensure that the organisation begins work in 2007, in the interests of progress and to raise the profile of the gender equality policy. I will of course be submitting an opinion on individual amendments in writing later.
– The debate is closed.
The vote will take place today at 11.30 a.m.
The June List believes that gender equality issues are important and that it absolutely goes without saying that women and men should be treated equally under all circumstances. The EU’s new Institute for Gender Equality is to analyse equality in the EU by comparing data from different Member States.
The obvious question to be asked is: what added value will this authority contribute? Will it have a practical and significant job to do, or will it mainly be a way for the EU institutions to demonstrate their ability to take action? Will the authority help increase gender equality, or will it mainly constitute a type of alibi and way of showing that the EU cares about equality issues?
The arguments presented in the report are unconvincing. The authority’s tasks could be carried out within the framework of existing structures. The EU already has its central statistics agency, Eurostat, which is able to produce comparative statistics on gender equality in EU countries. There are also national authorities that work on equality issues and that can cooperate across national borders.
The Commission consists of 18 men and 7 women. Approximately 30% of MEPs are women. The EU institutions should begin by applying equality within their own structures and in that way setting an example, before new centralised EU authorities are set up. Cooperation can also take place in more decentralised forms, without the EU growing larger as a result of new authorities being created for every important issue.
Ladies and gentlemen, the establishment of the European Institute for Gender Equality, which will facilitate the elimination of all forms of gender discrimination throughout Europe, is of paramount importance.
I agree with the wish expressed by the rapporteurs that the activities of the Institute should not be restricted merely to data collection, record keeping and research. The analyses should be integrated in the policies of Member States innovatively, with the objective that equal opportunities become a main political guideline and mainstreaming for legislators. At the same time, the results of the research should be made available to the general public, to enable European citizens to adopt a conscious position regarding the issues surrounding gender equality. However, this requires that the relationship of the Institute with the civil sector and the forums responsible for communication issues is strengthened and institutionalised. I would like to call attention to the fact that cooperation with the media and the employment of modern means of communication constitute an important task of the Institute!
Resources must be made available to ensure that the results of research go beyond the professional sphere and are available and useable as widely as possible. The work of the Institute will only be effective if it really operates as the European network of gender equality, if it is able to coordinate Member State centres, organisations and specialists involved in the general implementation of equal opportunities, and if its message reaches the governments and the citizens of Europe.
I congratulate the rapporteurs and propose that the document be accepted!
Thank you for the floor!
The next item is voting time.
Today's voting time will be divided in two to make space for the formal sitting devoted to the address by the President of the Federal Republic of Germany.
I will now suspend the sitting for a few minutes prior to President Köhler's address. We will return to the votes immediately following the formal sitting.
Mr President of the Federal Republic of Germany, ladies and gentlemen, before welcoming our illustrious guest today, I must inform you that, during the meeting we held with President Köhler before coming to the Chamber, we heard the sad news of the death of Mr Lennart Meri, who was President of Estonia from 1992 to 2001. As you know, President Meri was seen as a symbol of Estonia’s fight for freedom and national identity, and his death deprives us of an important European personality, whose memory we shall honour here today.
Mr President, ladies and gentlemen, it is a great honour for me and the whole of the European Parliament to welcome you to this formal sitting today.
Mr President, please allow me to stress your personal commitment to the European project, which is particularly useful and necessary at a time when the situation in the European Union is causing many doubts amongst the citizens. I know that this is a cause for concern for you, which you express with passion. I know that you are very aware of the responsibility we all share in relation to the problems of concern to Europeans today, which cannot be resolved without more Europe.
We are aware of the initiatives that you are taking to extend and deepen the European debate. One example of this was your invitation to your counterparts from Finland, Italy, Latvia, Austria, Portugal and Hungary to a meeting that was held in Dresden – about which I am sure you will speak this morning – with students and personalities from those countries, in order to debate European identity and the future of Europe.
This important initiative is not an isolated one. You take every possible opportunity to exchange opinions with the citizens and in particular with young people. Strangely enough, it is they who express the greatest scepticism about this project which is so important to their future.
You also combine words with actions: you do not just talk about ‘Europe’ at official events, but you also work every day on specific issues on the European agenda.
Your personal experience makes you almost the model European. You were young, a child refugee, during the final stages of the Second World War. During my visit to Germany, you told me, very directly and personally, of your experiences: how you suffered the war and the exodus from the refugee camp, how you made a success of your life in a ruined country that was also gradually building its future upon the wreckage of history.
Your personal experience took you away from Europe. You have lived outside Europe and you have watched us from that standpoint and, for that very reason, because you have had dramatic experiences inside Europe and have watched it being built from the outside, you know that Europe has no option other than its European Union project.
You also know, however, that those values and projects must be actively defended every day and that they do not come free or automatically, and I would therefore like to thank you for being here with us today to communicate your ideas to us, which will undoubtedly make a great contribution to our broad debate on Europe.
President Köhler, I am very pleased to give you the floor.
. Mr President, Mr President of the Commission, honourable Members of the European Parliament, your honourable House is the centre of public politics and democratic opinion for the EU, and I am grateful for the opportunity to speak in this place about Europe and its future.
Europe presents a puzzling aspect to the world. Why, so soon after its reunification, does it already appear so divided? Why, when the European internal market has been so successful, does it not have more confidence in its advantages? Why, with all its strengths and opportunities, does it display such hesitancy?
When I was working for the European Bank for Reconstruction and Development and for the International Monetary Fund, I got to know many countries around the world. Looking at Europe from outside gave me a sharper picture of it, and I learned how other countries see our continent and the European Union. For us, democracy founded upon freedom, the peaceful settlement of disputes and mutual solidarity among the twenty-five Member States have long been a fact of daily life. Looking in from the outside, though, one sees much more clearly to just what an incredible achievement we owe what is now ordinary, a mere two generations after the Second World War and half a generation on from the removal of the Iron Curtain.
It is for this achievement that Europe is an object of admiration for many people around the world, but, while they admire us, they are slowly beginning to grow impatient with us and to be baffled by us. Too many Europeans they see as remarkably lacking in self-awareness, beset by doubt and lacking in courage, and they say, in a friendly way, ‘Europe, if you are tired, step aside, we want to move forward’. What do we say to that?
What I say to that is this: Europe will always be full of creative ferment; we Europeans do not fear challenges – we make use of them, and that is why the European Union has a good future ahead of it.
I want to back up the three things I have just said.
Those who want to understand Europe must consider its history and understand what are the ideas and ideals that bind us Europeans together. What we regard as central is the inalienable value of all human beings, in all their uniqueness, along with their dignity and freedom. Even thousands of years ago, people in Europe regarded these things as gifts of which one proved oneself worthy only by using them to the utmost and, if need be, by fighting again and again to secure them. That is precisely what Europeans did – tirelessly and in the teeth of every dreadful setback. Their use of their talents opened up to them the depth of the mind and spirit, in the shape of philosophy, the sciences and the riches of the arts. In so doing, people in Europe also learned to question their own beliefs and to demand – and give – good reasons for every action, and this process of enlightenment will never come to an end.
It was very early on that we understood and took to heart the importance of social cohesion, self-determination and autonomy, not only in the city-states of ancient Greece but in the republics of medieval Italy, with not only the self-awareness of Spain, France, Poland and England, but also the colourful diversity of the ‘Holy Roman Empire of the German Nation’.
In all these places, Europeans were as god-fearing as they were industrious. Not only at home, but also in the outside world, they understood work as a religious obligation; they traded and learned how to co-exist with people of other faiths and cultures and live with them.
It is true to say that in doing this, Europeans more than once sinned terribly against other peoples and cultures and also against one another, but they did learn the right lessons from that, in that they now contend for human rights, peace and democracy and wish others to learn the same lessons that they have had to learn. Europe also bears the stamp of a culture of active love of one’s neighbour and of active striving for social justice.
These good qualities are, of course, to be found on all continents, and Europe has learned from them, but the specifically European blend of love of freedom, the striving for truth, solidarity and creative ferment is unique and found to be good by the many outside Europe who expect us to make our contribution to the peace and well-being of the world, just as it will be by those who will come after us.
Yet again, great challenges lie ahead of the European Union and its Member States.
Around the world, new growth regions are emerging, and the shape of competition is changing; there are new spheres of influence, and new lines of conflict are being drawn. In many European countries, unemployment is at intolerably high levels.
The public and the electorate are becoming demonstrably alienated from the European Union, and the European constitutional treaty failed to win the approval of the people of two of the founding states of our Community.
So many challenges, so many opportunities! We must again think back to how often Europe has succeeded in facing times of trial, precisely because it was capable of renewal. You need only consider the European internal market and economic and monetary union.
Thirty years ago, the Dutch foreign minister, Van der Stoel, said that the motto of the European Communities was no longer ‘completer, deeper and wider’ but rather ‘inertia, reversal and flight’. Europe was, at the time, in a profound economic and institutional crisis.
Twenty years ago, the Single European Act set the internal market as a goal. At that time, there were so many obstacles to the free movement of persons, goods, services and capital that, to take one example, Philips had to produce seven different versions of the same electric razor for the European market and Siemens had to produce twenty-five different electrical plugs.
Ten years ago, the goal of the internal market had largely been achieved. The European Union has now put it on an institutional foundation and increased economic and social cohesion between the Member States. Since then, European firms have had a domestic market of what are now 450 million customers for their products. New opportunities for success have come into being, not least for service providers from the smaller Member States, who are now able to produce their goods in larger quantities and hence in a more competitive way. And, above all, the internal market is a first-rate programme for making European businesses fit for global competition. Those who manage to prove their worth in it, have no need to fear competition from overseas.
Economic and monetary union was and is the logical outcome of the internal market, shielding it against the possibility of again being split up through arbitrary devaluations, against monetary crises and waves of speculation of the kind that we in Europe were still experiencing at the beginning of the 1990s. It gives businesses the security to plan ahead, enables consumers to compare prices without difficulty and does away with high charges for currency exchange and the high costs of hedging against exchange risks. That is why the euro – like the internal market – has long been a success story, and its strength on international currency markets testifies to the world’s confidence that was learned long ago is still true today, that Europe is capable of turning challenges into opportunities, and that is something you need to recall, again and again, day in and day out.
We will succeed again, albeit subject to two conditions: we must not allow our tried and tested principles and achievements to be undermined, and we must, earnestly and honestly, set to the task of correcting what has gone wrong and putting things in order where they need to be.
All that needs to be said about the first condition is that those whose protectionism weakens the European internal market are, at the end of the day, harming themselves.
Those who now revert to the old attitude that everyone should look after themselves first are misjudging the dimension of global competition and offering their citizens a false security.
In the long term, they are undermining Europe’s ability to maintain its position in the world, create lasting jobs and accrue the resources for a more equitable society.
It follows, then, that only the other way remains. Europe must regain its fitness. For each and every one of us, that task begins at home. Some Member States have made considerable headway with the necessary structural reforms and have what is needed; others have yet to make more efforts in that direction. There are many examples that show that the effort is worth it, and we must not fail to make it.
The European Union, too, is in need of reshaping. The first issue to be addressed is that of where it, as a Union, should become active. At the end of the day, it needs to do not everything that can be done, but rather everything that needs to be done, and that does not include those things that can already be done quite adequately at the local or regional level or by individual nation states. Respect for the subsidiarity principles means respecting in so far as possible the personal responsibility and identity of the EU’s citizens, and anyone who knows how decisions are really arrived at in the European Union will know that this is an obligation incumbent not only on the governments of the Member States but also on the institutions of the European Union.
If, though, the European Union takes action with good reason, it needs to do so with as little administrative red tape as possible and in a way that people can understand. After all, we are heirs to a great tradition of law and administration in Europe, and that should encourage us once and for all to let some air into the bureaucratic apparatus. Our former enthusiasm for legislation has left us with plenty of places where we can do this, and so it is a good thing that the European Commission has set in motion a major programme of cutting through the thickets of legal verbiage that we have at present and simplifying European law. I have just had a good discussion about this with Commissioner Verheugen.
The public will also appreciate it if decisions in Europe are arrived at in a more transparent way. At present, the decision-making processes at EU level are often a world away from the people they affect, many of whom have little concept of who in Europe is actually responsible for what and of who, at the end of the day, is to be held responsible for what goes on, and, as a result, they become apathetic or suspicious – both of which are damaging.
The public, though, want to be more than spectators who understand the plot; in addition to the European elections, they seek as much democratic involvement as possible; they want to be heard, and they want to be able to take the initiative in influencing what the European institutions do.
To that, you will say that all these things – subsidiarity, democratic participation, the right to a citizens’ initiative – are to be found in the European Constitutional Treaty. Indeed they are, and the treaty contains much else that is good and right, which should not too readily be surrendered, not least in view of the fact that 14 Member States have already voted to approve it.
Europe has now prescribed itself a ‘pause for thought’, termed in German a ‘’, which can mean both a pause for thought and a pause in thought. We should use this period of reflection as an opportunity for a thorough rethink. By then at the latest, we must talk to each other soberly and seriously – not only in the European institutions and parties, but also in all the Member States’ public fora for political debate. What that will demand of the Members of your honourable House is ideas and tireless effort – not least in discussions with those who were less than satisfied with what I have had to say.
This European debate cannot do other than benefit from diversity and creativity, but the only thing that will count will be the power of sound argument. It will be enlightening in the best sense of the word if there is in-depth discussion in the Member States about the purpose and substance of European integration. It will, in the long term, do public acceptance of the EU some good. I have confidence in the people of Europe, in the European public; they must be trusted with something at least.
We Europeans expect good reasons and give them; that is something I regard as characterising us. I believe, then, that there is more than one good reason why Europe should, in the new world order that is coming into being, speak with one voice on matters of foreign and security policy. It gives us more weight, for example when discussing with others in the world the international dimension of social responsibility and the protection of the environment, and the public have long been aware of the fact that, in worldwide competition, we must be all the better the more expensive we are. For Europe’s future prospects and for the far too numerous young people without work, then, education, training, research and development are crucial, and that is a good enough reason to reallocate considerable sums from the European budget in that direction and thereby to earn a tribute of appreciation from our nation states.
The public will also be appreciative if the EU sets itself new goals and takes the sort of actions that make Europeans’ lives easier and keep them safer. That is indeed possible, as has most recently and resoundingly been demonstrated by energy policy. It must surely be plain to every rational person that all the Member States have a vital interest in the safe and affordable supply of environmentally-friendly energy and that they must work together to find the most effective way of achieving this. The ‘everyone should look after themselves’ attitude will not hold water. The European Commission has presented a Green Paper on energy policy, and that I very much welcome. Where these matters are concerned, we need the right decisions, and soon. The debates of which I have spoken and which will ensure the European Union a good future, are already underway.
Let me give a small example of this; a few weeks ago, I was in Dresden with six other European presidents. We were continuing a dialogue initiated by the former Portuguese President Sampaio, and we talked to young people, with a hundred students from seven Member States, and we asked them what they thought about Europe, what benefits they could see accruing from it, and what expectations they had of the European Union and its Member States. These students were not hand-picked; they had been found by a public lottery, but these young people were well prepared. They had spent a day and a half discussing among themselves and called what had emerged from their own deliberations the ‘Dresden Demands for European Cohesion’. They are thinking, for example, in terms of a single right to vote and would like to see a European House of History. They suggest setting aside five per cent of the gross domestic product for research and development.
And they want a European army and European non-combatant service.
Further to this speech, I am presenting, for the documentary records of your honourable House, a copy of what these young people wrote down. Granted, their group was hardly representative, and they appear idealistic in what they call for, but their idealism is impressive. It has about it much of the enthusiasm of the people who rebuilt Europe after the war and who fought for its unity in freedom. There it is – the typical creative ferment. There they are – the Europeans who expect something of Europe and are ready to do something for it. They are to be found in Europe.
By the way, some of these students had benefited from the Erasmus programme; let us be glad of this Erasmus generation and make more of them.
And while I am on that subject, trainees and apprentices too should be given more opportunities to learn from their neighbours and learn from experience the value of Europe.
It was Jacques Delors who proposed the European Training Cheque, and I urge your House to draw on it!
Let us take the enthusiasm of these young people as an example. Let us show ourselves to be real Europeans. Let us, rather than being disquieted by the future, be filled with creative restlessness, for Europe and for the European Union. Let us join together in transforming all our challenges into opportunities, for the benefit of all; then Europe will still be what it is today, a good place in which to live and a force for good in this one world of ours!
Dresden demands for European cohesion (5 February 2006)
I. Bringing Europe closer to the people.
1. Exchange programme for all sections of society.
2. Uniform electoral laws throughout the EU.
3. Europe to be given a face by a directly-elected president.
4. A short and comprehensible EU constitution.
5. Europe to be giving ‘visible clothing’ through more powerful symbols, such as
– a House of European History;
– a European Cross of Merit;
– Europe Day as a public holiday throughout the EU;
– a blue EU passport, and much more.
6. ‘European studies’ in all schools in Europe and a ‘European centre for political education’.
7. ‘Euro-News’ to be developed into a popular ‘Euro-channel’.
8. A ‘We are Europe’ campaign.
9. A ‘Eurobus’ to bring Europe to the countryside.
II. Seizing Europe’s opportunities
1. 5% of the EU Member States’ GDP to be used for research and science.
2. The European Parliament to have full power over the budget.
3. Reduction and reformation of agricultural subsidies.
4. ‘European Voluntary Service’ to be developed.
III. Together for security and responsibility
1. Belarus on the political agenda
2. Establishment of a ‘European Army’ as part of a common foreign and security policy.
3. The sustainability principle to be given a permanent place in European legislation.
Thank you, Mr President.
Before continuing with the sitting, I would like to say a few words of thanks to the President for his speech.
It is true that there was a time when we had twenty-five different kinds of plug: now we have the same plug, but twenty-five different electricity networks.
As you have pointed out, the next step is to move ahead with the Europe of energy and with many other aspects which must become common.
Thank you very much for your words and your encouragement, Mr President.
Ladies and gentlemen, we will now return to voting time.
. Mr President, I would like to propose an oral amendment to Amendment 9, to remove the reference to civil society. The rest of the amendment will remain unchanged.
Are there any objections to this oral amendment?
That concludes voting time.
.I voted in favour of the excellent report by my colleague, Mrs Kauppi, on the proposal for an amendment of the directive of the European Parliament and of the Council regarding the capital of public limited liability companies.
At the same time as protecting the rights of shareholders and creditors, it was becoming urgent to simplify the means of maintaining and altering the capital of public limited liability companies in view of the large number of different situations facing economic operators. Expanding on the lines of thought underpinning these legislative developments, I believe that there is a need to engage in a broader political debate. The aim of such a debate, particularly where natural or legal persons not resident in the European Union are concerned, will be to regulate access – both direct and indirect – to the capital of companies operating in the European internal market.
Mr President, let me say, for the sake of clarity, that I have voted against the Gröner report, not because I am opposed to gender equality, which is far from being the case, but because this report and the institute for gender equality to which it refers are typical of the suffocating, political correctness which is gradually tightening its grip on Europe.
The Charter of Fundamental Rights, a politically correct, left-wing policy document enforced by an equally politically correct office for fundamental rights, along with job quotas and the other measures proposed in the now deceased but ever-looming European Constitution, are framed by the same ideology.
I urge you to ignore those issues in favour of what really matters, which is that women are entitled to the same employment and must receive equal pay for equal work. We are all agreed on this. All the rest is mere political correctness.
– Mr President, I wished to emphasise that I am absolutely convinced of the need to safeguard human rights, of both men and women, but I am not sure that this specific text safeguards these rights or the subsidiarity of the Member States on the issues to which it relates.
. We voted in favour because we recognise the importance of setting up a European Institute for Gender Equality. We also wish to stress that this Institute must not solely be involved in studies, analyses and the preparation of statistics, however important this activity may be.
Cooperation and dialogue with NGOs and bodies that specialise in the field of equal opportunities must be stepped up, at national and European level, and with third countries. Measures to put an end to discrimination must also be supported.
It is also essential that we analyse and monitor gender mainstreaming in all policies and in the EU’s budgetary process, especially with regard to the impact of relevant national Community policies on men and women. This was something that we proposed but that, regrettably, was not adopted.
Lastly, we hope that adequate Community funding will be forthcoming and that common sense prevails when it comes to the appointment of the management board.
The report proposes that a new European Institute for Gender Equality be set up.
The June List’s basic attitude is that issues of equality have very high priority. Equal treatment of women and men is an imperative demand that all EU countries must fulfil. This does not, however, mean that the EU should set up another bureaucracy for the purpose. Sweden has come a long way with its work on equality, and the June List is convinced that this work is best done at national level. An Institute for Gender Equality at European level means increased bureaucracy and less efficiency.
The fight for equality must be conducted from the bottom up in the Member States and not from the top down by appointed Eurocrats, if citizens of both genders are to be engaged in it. Eurostat can take care of the need for comparative statistics in this area.
We have thus chosen to vote against the report in its entirety.
. I and my British Conservative colleagues are strong supporters of equality of opportunity in society. We believe in both men and women playing their full role in the life of our own nation and elsewhere and oppose any discrimination on the ground of gender.
However, we have voted against this report today as we do not support the proliferation of new EU agencies and institutes that will add to the burden of the taxpayer and increase bureaucracy without any proven benefit to the people they are supposed to serve. The creation of a separate institute in regard to this issue risks ghettoisation by leaving it open to single-issue pressure groups and thus easier to disregard and marginalise. The issue of gender equality should be dealt with in the framework of the global approach to fundamental rights.
. The Commission announced the creation of the European Institute on Gender Equality even before Parliament had delivered its report on the subject. Procedurally speaking, that is the wrong way to go about it. We are voting on it today, and Parliament’s voice carries weight in this matter.
The intention is that an Institute should be created, with a budget of EUR 54.5 million, with the specific function of monitoring men’s and women’s equality of opportunity by producing statistics and reports. This House has, however, for practical and financial reasons, and as recently as last year, recommended that the Institute for Gender Equality should form part of the European Human Rights Agency. More action and more resources are needed to address equality issues in an effective way, but no provision is as yet being made for them. It follows that the original idea of combining the two agencies in one single Agency for Fundamental Rights deserves support.
It is for that reason that I have tabled Amendment 73. Rejecting the creation of an independent institute on Gender Equality is not in any way to be seen as an expression of hostility to policy on women’s issues. The money available to us should be invested in women’s education. That would be the first step towards equality. The current debate on the reduction of bureaucracy is another reason why an additional agency does not make sense and would not be something readily explicable to the public. It is for that reason that I have not voted in favour of this report.
. I have, for over 40 years, campaigned for women’s rights and for gender equality.
I cannot therefore be accused of lacking any sympathy for this matter.
I do wonder, though, why a European Institute for Gender Equality is supposed to be necessary, quite simply because the idea of a Gender Institute was hatched over ten years ago, since when a lot of time has passed and we now set different priorities for spending money, which is in short supply, in a more effective way.
I can think of better ways of spending over EUR 50 million, and thereby promoting equality of opportunity for women and men, than by creating an Institute whose functions and powers would overlap with those of many bodies at national, European and global level.
The sight of this shopping list – which is what these 85 amendments amount to – causes me to worry about the eventual costs of what will be an oversized playground for women’s libbers with outdated ideas.
I endorse the amendment that reminds us that this House has already resolved that such an institute should form part of the European Union’s Agency for Fundamental Rights. That would, at any rate, limit the damage it could do.
In view of the many things in it that make no sense, and of the absence from it of any financial perspectives, I cannot vote in favour of this report today.
. I welcome the report, in particular the effort to create an independent body focusing specifically on gender issues. I agree with the idea of a body dealing exclusively with gender equality matters, since it ensures that the objective of gender equality, as set out in the Treaty, will not be second to any other anti-discrimination policy at EU level.
. The fact that opinions are practically policed and that one-track thinking has all but been established has turned serious, relevant debates addressing pressing issues into reaffirmations of faith in certain policies. This is clearly the case when it comes to so-called ‘gender policy’.
It is one thing to acknowledge the need for a better balance in society, which is characterised by a distribution of labour more in keeping with the modern world and by greater freedom of choice, yet policies that supposedly implement these ideas are all too often forced upon us.
It is as though some policy areas precluded the possibility of divergent opinion on methods and mechanisms. This is the nub of my primary objection to the idea of an EU Institute for Gender Equality. The fact that I support, as I said earlier, greater balance in the way in which our societies are organised does not lead me to advocate the creation of this Institute.
Making freedom bureaucratic does not strike me as the right way forward. The end does not always justify the means. What is more, the proliferation of ‘agencies’ and 'institutes’ does not strike me as an appropriate model for the organisation of Community institutions.
We, the Members of the European Parliament belonging to the Austrian People’s Party, are in favour of gender equality and also of politics playing an active role in this area. We therefore believe that having this matter handled by the planned European Human Rights Agency would send the right message and wish to reiterate our agreement to issues of gender equality being seen as an important task for the Agency, as stated in the European Parliament's resolution of 26 May 2006 on the Kinga Gal report.
We are, however, opposed to the establishment of additional independent institutions, the ultimate result of which will be the existence of new and expensive bureaucracies, and, since the financial issues have been left quite unresolved, reject the planned unspecified financial obligations to the tune of some EUR 52 million.
The EU has too many authorities and agencies. In spite of that, I am voting in favour of this institute being set up. Gender equality is a disaster, symbolised in particular by outdated rules governing parental leave, the complete lack of gender education, very poor legislation and the fact that 83% of top positions are occupied by men. It may be worth spending a few million euros on trying to improve this situation a little with the help of an institute designed to supplement the one that already exists to combat discrimination against minorities. It may actually make sense to have an institute to combat discrimination against the majority, who are women.
. This is an excellent report. We have become starkly aware of more frequent and more severe natural disasters across the EU and the world. Upon recalling the last 15 months, for example, we have witnessed the tsunami disaster in Asia; the strong tropical cyclone in Louisiana and Mississippi; the devastating floods in Romania, Bulgaria, Switzerland, Austria, Germany and France; the serious drought in Spain and Portugal and the fires that have destroyed nearly 180 000 hectares of forest in Portugal. It is clear that natural hazards pose a global threat and warrant global responses.
I therefore welcome the proposal for a Council regulation and the European Parliament's report, specifically regarding the concept of prevention in shaping an EU response to natural disasters. Prevention is in every way as crucial as reaction to natural disasters and I welcome the inclusion of the concept of prevention in the report.
I also agree that the legal basis is clearer under Art. 175(1) of the Treaty establishing the European Community and support the rapporteur.
I agree that the EU´s civil protection doctrine has to be founded on a 'bottom-up' approach and that primary responsibility for civil protection activity should be with the Member States.
. The Christian Union and SGP MEPs are unable to endorse the recommendation to the Council for the rapid response and readiness instrument for major emergencies. In particular, we do not support the change in the legal basis, the extension of the instrument’s scope to enable the funding of preventive measures, or the budget increase.
We specifically regret the change to the legal basis, particularly since Parliament did decide in favour of Article 308 being the only correct legal basis in previous, analogous votes. Stretching the definition of Article 175 of the Treaty, so that this instrument can fall within its scope is not the right way forward, and can only be interpreted as a majority position in Parliament in order to extend its influence to include topics that are not considered to fall within its remit in the Treaty.
In addition, the financial consequences of the deployment of aid teams should not be ruled by a Community instrument, but are rather a question of solidarity among countries.
. Although there have been a lot of improvements where the response to an emergency due to a disaster is involved, I think that unfortunately there is still a lot more to be done, and thus there is the need for a collective effort so that we will be prepared as much as possible for these disasters to be avoided.
I think that we all agree that when we commit ourselves to work to prevent national-scale disasters, we would also be saving our countries and the European Union huge costs which we are facing due to our present policy.
We have to be ready to invest both money as well as human resources so that a study would be carried out to clearly indicate, or better still, evaluate, the places and regions which are most prone to disasters.
In that way we shall be ready for every eventuality which could occur and as I pointed out before, we would not only be saving many millions but we would be fulfilling our moral duty to protect the life of those more prone to these disasters.
I believe that we should give a political direction so that, through it, any country would be able to rely on help from the Union to launch projects to improve the standard of living of those who live in these regions which are, mostly prone to large-scale problems.
I believe that prevention is better than cure, and so we have to focus our energy in order to be ready for every eventuality.
. Recent natural disasters, for example the floods, extreme drought and forest fires affecting not only EU countries, but also countries outside the EU – for example the Asian tsunami and the hurricanes in the USA – demonstrate the importance of effective civil protection mechanisms.
The Rapid Response and Preparedness Instrument for major emergencies proposed by the Commission is aimed at enhancing the EU’s response capacity in the context of the civil protection mechanism and at maximising assistance in terms of preparedness and rapid response to major emergencies. It does not, however, address the issue of prevention. We therefore feel that this report must be adopted, given that it attaches priority to this issue, proposing that it be included in the scope of this instrument.
We also wish to highlight the proposals on integrated environmental and natural resources, including the management of forests, of areas most at risk from flooding, of wetlands and other fragile ecosystems, and risk assessments in urban areas. Furthermore, we welcome the prominence given to remote and outlying areas, greater information and awareness-raising among the public and more and better training for those working in the sector.
. The text put forward by the Commission contains some good proposals on European-level civil protection. Measures and activities for which this instrument can be activated will bring major benefits in terms of preparedness and response to emergencies.
With the amendments tabled in Parliament, the prevention of these phenomena now has a part to play in the instrument. This is a crucial factor in the drive to implement objectives as important as protecting communities, the environment and property.
In a country like Portugal, stricken year after year by forest fires and drought which have left indelible scars, this proposal will make it possible to train specialised personnel, to establish preparedness mechanisms and to share equipment and best practice with countries that are more advanced in this regard.
As such, I endorse the Papadimoulis report and the amendments to the Commission’s text.
There are good reasons for the Member States’ governments to give priority to measures that reduce the risk of natural disasters striking. We nonetheless question whether the EU should have the prominent role that the European Parliament wants it to have in this connection. Among other things, the European Parliament wants:
– the EU to play an active role in preventing disasters such as serious drought in Spain and Portugal or fires in southern European countries;
– the EU to become involved in disasters outside the EU through, for example, civil protection intervention;
– and the budget for a Rapid Response and Preparedness Instrument to be increased by EUR 105 million (in excess of the figure proposed by the Commission) for the period 2007–2013.
We believe that it is primarily the task of each Member State to take action in connection with natural disasters. Many forms of natural disaster (such as drought and fires) are recurrent and can be predicted. It should be entirely possible for the Member States independently to make the investments that minimise the risk of this type of disaster striking.
What is more, the UN already has a system in operation for helping countries hit by disasters and serious accidents. The Member States might do well to use this system instead of developing a parallel structure and thus risking unnecessary duplication of effort. On the basis of this reasoning, we have chosen to vote against this report.
. I voted in favour of this regulation.
I very much welcome the improvement of the European Union's civil protection mechanisms for emergencies. This Community response instrument needs to be visible, coordinated, and very responsive, as natural disasters trigger a race against the clock. The key to success in these activities is complete cooperation between the various parties involved.
I hoped to use the amendments to put the emphasis on the preventative aspect: whilst it is important to know how to respond to disasters, it is even more important to know how to avoid them. Prevention is a fundamental part of risk reduction. For example, fires are very often caused by human activities. Therefore, a call for vigilance accompanied by information on the associated penalties is a preventative measure that we should not ignore.
However, before we draw up action plans, we need an inventory of the existing material and human resources. This inventory should be drawn up by the European Commission in cooperation with the Member States.
Finally, the initial responsibility for civil protection rests with the Member States. These Community mechanisms must therefore complement the policies pursued by national, regional or local authorities.
. We naturally endorse the proposals in the report aimed at, , introducing and prioritising the dimension of prevention in the context of this instrument, as a key factor in reducing the risks of natural disasters, at stepping up the UN’s role in managing emergencies and helping communities, and at ensuring the protection of public health and cultural heritage.
Yet the debate on solidarity between different countries in the event of a disaster also serves to demonstrate – or rather, to show in stark relief – the appalling waste of resources of the arms race and the militarisation of international relations led by the main capitalist powers, and their ringleader the United States.
One wonders what could be achieved by channelling the colossal financial resources of militarisation and war into prevention, emergency help and immediate response, and the recovery of areas in the event of disasters.
How many lives, how much suffering, how much waste of economic, social and environmental resources could be avoided if there could be a policy of in international relations, peaceful resolution of conflicts, disarmament and effective, mutually advantageous cooperation between different countries and people?
. The British Conservatives support the concept that there may be emergencies of a major nature where the Member States will wish to express European solidarity by means of a collective contribution through the EU budget to supplement the efforts of an individual Member State or States. We are therefore voting in support of the report as a whole. But we do not support the proposed changes in the legal base, nor the idea of extending the response to emergencies outside the EU, nor the increase in budget. If the response were to apply worldwide, no conceivable EU budget would be enough to support it. Parliament should not raise hopes that the EU will not want to fulfil.
– The facts demonstrate that the poor, grass-roots classes are the first victims of what is often a criminal lack of appropriate measures to safeguard them from natural disasters.
The huge floods in New Orleans killed thousands of people, even though they knew how to and could have taken preventive measures. By contrast, in Cuba, where there is universal government prevention and protection, there were no victims.
In this sense, preventive measures are needed to protect health and the environment for which the government alone, and not NGOs, are responsible and, of course, adequate resources needed to be provided.
The Commission proposal ignores the question of prevention, because then it would need to address the social and economic reasons which cause or exacerbate the consequences and provide the necessary resources, which are still inadequate.
However, it is curious how emergencies and the need for Community solidarity against natural, industrial or technological disasters include solidarity for terrorist actions. Thus the most repulsive article of the 'European Constitution' about solidarity in the event of terrorist actions has come in through the back door because, as we know, the definition of terrorism is elastic and is adapted by Euro-unifying capital to circumstances and directed mainly at the mass, grass-roots movement and its fight against the anti-grass roots, repressive policy of the EU and the governments.
. The EU has been proactive and has shown solidarity in response to Member States’ requests for help in the event of major emergencies. That being said, recent major disasters, such as extreme drought and forest fires in Portugal and Spain, have demonstrated that strengthening the Community’s civil protection mechanism should be an immediate priority before fresh emergencies occur.
The text before us clearly improves upon the Commission's proposal to extend the scope of the regulation and to increase funding for prevention, preparedness and assistance in the event of a disaster.
There is also the issue of maritime pollution. After all, we must acknowledge that a coastal country cannot deal alone with an environmental emergency caused by a large-scale oil-spill hitting its coastline.
We are also an open Union with policies aimed at international solidarity. We must do as much as we can when other communities are affected by major emergencies, the crucial priority in this issue being to strengthen mutual assistance between EU Member States.
To sum up, these measures will enable us to react in the most appropriate manner to requests for assistance and this is why I voted in favour of this report.
The EU countries should develop structures for helping each other in the event of forest fires and other natural disasters. These are typically areas in which international coordination is constructive and necessary. Parliament is also changing the legal basis, a development that will increase civil society’s opportunities to exercise influence.
I am therefore voting in favour of the proposal, in spite of the fact that I was in a minority in opposing the proposal to include terrorist attacks. I believe that such attacks are of a quite different character to other disasters and that, in order to protect ourselves against them, quite different methods are required. They should not, therefore, be covered by the fund. A different kind of intervention is required in the case of terrorism, and only the purely civil aspects of such intervention, such as helping with reconstruction after an attack, should be covered.
Terrorism mainly affects countries with colonial foreign policies. Instead of changing these policies, as they ought to do, these countries want, however, to export them, together with their consequences, to all the EU countries. Now, only an exceedingly small proportion of the fund will probably be used for these purposes, however, and so the proposal is still acceptable.
. The IMF is one of the Bretton Woods institutions, which, like the World Bank and GATT/WTO, have served to entrench unequal development between the centre and the outer edges of the capitalist world. This has helped to liberalise trade in goods and services and has promoted the prevailing neoliberal ideology, which advocates, , the reduction of the role of the state, privatisations and a more flexible labour market, all of which form part of the so-called ‘Lisbon Strategy’.
The structural adjustment plans are an attempt at what they consider to be the adaptation of the economies of southern countries to the so-called market and competition economy, whereby the markets of such countries will be opened up to foreign investment and economic specialisation models that favour the centre will be ushered in. The disastrous economic and social consequences of these plans are well known. Even the much-vaunted stabilisation that they claim to aim for does not happen. What is more, the international monetary system is becoming more unstable and crises are happening with greater frequency.
What we need is a different monetary system, with the UN at its core, based on mutual advantage and the promotion of development. The IMF reform, even if it were based on greater involvement among developing countries, which is not in fact the case, does not alter its nature. Hence our abstention.
. I welcome this report which encourages the close coordination of Member States in negotiation inside the IMF. It is essential that, given the absence of full recognition of any EU representative bloc, with delegatory powers agreed by Member States, individual EU Member States continue to represent themselves inside the IMF. There are many key issues, such as development, which rely upon many voices to get a point of view across.
I welcome close coordination of Member States in negotiation inside the IMF. I believe that, in the absence of full recognition of any EU representative bloc, with delegatory powers agreed by Member States, individual EU members should continue to represent themselves inside the IMF. This is in line with many other international bodies such as the UN. There are key issues including development issues which rely upon many voices at the table to get a point of view across.
. The EPLP welcomes close coordination of Member States in negotiations inside the IMF. It believes that, in the absence of full recognition of any EU representative bloc, with delegatory powers agreed by Member States, individual EU Member States should continue to represent themselves inside the IMF. This is in line with many other international bodies such as the UN. There are many key issues, such as development issues, which rely upon many voices at the table to get a point of view across. Reducing the EU's voice to one may, in certain circumstances, have an explicit effect on the weight of international opinion.
– Mr President, ladies and gentlemen, allow me to explain why I have voted against this report. It is a report that is superfluous, unbalanced and not based on any real results, only on assumptions that are not rooted in fact. An extension of the protection deadline from five to seven years is unacceptable and goes against the principles of free movement. If we continue to issue further regulations, instead of removing restrictions on business and freeing up the market for labour and services, this will not help the EU economy, but on the contrary will lead to its further stagnation.
In the main, we Swedish Social Democrats support Mr Hutchinson’s report, but we take the following view of relocation. We do not believe that EU resources should be used for moving production because, in practice, this means that unemployment is moved around and that employees in different regions are pitted against each other. We do not, however, believe that all relocation is wrong as a matter of course. It must be possible to relocate industries if these are to be developed. An increased level of knowledge and skills in a region or country may give rise to a need for relocations if it is to be possible to develop the region.
.I voted in favour of the report on relocation in the context of regional development because it is crucial to reassure our fellow citizens of the fact that the European Union is the source of solutions with regard to today’s profound economic and social changes, and not the cause of problems.
The seriousness of the economic and social issues linked to relocation requires a strong European policy aimed at reconciling the necessary changes with the objective of cohesion. I am very pleased to emphasise the request aimed at obtaining any future, objective information on the relocation phenomenon. This information will be crucial to us, particularly in the context of the negotiations in the World Trade Organisation on economic sectors that are very exposed to these changes, which can be very brutal. Equally, it was becoming urgent to clarify the European aid arrangements with regard to relocation, not least by creating a link between aid and the obligation to produce on EU territory.
Finally, I welcome the request to introduce social clauses into the international treaties, and this on the basis of the International Labour Organisation’s priority agreements.
. I voted in favour of Mr Hutchinson's report on relocation in the context of regional development having participated in the discussions in committee and having amended it.
This report proposes preventing the Structural Funds from promoting measures that contribute to the relocations that have such a high social cost in our regions.
It advocates establishing a European strategy to combat relocation and setting up a European Relocation Observatory to assess the real impact of European aid on relocation.
This has nothing to do with returning to an administered economy, nor of damaging free and fair competition, which is the foundation of the common market. Nor is it a matter of controlling all businesses or of preventing the development of the new Member States. However, it is important to bear in mind that the Structural Funds must be tools for development and social cohesion, not weapons for a war between our regions, because, even in the richest countries in the European Union, there are still poor regions where workers watch with despair as their jobs disappear, often leaving them with no possibility of retraining.
An ever more globalised world creates new requirements. It presents new problems to get to grips with and gives rise to new opportunities to make the most of. Today, the European Parliament is voting on Mr Hutchinson’s own-initiative report on relocation in the context of regional development. We have chosen to vote against the report as we think that it goes the wrong way about tackling the problems of relocating companies.
We agree that there is no justification for using EU resources from, for example, the Structural Funds to fund improved conditions of competition for European companies that shortly afterwards decide to move their activities outside the EU. However, neither the state nor EU authorities should intervene to control how companies manage their affairs and to stipulate what is required to prevent companies from taking rational decisions in order to survive.
We shall not create full employment through increased state control. We shall do so by making life easier for more companies and by facilitating new investment in the private market. We cannot therefore vote, either, in favour of further limiting the movement of companies in the internal market, as proposed in this report. In order to overcome the problems and manage the relocations involved in a globalised market, we need a point of departure other than this new trend based on economic patriotism.
. I voted in favour of Mr Hutchinson's report on relocation, which emphasises how urgent it is for the EU to take account of the seriousness of the effects of company relocation on people and regions.
We need to shed more light on the course of this phenomenon and on its consequences, and an observatory will enable us to do so.
However, this also needs to go through a more restrictive legislative framework within the EU, and the inclusion of social and environmental clauses in international trade.
The interests of employees and protecting jobs must be at the heart of our political concerns. This is vital if we are going to achieve the goal of full employment and the objectives of the Lisbon Strategy as recommended in 2000 – we will not be able to achieve these objectives without a European industrial policy.
This report, which exists outside the legislative procedure, deals with an important subject. We should, however, have liked to have formulated the problems relating to this issue differently.
We believe that the relocation of companies to third countries outside the EU is something in which we cannot interfere. It is, as a rule, market considerations that should determine where in the world companies are finally located. In this context, EU Member States can make efforts to compete when it comes, for example, to offering knowledge, skills and stability.
Where the relocation of companies within the EU is concerned, we must attend to the problem arising from the fact that individual Member States supplement the EU’s structural aid in the form of discriminatory tax relief and state subsidies. This happened in 2002 when the tyre factory in Gislaved was closed down and the company concerned, Continental, instead invested in a tyre factory in northern Portugal. That something like that can happen in the EU’s internal market is, in our view, a major problem.
In his explanatory statement, the rapporteur also states that a European Relocation Observatory could be set up within the EU. Instead of establishing a new monitoring body, we should make it the job of the Commission to monitor closures as a result of restructuring and discriminatory tax systems.
We therefore choose to vote against the report. We believe the matter to be important in principle, but we should have liked to have seen a resolution with a different approach to this important issue.
. The resolution adopted by Parliament on company relocations was the only feasible resolution, because, by rejecting the amendments that we proposed, the compromise agreement between the dominant political forces, namely the social democrats and the Right, turned its back on a more far-reaching resolution. Our proposals were as follows.
- To highlight the fact that, in most cases, the purpose of business relocations is to derive the maximum profit, secure tax breaks and financial support, and to exploit cheap labour deprived of rights;
- To highlight the fact that relocations form part of the worldwide liberalisation of trade and the deregulation of the labour market, under the auspices of the World Trade Organisation;
- To set up a regulatory legal framework which, among other aspects, addresses: the contractual definition of a minimum seven-year period, guaranteeing stable and lasting employment and regional economic development, providing for sanctions to be applied in the event of non-compliance with contractual obligations (return of aid granted and prohibition from receiving any more Community aid), and protecting the workers by keeping them informed and giving them meaningful involvement, including voting rights;
- To draw up an annual communication on relocations and the impact thereof.
We do hope, however, that what has been adopted will at least be implemented.
. In calling for the reimbursement of European aid paid to companies that relocate their activities, Mr Hutchinson's report adopts one of the proposals made by the in Île de France during the regional elections, with regard to subsidies from the regional council.
The European institutions are starting to take notice of the economic and social consequences of their political choices: many of our businesses have been forced to relocate their operations because the destruction of borders has put them in competition with producers with very low labour costs.
In order to protect our economies from this social dumping and to protect our social model, we must pursue a different policy: rebuild our borders, and make our businesses more competitive by funding our social security from a social VAT rate instead of contributions. For this to be possible, the national governments need to retain their sovereignty over taxation.
Those are just some of the common-sense economic and social measures that could be taken, not by the current Europe of Brussels that the people of France disowned last year, but by a Europe of free, sovereign nations.
. The VVD delegation felt it should vote against the Hutchinson report on relocation in the context of regional development, because this report openly supports the Commission proposal to set up a globalisation fund, to which the VVD is strongly opposed, on the grounds that this form of state intervention runs counter to the internal market. Social policy is a matter to be addressed by the Member States themselves. What is more, there is already a European system that provides for the possibilities to retrain workers, in that the existing European structural funds give the Member States the financial leg room to (re)train their people. The Hutchinson report also contains a number of unnecessary and interfering bureaucratic provisions that curtail the freedom of establishment and cause the internal market to lose its momentum.
. I welcome this report on relocation in the context of regional development. Through the principle of partnership, it is the Member States’ and the Commission’s responsibility to deny any involvement in the structural funds to companies which, having received European Union aid, relocate their activity to another Member State or third country within seven years after the granting of the aid.
In this regard, it is essential that the EU establish a European strategy to combat relocation in coordination with all the Member States as well as a European Relocation Observatory to study, evaluate, follow up and make concrete proposals on the subject of long-term agreements in the field of employment and local development.
Given the rise in statistically affected regions in Scotland, it is now more important than ever that positive measures are taken to ensure that allocated funds are spent effectively and respect the length of the entire programming period.
. Creating a single market between 25 States with very different labour, social and fiscal costs was bound to lead to the relocation of businesses to the countries with lower production costs, and that is indeed what has happened. The ten new Member States are attracting businesses from 'old Europe' and even US businesses based in Mexico.
It is particularly shocking that these countries are providing an attractive tax climate, and then getting their sanitary, social, road network and other improvements paid for by the western countries, which, by increasing their taxes to pay for the ten new countries, are worsening their own production problems.
For relocations outside the EU, there is a basic solution. We need to invent customs duties using new technologies with three characteristics. They must be variable according to the difference in costs between the two countries in question. They must be reimbursable, with the customs duty paid by the exporter becoming a 'tax credit' deductible from purchases from the importer's economy. In other words, the customs duty would give the exporter a drawing right on the importer's economy, which is a win-win situation for international trade.
Finally, they must be redeemable when the importer wants to grant a benefit to the exporter. The customs credit would thus become a matching credit of the kind already in existence in international tax law.
. My support for the report rests essentially on the diagnosis, whereas, to my mind, the medicine that has been prescribed follows a path that has proved largely unsuccessful.
In this context, despite these objections, I share the idea expressed in the report that we all too often look into relocations after they have taken place. This strikes me not only as being of little use, but also indicative of a terrible inability to anticipate situations. I therefore feel that a number of legislative measures should be put forward with the aim of preventing the misuse of the public purse and prohibiting the use of public aid, when private entities are not managed with a proper sense of responsibility.
I do not feel, however, that some forms of relocation are avoidable. I also take the view that this debate could not be held without taking account of the entire balance sheet, including both the upsides and the downsides. In other words, in addition to totalling the number of jobs that have been lost on account of the opening up of the markets, we must factor the jobs that have been created into the equation, not to mention the advantages to the consumer. Yes, we must prevent the ‘law of the jungle’ from prevailing, but must not at the same time dismiss something that is necessary. Quite the opposite, we should be trying to derive the maximum benefit from it.
Mr President, ladies and gentlemen, I have abstained from voting on the Matsakis report into the Commission’s strategy on mercury, and I would like to explain why. My formal background is that of a dentist, and I know that the amendments concerning the prompt banning of amalgam from dentistry are not feasible, especially in the new Member States, and primarily for economic reasons. As dental fillings made from materials other than amalgam are three times more expensive, their application would impose an unreasonable burden on health insurance companies. At the same time, the evidence concerning the harmful effects of amalgam is both unclear and incomplete. We should certainly improve the disposal of amalgam waste in dentistry departments, but we should not ban dentists from using mercury. I also believe that the Member States should be responsible for the relevant legislation. This view is shared by the Slovak Chamber of Dentists, and that is why I did not vote for the report to be approved.
. While the Christian Union and SGP MEPs can endorse the draft resolution on the mercury strategy, they would like to add that exceptions to the ban on the use of mercury in measuring and control equipment should remain possible.
One of those exceptions should apply to the production of traditional mercury barometers, as indicated in the adopted text of the resolution. The quantity used for production is minimal, and its environmental risk, since it is contained in glass, relatively small.
Various small businesses in the EU rely on the production of these for their income and would, due to a lack of sufficient suitable alternatives, have to close down if an absolute ban were introduced. We think that the production of this European heritage should remain permitted in a controlled environment.
. The purpose of this proposal by the Commission is to plug gaps and to propose a European strategy for the coming years as regards the production and use of mercury in Europe.
Among the important points raised in this report are an end to mercury exports, an end to the use of mercury in measuring equipment and in dental amalgam, controls on emissions, and studies into the effects of mercury in vaccines, something that could bring major benefits for public health.
The licence provided for in Amendment 2 safeguards the activities of small producers under controlled conditions, museum exhibits, traditional barometers and items with historical value. Amendment 6 brings forward the deadline for restricting exports. This may prove a precipitous move and may harm Europe by favouring only third-country mercury exporters.
I endorse the Commission’s proposal and the main thrust of the Matsakis report.
The June List supports the proposal that measures be taken to reduce and eventually phase out mercury emissions. This is a cross-border environmental issue for which a joint and coordinated strategy is justified. We have thus chosen to vote in favour of this report.
We nonetheless have views concerning individual points in the European Parliament’s proposal. We believe, for example, that the Member States are fully capable of carrying out independent information campaigns concerning the health risks entailed in exposure to mercury. Moreover, we are of the view that it is primarily the task of the Member States, rather than of the EU, to deal with the social consequences of mercury mines being closed down.
.I voted in favour of this text.
We must have a firm Community strategy with regard to mercury. Having said that, being firm also means being realistic.
Merthiolate, which contains mercury, is used as a preservative in some medicines, including in vaccines. There are around 1 million doses of vaccine that are produced using merthiolate as a decontamination agent. That represents 0.0000003% of the mercury used annually in Europe.
In view of the tremendously positive impact that vaccinations have on public health, including in developing countries, it would not therefore be justifiable to impose an immediate ban on the use of this product in vaccines.
For all that, it is advisable to encourage research into alternative methods so as to reduce or eliminate the future use of merthiolate.
I would also point out that, under pharmaceutical legislation, manufacturers must prove that their products do not harm the environment.
. I welcome this report on the Community strategy for dealing with the impact of mercury on the environment and on humans. Mercury is a highly toxic substance and it is vital that scientific evidence is used to establish where it can be used safely and where it should be banned. I urge the Commission to bring forward the results of its investigation as a matter of urgency.
. Labour MEPs support the strategy to control mercury proposed by the Commission. Mercury is a highly toxic substance which must be subject to strict controls. However, we believe that bans/restrictions must only be introduced after dialogue with interested parties and after a thorough impact assessment of the consequences, with industry being given sufficient lead time to adapt to change.
. My grounds for voting the way I did on the Matsakis Report on a Commission strategy for dealing with mercury in the environment are that the Commission has identified the areas it wishes to investigate further before recommending further EU legislation/action. My approach is to recognise that mercury is a highly toxic substance and to support the Commission strategy and impact assessment.
.By adopting, on Tuesday, the report by my colleague, Mr Matsakis, on the Community strategy concerning mercury, the European Parliament has just sent a powerful signal to the international community: the most highly toxic chemical substances must be strictly controlled, and the Europe of 25 must set an example by swiftly banning their export.
Such is the fate that will be reserved in the future for mercury, a heavy metal that is toxic to human beings and ecosystems and of which Europe is the world’s leading exporter.
I particularly welcome the adoption of paragraph 17, which proposes to restrict the use of mercury in dental amalgams by the end of 2007. Parliament thus confirms its vote of 25 January 2005 on my report relating to the European Environment and Health Action Plan, point 6 of which proposed the use of safer alternatives to the mercury used in dental amalgams. Common sense has prevailed here. Human exposure must be restricted to an absolute minimum. That is why it is just as crucial that the European Union quickly find a solution to the problem of handling the 12 000 tonnes of mercury waste that the chlorine and soda industries will produce in the next 15 years.
. Mercury and its compounds are highly toxic to human beings, eco-systems and animals in the wild. Mercury is classified as a priority hazardous substance under the Water Framework Directive and also retards microbiological activity in soil.
Mercury is a persistent substance and can change in the environment into methyl mercury, which has enormously adverse effects on human health.
Dental amalgam, which is discharged in the course of dental surgery and from crematoria, is a significant source of mercury emissions.
This makes it necessary for dental amalgam waste to be properly disposed of.
The use of mercury in dental amalgam is a live issue. The approach to be endorsed is that all the potential dangers involved in the use of mercury in dental amalgam should be examined, and action taken on the basis of what emerges from that examination.
Mr President, ladies and gentlemen, allow me to make some observations as an explanation for voting against the report on a European Information Society for Growth and Employment by Mr Paasilinna. The aims of Project 2010 include innovation and investment in research. I was surprised to discover that the report does not cover the issue of research in much detail and does not give it the attention it deserves. Research is mentioned only in connection with support for research into individual technologies.
On the other hand, however, research gives rise in all fields of human endeavour to demand for information and communications technology. It is precisely this aspect of feedback that seems to me to be lacking in this report, and yet it can be one of the motors for economic growth and job creation within the framework of the Lisbon Strategy. The passing reference to the Seventh Framework Programme is not commensurate with the importance of this programme for growth and employment. Work skills in digital technologies are now viewed as one of the key competencies and we must develop them within a framework of lifelong learning.
– Mr President, here we are now, seeking new ways of making more and more things digital. The idea is that digital libraries, digital equipment for recording journeys, biometric passports and -government will bring miracles to pass. The fact that information and communications technology accounts for 40% of economic growth is indeed impressive.
With all this euphoria about new technologies, though, we must not lose sight of reality. Even though there are, again, encouraging signs of growth in the digital sector, these will do more to put an end to jobs than to create new ones, for the fact is that the high-tech sector is a particularly mobile one, moving first to the eastern Member States and then, in due course, to such countries as India and China.
Yet again, the EU’s dreams of a corporate job-creation machine will not become reality, but it is good to see that small and medium-sized enterprises are tending more and more to upgrade their equipment, with the aim of becoming more productive and competitive, and of opening up new markets. It is to these small and medium-sized businesses that we will have to give more support.
. – I voted in favour of the report on a European Information Society for growth and employment because I believe that access to information and communication technologies is a prerequisite for economic development and social progress. The use of these technologies affects practically all of the technical, administrative, commercial, cultural, social and health sectors, among others. It is imperative that all the inhabitants of the European Union have equal opportunities when it comes to accessing these technologies, and this at a cost that corresponds to standard market prices. I welcome the idea of combating the digital divide, and it is worth pointing out just how much the European Union has missed out by not applying a coherent policy with regard to the licences of the third generation of mobile telephones – the UMTS (Universal Mobile Telecom System) – which were sold at auction by the Member States in appalling conditions given the possibilities that this technology offered in terms of political coherence. This mistake cannot be repeated. I wholeheartedly support the need to invest in research and innovation in these technologies, which are important catalysts of competitiveness, growth and employment.
.  We are disappointed that the amendments to this report tabled by our group, the Confederal Group of the European United Left, were not adopted. Our amendments were aimed at guaranteeing free access to technology and knowledge, freedom of movement and exchange of knowledge, and at strengthening the role of intellectual property in relation to the free movement and dissemination of knowledge. Otherwise, there is a risk that a knowledge-based society would be confined to an elite.
The report supports the continued policy of liberalisation and the use of communications for the purpose of transmitting ‘European ideas and values’, in other words that of turning Information and Communications Technology (ICT) into yet another EU propaganda tool.
Although the report refers to the role of ICT in promoting social and territorial cohesion and warns that new technology can serve to deepen social exclusion, it fails to develop the theme and does not put forward any proposals to prevent this from happening.
We abstained on account of the contradictions in the report.
. I support the main thrust of the Paasilinna report and I fully recognise the significant contribution that ICTs can make towards the realisation of the Lisbon goals. However, I oppose the creation of a common consolidated corporate tax as I believe the principle of subsidiarity should apply and decisions in relation to taxation should be retained at national level.
. I wish to congratulate Mr Paasilinna on his important and timely report on a European Information Society for growth and employment, to which I lend my full support. I particularly welcome the call for the early adoption of the 7th Research Framework Programme and the Competitiveness and Innovation Programme (2007-2013), both aimed at providing the appropriate financial resources to support the Information and Communication Technology (ICT) as a driving force for competitiveness, growth and employment.
These two programmes will help to develop entrepreneurial spirit and a culture of entrepreneurship in the EU, which are vital to regional development, as they will put an end to 'digital isolation’ and support SMEs in developing innovative projects.
. I welcome this report, which was launched in June 2005 to foster growth and jobs in the information society and media industries.
The report has three main priority objectives. Firstly, to promote an information space without borders, secondly to stimulate innovation through investment and research, and thirdly to make ICTs accessible everywhere and to everyone in the EU.
Despite concerns over further regulation, I am encouraged by the fact that i2010 should benefit all citizens in helping to bridge the digital divide and narrow social and regional imbalances.
. There are two key ideas in this report that led me to vote in favour, although I take exception to other points raised in the report.
On the one hand, I feel it is extremely important to realise that in terms of new technologies, almost everything that is said reflects a backward-looking approach. We do not know what the future will be; we only know that it will be fast-moving and new. Accordingly, the purpose of this regulation should be, on the one hand, to open up the markets to competition, and on the other to boost investment in innovation. Europe's economy will only be competitive if it is an innovation-driven economy and if it becomes an economy of the near future and not one of the present.
That being said, I share the concern over issues of privacy and information security. The society being created is at risk of becoming a vigilante society under constant surveillance, and this will be a major modern tragedy in terms of public freedoms.
Lastly, we recognise that innovation, in particular new technology, has been responsible for a democratic revolution in modern societies, and this is something that should be welcomed, preserved and encouraged.
The next item is the oral question by Enrique Barón Crespo, on behalf of the Committee on International Trade, to the Commission, on the state of the European footwear sector one year after liberalisation (O-0005/2006 B6-0007/2006).
. – Mr President, Commissioner, ladies and gentlemen, the footwear industry is an important economic sector in the European Community, known throughout the world for the excellence of its products.
This sector is largely made up of small and medium-sized businesses, located in many cases in regions where they are the main source of employment. In 2005 there were more than 11 000 companies, employing more than 500 000 workers directly or indirectly and producing around 700 million shoes, representing 10% of world production. I should also point out that, in response to the opening-up process, the footwear industry has been extensively restructured and now concentrates its production on the higher price range in particular. I would say that Europe’s most obvious speciality is the leather industry.
Just as in the case of textiles, the impact of the liberalisation process has been important in terms of putting an end to the quota system. The monitoring system introduced by the Commission clearly demonstrates that imports, from China in particular – but not just from China – have seen a spectacular increase. Last year, the average increase in imports in terms of value and quantity exceeded 450% and, in some cases, it was as high as 900%.
The average price of imported footwear has fallen significantly, but the retail price of products has not. This does not support the thesis – a thesis that we all believe should be defended – that the true beneficiaries of the process of trade liberalisation should be the consumers.
A year ago, the European Confederation of the Footwear Industry presented a complaint about dumping practices in the leather footwear sector. This is one of the biggest cases to have arisen in the European Union, and it affects many industries to the tune of more than EUR 800 million.
On 23 February, Commissioner Mandelson announced to the media that the Commission was going to recommend an increase in tariffs of 19.4% for China and 16.8% for Vietnam. Children’s and other footwear, which represent a very significant proportion, were not subject to this kind of measure. The fact is that the Commission adopted an unprecedented decision, introducing provisional tariffs for a period of five months by way of an antidumping measure. It should be pointed out that, given the unit value of the products, this measure cannot be seen as extreme. It is a relatively small percentage.
I am not going to say anything more about dumping. In my capacity as Chairman of the Committee on International Trade, however, I would like to make a few comments on the basis of an initial premise, and that is the need to respect the rules that we have laid down within the framework of the WTO, both inside and outside the Community. I am aware that this is rather more than a simple case of dumping. In some cases, we are talking about the survival of the sector in Europe and also about the possibility of relocation as an appropriate response to developments. As you know, everybody has their arguments in these cases; however, it is inconceivable that the entire European industry should move out.
At the same time, it should be pointed out that China is trying to achieve market economy status within the WTO. Certain aspects of the Community’s investigations indicate that, in this case, China has clearly not complied with WTO obligations, either in the field of subsidies, whether hidden or not, or in the field of counterfeits. This is therefore an opportunity, Commissioner, to demonstrate to the citizens that the Commission is going to do everything in its power to ensure that the trade rules are respected, including, if necessary, having recourse to the WTO’s dispute settlement body.
These distortions of the market are not restricted to the footwear sector. There are well-founded suspicions that certain forms of illegal support for Chinese exporting companies are offered regularly. Commissioner, in view of the expectations of the industry in question and the sensitivity of European public opinion, I would like to know what actions the Commission will take to ensure that that country respects WTO rules. Political considerations must not take precedence over technical conclusions where antidumping is concerned. The measures that you have proposed are controversial. The European industry and certain Member States are not satisfied with your proposal. Public objections have been expressed to the 'creativity' demonstrated by the Commission in its application of the well-established rules and practices in the field of antidumping. I do not know whether these allegations are true. What I do know is that antidumping investigations are based on laws that must be applied fully without any kind of parallel consideration.
In conclusion, I can tell you, Commissioner, that the European Parliament’s Committee on International Trade is going to follow the whole of this process very closely, because we believe that the step taken by the Commission is a first step and that it must be accompanied by an attitude in favour of China and other countries, such as Vietnam, having greater opportunities within international trade while jointly respecting the rules we have laid down.
. Mr President, in response to the very welcome questions, let me stress that I am strongly committed to developing the two-way trade and investment relationship between Europe and China and with other Asian markets, including Vietnam. There is no greater prize, in my view, for European trade policy in the coming years than the prize of getting those relationships right.
I believe that Europe must respect and adjust to the natural advantages those economies have, shifting our own focus to sectors and to products where our own skills and technologies give us the edge. That is how trade grows and that is how Europe’s economies have grown over centuries.
The European footwear industry is in the front line of global competition. For all their ingenuity, creativity and excellence, Europe’s leather-shoe makers are faced with an extraordinary challenge from Asia’s producers. However, the case of dumping requires me to distinguish between this tough new competition, on the one hand, and genuinely unfair trade on the other.
Europe’s trade defence measures target unfair trade. They cannot protect us from tough competition. They cannot shield us from Asia’s natural and legitimate low-cost advantages. However, when those comparative advantages are topped up by unfair and uncompetitive practice, we have a right and an obligation to act. That is why, having been presented with a preliminary analysis and assessment by my services, I have recommended to the Commission and to Member States provisional duties in this case.
There is clear evidence of serious state intervention in the leather footwear sector in China and Vietnam: cheap finance, tax breaks, non-market land rents and improper asset valuation leading to dumping. That dumping is causing serious injury to EU producers.
The dumping duties that I am recommending will ensure that retailers with goods in transit are not suddenly faced with unexpected costs at the border. I am suggesting that they be phased in over a period of five months, beginning at about 4% in April. It means that importers can plan ahead over the next six months with a maximum of transparency and predictability. It nevertheless means that after six months the full duty will be in place and the damaging effects of dumping will be counteracted.
As I am required by law to do, I have pondered the question of consumer and retailer interest in this case very seriously. I have proposed to exclude high-tech sports shoes which are no longer produced in significant numbers in Europe. I also propose to exclude children’s shoes so as to be sure that even small price rises are not passed on to poorer families.
I know that some are worried about the possible impact on consumer prices. I believe, on the basis of the facts, that there is a margin within the supply chain to absorb a small duty on import costs by spreading it across product ranges and the distribution chain. As I have said, these are proposals for provisional measures. They will be discussed with Member States and must be confirmed by the College of Commissioners.
I believe that I am proposing a balanced solution that deserves the backing of Member States and this House. It corrects the injury but allows maximum predictability for importers and passes on minimal additional costs to consumers. There will be no quotas, no limit at all on imports of leather shoes from China and Vietnam. I have told the Chinese and Vietnamese Governments that I want to work with them to see how they can address the concerns raised by the EU investigation.
Imposing a duty on dumped goods is not protectionism. It is not a question of asking consumers to subsidise uncompetitive European producers, because the easy comparison is too often made. It is also worth being clear that shoes are not the next textiles. The textile issue concerned fairly-traded textile imports. Our proposed anti-dumping measures on leather shoes tackle, in contrast, unfair competition. The Commission has a legal obligation to investigate such a claim and a legal right to protect European producers against such practice.
Some of your questions address the overall situation in the European footwear sector. Let me address this briefly. The contraction of the footwear sector is a long-term process that began long before trade in footwear with China was liberalised in 2005. Nonetheless, it is clear that there have been winners and losers from this change. Some producers have increased their exports and others, including Turkey and some of the ACP countries, have seen their exports to the EU and elsewhere hold steady or fall.
Clearly, it is China, equipped with a staggering production and export capacity, that has benefited most. Here in Europe, more than 40 000 footwear jobs have been lost and more than 1 000 footwear companies have closed down since 2001. European production of leather shoes has fallen by 30% and profit margins have been heavily squeezed to just over 1%.
However, we should not pretend that this intense competitive pressure on European footwear producers is related solely to dumped goods. In large part, these are the consequences of changing production and consumption patterns in the global economy. I believe we should accept this, while helping those affected to adjust to these changes. We should also acknowledge that European producers have significantly contributed to the change by relocating their production to Asia in quite a number of cases. As a result, we need to take into account a range of European producer interests in assessing our interests in this matter.
Rising to the Asian challenge places great demands on our businesses and workers. The Commission’s growth and job strategy is built on the idea that Europe must commit itself to equipping today’s Europeans to respond to this challenge and to create tomorrow’s jobs. We cannot block globalisation and economic change. I do not believe it is in Europe’s interests to try. Those who think that the Trade Commissioner can reverse global economic change are asking King Canute to hold back the tide.
However, we can shape globalisation, even harness its dynamic potential for renewal and, indeed, for innovation in Europe. I believe that the broader footwear issue confronts us with that imperative. We must invest in change, invest in those affected by change, but face up to the changing world in doing so. We must also be robust in our defence of the rules and of fair competition. We need to recognise that if we want to win the wider political argument for free trade, we must be ready to defend and stand up for fair trade.
However, we cannot deny Asia its comparative advantages or the competitive industry that is lifting hundreds of millions in the developing world out of poverty. The only sustainable balance to that competition is the creativity, innovation and commitment of European companies themselves, reinforced with the appropriate help from political authorities.
I am happy to return to any of these points in detail and to answer points that any Member may subsequently raise.
. Mr President, I am a little bit worried that we, and the Commission in particular, have not learned anything from the problem of the ‘bra wars’, as they became known, when we had to readjust our position. I fully understand the situation on anti-dumping measures and agree entirely with the Commission’s outlook on it. However, Commissioner, you said one or two things in your speech which concern me.
You said that, when you looked at Vietnam and China, there were circumstances where they had financing, special financial agreements and tax breaks etc. Does that never apply in some cases in the European Union? Are there not cases where this quite often happens in the European Union? In particular, have European funding, structural funds, etc. never been used? Would there be a risk of us perhaps being taken to the WTO on the extent of anti-dumping measures or support?
Could you also answer one or two other questions? I understand the situation with China very clearly and I would accept your position, but one of the things that we are trying to do in the Western world at the moment is make poverty history. This is something that we have been talking about quite a lot. However, Vietnam, 30 years ago and even 10 years ago, was a very poor country, probably poorer than many sub-Saharan African countries. Why have they had the need? Surely they have been able to compete without actually putting in a support mechanism? Could you answer that? This is a country which has dragged itself from being one of the poorest and now at least has some sort of infrastructure.
I am concerned that we are going to be protective of the European shoe industry. You say not. However, I still feel concerned.
I should like you to answer one final question. I think we as MEPs and you as the Commission have missed an opportunity to get the message across about dumping. People see us as being protectionist. Your staff told me that a pair of designer boots from China cost about EUR 180 in Europe and yet only EUR 10 coming from China. If the effect of the 19% is passed directly on to the consumer, will the 19% be calculated on the EUR 180 or on the EUR 10 that it costs to bring them in?
. Mr President, I have a few questions and I will not be able to speak on behalf of my group in this case because, as with the anti-dumping cases, I think we are pretty much divided and have our own views on this issue. Nevertheless, I want to thank the Commissioner for presenting his point of view and for intervening.
My starting point is that the anti-dumping measures and instruments need to be taken quite seriously. On that point, I support my colleague Mr Sturdy, who is right. If we do not use the instrument in a transparent and fair way it could become quite complicated for us.
My first question to the Commissioner is: will the EU produce an overall assessment of the conditions of competition and state intervention in the People’s Republic of China? The European Parliament would also like to receive a report on China’s compliance with WTO rules and accession commitment five years after its accession to the WTO.
Would the EC take WTO action if China and Vietnam do not stop their unfair actions within a reasonable period of time and what would these measures be?
Commissioner, do you agree that the EC agreement and the results of the AD investigations are confidential and that leaks of information may lead to market distortions? Could you explain in detail the rationale behind the exclusion of children’s footwear, especially in view of the fact that in some countries children’s footwear is worn by adults? Could you explain why the publication of the results of the anti-surveillance system were so delayed? If I am not completely mistaken, it was one year. One small point: how do you see this investigation relating to another evaluation which is currently being undertaken as regards giving China market economy status?
. Mr President, Commissioner, recent figures from your offices, of which you seem to have been aware for a long time, have taught us that since the liberalisation of European imports last year, the monthly shoe imports from China have risen by 400%, and in some cases, by no less than 900%. You have not announced any dumping levies until now. Some may say that this is too little too late. They believe that you could have prevented things from getting worse by being more alert and responding more rapidly.
The European shoe industry is a relatively small sector, restricted to some four European countries, and already delocalised to a great extent as it is. The question that arises is whether this is a good enough reason to let the whole sector go down the drain, certainly if it has to come up against – and you termed this very aptly yourself – unfair trade practices, such as dumping, or direct and indirect state aid.
Today, the free market is a socially adjusted one in which rules that apply at global level must be observed by all the players. This is clearly not the case here. China is keen to enjoy the benefits of WTO membership but overlooks the obligations that this entails. It is obvious that the whole of the world market is at risk of being thrown out of joint. Textiles yesterday, shoes today, what will it be tomorrow?
I would like to ask the Commissioner why the Commission did not react any sooner. Can it really be that it is scared of rubbing the big yellow giant up the wrong way? Most of all, can the Commissioner explain to us how we can convince the workers in the European shoe industry, who are at risk of losing their jobs as a result of unfair competition, of the benefits to be derived from globalisation of this kind?
. – Mr President, there is a certain sense of déjà vu in this debate. Although anti-dumping is indeed different from the example of the multi-fibre arrangement, I believe it is no coincidence that this crisis follows the end of quotas. It is clear that in a world of completely deregulated and unfettered free trade the so-called ‘China price’ will drag costs and standards down right across the globe, with the harshest impact on the poorest. I believe we will see more cases of this kind until we recognise that the way forward is through a system of quotas that enables everyone to benefit from trade, rather than just a few.
Mr Mandelson talks about Europe being able to adapt by moving up the value-added chain, but we have had this discussion many times. He knows my view that essentially China is going to do exactly the same, and why wouldn’t it? That is not going to provide a solution for Europe and it is not going to provide a solution for the rest of the world either.
What is interesting about this case is the extraordinary lengths that the Commission appears to have gone to in order to give the impression that this is a much less serious case than it is. It almost feels as if the neo-liberal dogma and ideology are getting the better of the facts on the ground.
There are, therefore, some key questions to be answered, including the level of duties, based on injury, that the Commissioner has found: 19.4% for China and 16.8% for Vietnam. Those are apparently based on adjustments never used in the European Community before. There is real concern in the industry that they will not be enough. The exemption of children’s and sports shoes has the effect of excluding around 42% of footwear imported at dumping prices, yet for which dumping duties will not be paid. I do not believe that is fair to European producers; but it is not fair to Chinese workers either, who are working for pitiful wages – around USD 12 per week, as mentioned in reports of – while at the same time social rights are reduced to an absolute minimum. Unless we suppose that the consumer is benefiting, I believe it is worth noting that the anti-dumping duties are not likely to lead to increased consumer prices, but to decrease the profit margins of the importers.
I believe that we need to be genuinely concerned about the impact of competition from companies based in China – not just on Europe, but on poorer countries such as the EuroMed countries – and recognise that until we have a system of managed trade, the winners will always be concentrated in a handful of ever fewer countries and the losers will prove to be the majority.
. – Mr President, ladies and gentlemen, for ten years the European Union and the United States have been leading negotiations on China’s entry into the WTO. Now Beijing has learned the lesson and is not hesitating to apply the rules of the World Trade Organisation with a merciless resolution worthy of its masters.
It appears that the anti-dumping measures in no way comply with Community legislation or case-law and may have an extremely negative impact on the whole system of EU trade policy and consumers: we should therefore conduct a wholesale rethink of the WTO’s laissez-faire doctrines.
We believe that it is important for the European Union to retain an economic model that places at its centre respect for social clauses and the rights of workers in all parts of the world.
Europe ought to be more active in the various international bodies to promote work with dignity. Europe ought to bring in regulations designed to promote labels for ascertaining geographical provenance and compliance with social and environmental rules.
If we do not call into question the WTO’s laissez-faire policies, then after textiles and shoes will come a long list of other products.
. – Mr President, I should like to express my sympathy to Commissioner Mandelson. Commissioner, you have got an impossible job. How can 25 countries have one single trade policy? One size does not fit all, whether it is trade policy or shoe sizes.
You have also got the problem that you yourself are a free trader, a globalist, a moderniser. You recognise what is going on in the world, but you are battling against the revived economic nationalism that exists within this European Union. You simply cannot do your job and you are overseeing a regime that is laced with protectionism and sheer hypocrisy as we, of course, subsidise our own agriculture and will keep export subsidies in place until 2013.
But, in line with what John Blundell, the Director-General of the IEA, said just the other day: do you recognise that the overwhelming majority of British businesses now want British withdrawal from the common commercial policy and for us to get back to running our own trade policy? Do you recognise that?
. Mr President, ladies and gentlemen, the liberalisation of the footwear market since 1 January 2005 has led to an increase in imports from China equal to 500 per cent in one year, giving rise to a further contraction in the EU footwear sector, more bankruptcies and higher unemployment.
Import prices are artificially low; there cannot be any fair competition when the starting points are so wide apart and there is no equity when dumping is the rule. The consequences of this situation have also affected suppliers of footwear and of parts from non-EU countries, including applicant countries and developing countries that have been driven out of the Community market.
Following complaints by the European industry against China and Vietnam the Commission has opened an anti-dumping enquiry, which is the largest of its kind ever launched by the EU.
Good intentions are not, however, enough for Parliament; we call for information on specific points. What impact has the disappearance of the quota system had on the EU industry and on developing countries? How does the Commission intend to tackle the need to restructure the European footwear sector? What assessments can the Commission provide on the results of the EU monitoring system in the sector? How are the anti-dumping enquiries proceeding and what are the prospects for the protection of EU interests? Does the Commission intend to launch further initiatives internationally, as was the case for textiles, or is it expected to be too late? Has the Commission considered the need to launch an enquiry regarding China within the framework of the transitional product-specific safeguard mechanism?
The level of protection laid down in the proposal is too low, and is inadequate, especially if it is spread over six months, during the course of which the Chinese will not wait for the duty to reach 20% to export huge quantities of shoes. This, Mr President and Mr Mandelson, is not what the free market is.
Mr President, it is abundantly obvious that Europe needs to protect itself. The scale of the threat before us can be readily understood if we consider that the import of footwear from China has risen by several hundred per cent. The situation is far worse with regard to Vietnam as the latter is an even more dynamic country. Clearly, we need to resort to certain instruments that are only apparently contrary to the spirit of the free market. I say only apparently, because in continents such as Asia production in the sector we are discussing has nothing in common with the free market, as the local labour force is cheap in the extreme. It stands to reason that the European Union is entitled to defend itself and to resort to standard economic procedures and instruments.
I would, however, appeal for consistency. A study of the broader situation reveals that unemployment in this sector has affected a couple of states in the European Union in particular. It also reveals that those same states are refusing to recognise the free market within the European Union. In my view, this demonstrates a certain lack of consistency and I appeal to the governments of the Member States in question to remedy the situation.
Mr President, Commissioner, you have supplied us with the figures: today, footwear production in Europe has decreased by around 30%, import prices have fallen by more than 20% and, above all, the sector has lost nearly 40 000 jobs. Six months have passed since the textile industry affair and, just as we had predicted at the time, the Community market once again finds itself faced with unfair commercial practices. In fact, we have – as you pointed out – evidence of state intervention and of the granting of backdoor subsidies to manufacturers from China and Vietnam. Faced with the evidence of such a violation of commercial practices, the European Union has a duty to react and to repair the damage caused to the Community industry, and this in accordance with WTO rules.
That is why it is necessary – as you have demonstrated, Commissioner – to implement antidumping measures in relation to these imports. To establish a law for products that are subject to dumping does not amount to asking the consumer to subsidise uncompetitive European businesses. Rather, it is a question, in fact, of guaranteeing the conditions for balanced trade, which protects the interests of both consumers and manufacturers. Thus, to intervene with the aim of limiting the harmful effects of dumping should not be regarded as protectionism.
The European Union aspires to harmonious and open relations with its Asian partners in order also to free these populations from poverty. However, it also aspires to enforce fair and equitable trade rules for all.
A year after the latest restrictions on footwear imports from China were lifted, we are in a good position to make an objective assessment of the impact of trade liberalisation in this sector. There has been a sharp rise in imports, with the consequences that that entails for European manufacturing sector.
This new situation makes it all the more necessary to monitor the ongoing restructuring process in the footwear sector, whereby the business world must be encouraged to adapt, and the economic structure of the regions most directly affected by the social impact of the ongoing changes must be rearranged. At the same time, however, the Commission must commit itself to detecting and combating glaring examples of unfair competition, which is exacerbating an already problematic situation. Unfair competition is the biggest ally of protectionist impulses. The EU must take a particularly strong lead in this area.
In this context, we should welcome the Commission’s decision to adopt anti-dumping measures, after it emerged that China and Vietnam had resorted to unfair practices, such as the artificially low pricing of its exports in this sector. Such practices are especially unacceptable in view of the fact that these countries already enjoy extraordinary advantages over their competitors. There is therefore no justification for any kind of manipulative approach.
Although the adopted measures are broadly welcome, we do have one or two concerns. The gradual implementation of anti-dumping rights, from a low starting point, may lead to an immediate increase in advance imports from China and Vietnam, which would make the current situation much worse. This is a serious concern. On the other hand, the idea of excluding certain categories of product from the scope of measures also deserves thorough analysis, given the threat of aggressive behaviour, which can only be combated if – as we are hoping – these imports are strictly monitored.
Mr President, in September I stood here and called on the Commissioner to demonstrate greater foresight in the first post-quota era. Little did I know then that since June, the Commission had statistics showing almost a 700% increase in imports of footwear from China, which indicated the serious state intervention in the sector that the Commission revealed five months later. The cynic in me suggests that these statistics were swept under the carpet in order to end the ‘bra wars’, another sticking plaster when the EU needs long-term solutions.
To add insult to injury, the Commission then went to the press with its plans for anti-dumping duties on leather shoes before even the Member States received the proposals, let alone this Parliament. Commissioner, EU manufacturers and retailers who fear the future in a market swamped with cheap Asian exports need answers, which you hide from them. They need confidence and hope, which you take away from them; and above all they require innovation, ideas and management from you, which you seem unable to provide.
Commissioner, first it was textiles, now it is shoes, next it will be furniture. Unless you demonstrate greater foresight and communicate fully with your EU partners we will not be able to work together and help European industry to face the challenge of these emerging markets.
– Mr President, not even a year after the problems in the textile sector, Europe is about to engage in a fresh trade conflict with China. Time and time again, the rapid economic development of Asian countries takes Europe by surprise, and Europe is once again divided. The EU should not be paralysed, though, by the opposing views adopted in the northern and southern Member States. Once again, the Commission’s policy constitutes a weak compromise between free trade and protectionism. For that reason, the Commission should, as a matter of priority, develop a solid and unambiguous trade policy with the Asian region, so as to break the chain of sectoral conflicts.
While I can understand the frustration felt by the importers and the Member States that do not have an industry of their own, I do take the view that it is vital to remind China of the WTO’s rules. As these words must be backed up by action, I would call on you, Commissioner, to include the documented state intervention in the shoe industry in the negotiations on market economy status for the People’s Republic of China.
– Mr Mandelson, ladies and gentlemen, it is the same old story: having abolished all restrictions on the import of footwear products from the Far East and having caused such damage to the European and Italian industries in the sector, with the obvious consequences for employment, we are laying the foundations for definite risks in the future to small and medium-sized enterprises. They will finally be crushed by the unfair competition of goods at the very lowest prices, produced without any proper monitoring of the conditions in the production and distribution chain, either with regard to environmental impact or the social security benefits and employment benefits enjoyed by the labour force.
These are the factors of production on which the business costs advantage operates, unfairly distorting every competitive capacity and transforming it into, instead of the free operation of the market, open dumping that runs counter to the interests not only of one sector, but of the entire Community.
I ask for the Commission to take action to defend the footwear sector against unfair competition from products imported from countries outside the EU, partly in the light of the fact that the monitoring measures so far taken by the EU have proved, in practice, to be useless.
We are calling not just for vigilance, but also for active defence of the special expertise and quality of the European footwear sector, through strict limits on imports, the imposition of duties and the certification of the social and environmental ethical qualities of products, as I have already requested on other occasions.
– Mr President, I belong to those who support a multilateral, balanced, free world trade system with institutional and political consistency. I mean a system based on even stricter rules, on stronger institutions, on more transparent and democratic procedures.
The increase in imports of leather shoes of up to 500% in 2005, a percentage which Mr Baron Crespo raised to 900%, is not just the product of liberalisation and that must be understood. It is the product of unfair practices in violation of the rules of international trade on the part of China and Vietnam, on the part of two emerging economies.
As other Members said, we lost thousands of jobs and hundreds of productive units disappeared in the European textile industry yesterday and today it will be the shoe industry. The European Union needs to send a clear message, as you intimated Commissioner, and we are all with you in this message. We are behind you. Yes to competition, no to its evident or concealed distortion. The anti-dumping duties – and this should be understood – are not a protective measure; they are a measure of legal commercial defence and, if this measure is to be effective, the duties must be proportionate to the degree of dumping.
To all those who use the better price argument against the imposition of duties, I would counter with the following question: have consumers benefited from the reduction in import prices following liberalisation? My personal opinion is that the few suppliers of products from China and Vietnam have benefited. The Commission should organise its institutional attack, an attack of systematic convergence and effective protection of intellectual and industrial property, an attack against ecological and social dumping, against opaque and unfair practices and state interventions. Otherwise, the accumulation of experiences of violation of the rules of international trade, with the Union reacting after the event, may jeopardise the confidence of European citizens in the fundamental principle of the liberalisation of the world trade system.
Mr President, Commissioner, ever since the quota system was abolished last year, imports from China have, as has been mentioned, spectacularly increased by around 500%.
That has serious consequences for the competitiveness of the European footwear sector which, faced with this flood of very low-priced imports, is seeing a number of tragic bankruptcies, to say nothing of the job losses that go with them.
Furthermore, our traditional suppliers in the form of candidate countries and countries in the Euromed area have been ousted from the Community market. The Commission remains silent on this matter and does not seem keen to assess the impact of the damage done by this liberalisation.
Following the complaint lodged by the operators in this sector, you opened an antidumping inquiry. The alarming results of that inquiry bring to light unquestionable evidence of state intervention and of social dumping practices, which cause material loss to our industries.
In order to combat this distortion of the fundamental rules of international trade, you are proposing some measures to us today. I am worried, however, about the gradual entry into force of these antidumping laws over a five-month period, a precedent that I feel is inappropriate and legally questionable and will not be without pernicious effects. These laws should make it possible to eliminate either dumping or the losses it causes. In fact, the proposed progressive rates do not fulfil either of those two alternative conditions. What is more, the exclusion of children’s shoes seems to me to be unjustified and incomprehensible. Your proposals could very quickly prove to be insufficient faced with the extent of the losses suffered by our businesses.
Other initiatives could be taken to counter these unfair commercial practices. For example, it would be possible to open an inquiry in the framework of the provisional safeguard measures applicable to Chinese imports, measures that have the advantage of being simple and effective.
If the Member States asked you to take such initiatives, would the Commission envisage doing so? Might consideration be given, Commissioner, to assessing whether China is actually implementing WTO trade rules and complying with fair and equitable commercial practices, unlike the way in which it is patently violating WTO law? Your proposals are neither robust nor enlightened. After textiles last year and footwear now, which other sectors will have to be subjected to these unfair practices in the future?
Mr Mandelson, ladies and gentlemen, the Italian situation in the footwear sector prompts me to call for a significant change to the measures proposed by you and in part accepted by the Italian Government. Italy is already paying very high prices in terms of employment.
Mine is a request not in the name of protectionism, but in the name of a calculation of the social impact. It is not a case of affirming or refusing globalisation or the market, and its analysis is measured, in theoretical terms, and also realistic. It is a question of emphases: the path between heaven and hell is a narrow one. Just as there is a fine distinction, as you have said once again here, between tough competition and unfair competition.
I base myself on your words: China and Vietnam have broken the rules. You propose to react, but the dimensions of the dumping seem rather greater than the duties that you propose. I think, quite frankly, that your measures should be revised, with changes to both the figures and the deadlines. In other words, duties should be applied immediately, not in a few months’ time, and they should be increased, by also excluding high-tech sports shoes from the exemption on duties Otherwise, neither European producers’ nor European consumers’ interests will be protected, nor will the market be well served.
– Mr President, in the town of Romans, in the department of Drôme, the unemployment rate stands at 18% – twice the French average – because the footwear sector there is devastated and traditional skills disappearing. This collapse is due to the anachronistic application of the Ricardian model underpinning your policy. The new international division of labour has encouraged low-wage countries to specialise in labour-intensive industries, while high-saving countries concentrate on very capital-intensive industries.
Today, growth-starved capital is also leaving those countries. Thus, the countries of the European Union, which used to have a high level of productivity and high wages, are being surpassed by countries that are just as productive but that pay low wages.
In order to prevent a fatal outcome, we must re-read the work of the liberal Maurice Allais, we must rediscover the virtues of the common external tariff of blessed memory and we must protect ourselves outside the Union in order to be free inside it. If we do not do so, then all of our labour-intensive industries will follow in the footsteps of the footwear industry.
Commissioner, EU history where anti-dumping is concerned is scary. Well-organised special interests are allowed again and again to impose customs duties in their pursuit of small profits, which turn into large costs for consumers.
When the Commission introduced customs duties on TV sets, consumers had to pay SEK 2.00 for every krona earned by the industry. In the case of the duties on bed linen from Pakistan, every krona that went to the manufacturers cost consumers SEK 3.00. In the case of Norwegian salmon, matters were even worse: every krona earned by the salmon producers cost consumers as much as SEK 70.00. The Commission is therefore failing to take sufficient account of consumers and, thus, of Community interests.
Now, the process has begun of making the same mistake once more – in connection with shoes from China and Vietnam – but this time we know the cost of the policy in advance. The Danish Government conducted a study showing that the costs to consumers in the EU was eight times greater than manufacturers’ profits and that, in total, the EU was losing more than SEK 2.5 billion.
For Sweden, the figure is even more appalling. Each krona earned by Swedish manufacturers costs Swedish consumers SEK 44.00. In total, Swedish consumers can count on paying almost SEK 60 million more for their shoes. The only EU country in which the business is estimated to be profitable is Slovakia, where SEK 300 000 is estimated to be earned. It would be cheaper if we in the European Parliament were to pool our money, in that way preventing people from having to pay duties.
To be honest, I do not believe that that would be a mistake. In spite of everything, the Commission has consciously chosen to make comparisons with expensive shoes from Brazil and measured the increase in imports before the quota was abolished against that after the quota was abolished. Not a single factory has been given market economy status, in spite of its being acknowledged that factories buy leather and labour in a way that is adjusted to conditions in the market. I am seriously concerned about the increasing protectionism I encounter in the EU, and I hope that this is the last time the Commission gives way to the demands of protectionists at the expense of citizens.
Mr President, the European footwear sector is experiencing difficulties for two reasons: on the one hand, it is suffering as a result of unfair practices, and, on the other, Commissioner, it is still facing tariff difficulties and other practical obstacles when it comes to accessing third-country markets.
I believe that all of this makes it necessary to take effective action to tackle dumping, enabling us to react fairly, but swiftly, in order to prevent speculative movements and ultimately a greater increase in imports while we are waiting for measures to be taken, as happened in the case of textiles.
The Commission’s proposal on the antidumping procedure relating to footwear from China and Vietnam is reasonable and balanced, but it contains surprising elements that many people cannot understand, such as not applying the measures that you have proposed either to children’s shoes – which, as you know, are worn not only by children – or to special technology athletic footwear (STAF).
Where dumping exists, duties will have to be imposed that are effective in guaranteeing fair competition conditions and, in this regard, the level of duties and their practical application should be based on their effectiveness, that is to say on how effective they are in eliminating dumping.
– Mr President, Commissioner, what is lacking in the European Union is a strategy for facing up to globalisation. The globalisation fund now provides us with a means of dealing with the past, but what solutions do we have for the future? My initial reaction to this was that this is the same sort of protectionism that we find with regard to textiles, and that would be a bad thing, for we need free and fair access to markets throughout the world. That is important to our producers within the European Union, and it is important that we in the European Union should keep to the rules, just as we demand that our trading partners should do.
After I had got my hands on more information, it became clear to me that this is not protectionism, but dumping, and it became clear to me that the measures you are putting in place are, technically speaking, better planned than those you took to deal with textiles back then, but I can also see that our actions, now as then, are inconsistent, and inconsistency will be seen by the Chinese as a sign of weakness. I can still see why we have taken sports shoes out of the procedure, but why have we done so with children’s shoes? Either this is dumping that we are dealing with or it is not.
I do not think it makes any sense whatever to argue on the basis of the effect on consumers, for in no way have they benefited from the reduced import prices over the past few years, and, when one considers that a shoe imported for EUR 6.50 can retail for EUR 120, it becomes clear that there is no justification whatever for the importers' warnings of price increases, which, it is claimed, will be of the order of 20%.
Let us take a look at the issue of China. What lies behind this dumping? One aspect I find deeply disturbing; businesses are unable to keep proper accounts or ensure proper management. That is part of the reason. On the other hand, though, I am also seriously worried about the ever-increasing role played by the state in dumping, about the unjustified prices for land, about the tax reliefs for export businesses, about the banks’ unrecoverable loans, about the subsidised costs of raw materials, and about much else besides. It simply makes no sense, then, to do as some in the Commission seem to want to do, and recognise China as a market economy. Here too, we must be consistent.
In all these respects, I would like to see us, in future, demonstrating more consistency and making a better job of keeping to the rules.
I wish to begin by expressing my support for the proposal to adopt anti-dumping measures in the footwear sector. This was the least we could ask for given that dumping destroys the very essence of freedom of trade. Europe’s industry must not die of apathy and of complicity with such practices.
Given the lack of time I shall limit myself to two remarks. Given that we know dumping takes place, it makes no sense to allow it to be tolerated. This is what will happen with the proposed gradual approach to implementing anti-dumping measures. There is no justification for this gradual approach.
My second remark is that excluding children’s footwear is totally unacceptable. There is no justification, no legal basis and no technical foundation for such a move. To pursue this and other unjustified exclusions totally undermines the credibility of these measures. I therefore call for a complete rethink of these aspects.
Lastly, it is crucial that the Commission abandon its constantly reactive position and begin to achieve results in its political priority of opening up third-country markets for European footwear exports, and in particular the Japanese market, mechanisms of access to the Russian market and indeed the Chinese market.
Mr President, I wish to begin by thanking the Commission for learning from its past experience. I am glad the decision has been taken not to impose quotas on import issues since this would have been disastrous for the whole supply chain and for consumers, and I think we all agree on that.
However, we need to ask in whose interests these anti-dumping duties are being imposed. I cannot see how consumers will benefit. Whether we like it or not, European citizens are voting with their wallets and buying imported footwear. Imposing duties could punish consumers by increasing the price they pay for their footwear.
I agree that some of the predicted price rises may be alarmist, but there will be price rises. We are told that a 20% duty on the import price of shoes should not lead to a large increase in the retail price. Retailers and others in the supply chain are expected to absorb the duties. However, in this day and age I am astounded that the Commission believes that it knows best how retailers and shoe companies should run their businesses and how much they should be charging their customers. What has happened to the laws of supply and demand between sellers and European citizens and consumers?
If the Commission truly feels that retailers are making too high a margin on shoes, then it should launch an investigation into the competitiveness of the shoe industry, not punish retailers and the supply chain by using the blunt instrument of anti-dumping duties. Is pushing up the prices of shoes from China and Vietnam really going to help European producers, or will it simply force retailers to source their shoes from other non-EU markets, such as India?
Finally, can we really take the high ground and complain about the Chinese Government subsidising the footwear industry when we spend so much of our EU budget on subsidising inefficient farmers? Let us in the EU throw away the post-war protectionist model and take a lead in embracing globalisation.
Mr President, Mr Mandelson, ladies and gentlemen, I would just like to say that I have the impression that this measure is now devoid of substance. Sports shoes have been excluded, but how do we define sports shoes? Children’s shoes have been excluded; I and many, many other women still wear these shoes despite not having been children for some time.
The application of anti-dumping measures has taken place with a sluggishness that has not been seen before, and above all anti-dumping duties are being proposed that are not sufficient to tackle a situation of unfair competition that the Commission itself defines as serious.
So I ask you: do you not believe that lurking behind the defence of consumers, in particular poorer families, as you wrote in Sunday’s , there is also, or perhaps chiefly – I do not know – an attempt to protect the interests of multinationals?
Do you not believe that the Commission’s policy, which I consider to be at times ambiguous, might endanger the important, if not unique, instrument of European commercial policy?
Finally, I would like you to comment on what is happening in the bed linen sector since, in this case too, the action taken by the Commission is not easy to understand.
. Mr President, if you do not mind I shall not go along the course of answering the point about bed linen at this precise moment. In the time I have available I think it would be better to stick to shoes, but I can assure you that the question of any anti-dumping duty on bed linen will be properly assessed and properly applied as, in my opinion, it is at the moment.
I think that the value of debates such as this and the important role of this Parliament are demonstrated by the very important and insightful observations that have been made during the last 45 minutes. My role on behalf of the Commission is to listen to what honourable Members have to say and to reflect very carefully on the points and arguments that have been raised. I can assure you I will reflect on them and on the observations made by Member States so that when I come back to the Commission with final recommendations I will be able to do so having heard the variety, diversity and range of different points and arguments that have been made.
However, having heard so many people this afternoon complain that my intervention is protectionist, unnecessary and unjustified, alongside a slightly greater number of Members of this House who have complained that I am not going far enough, my actions are inadequate and that I should go further, I am tempted to make the easy observation that perhaps I have got the measures just about right between those two rival points of view! However, tempting as it is to make that rather cheap observation, I am going to avoid doing so.
I should like to say, though, that I agree particularly with Mr Papastamkos and Mrs Saïfi, both of whom see the need to intervene against anti-competitive and trade-distorting behaviour by our partners, but at the same time to do so with a degree of perspective and balance that I think it behoves me to uphold. I think Mr Assis is right in that, in the provisional measures that are introduced, it is important that we maintain careful monitoring and surveillance of the effect of what we are doing so as to ensure that, if there is circumvention of our duties, we are able to review the situation and perhaps take revised action when we come to the definitive stage of our measures later this year.
Let me very quickly respond to some of the other points that have been made.
Some have drawn a parallel between the proposed action on shoes and the action that we took on textiles. They are very different cases. In the case of textiles, we were dealing with fairly-traded goods, albeit subject to a dramatic and sudden increase in volume following the lifting of quotas on Chinese textiles at the beginning of 2005. We therefore took a safeguard measure by the introduction of quotas, as we are entitled to do. We were not, as in this case, dealing with anti-competitive measures – dumping actions – that attract an anti-dumping measure in the form of a tariff duty – not a quota and not a physical limit. Therefore I do not anticipate our running into the temporary teething problems that we had in the case of textiles. This should be remembered by those who describe the textile period as involving us in some sort of war or battle with China. Far from it. We were able to agree with China the measures that we took, in a very unwarlike way.
Two other points were raised by a number of Members. One concerns the impact on consumer prices. Let us put this case into perspective. It concerns only nine pairs of shoes from every 100 pairs bought by European consumers; in other words, a fraction of the product range. A duty would be just over EUR 1.50 on average wholesale prices of EUR 8.50 on shoes which then sell for between EUR 40 and EUR 120, as opposed to a duty which would simply amount to EUR 1.50. Please do not tell me that EUR 1.50 cannot be absorbed across the supply chain by importers and retailers, especially importers and retailers who have benefited from low import prices from China and Vietnam but who have not passed on the effects of those cheaper import prices to consumers – a question that consumers may put to their retailers if they are able to encounter them at some stage in the future.
A number of Members have asked me why I am proposing to exclude sports technology shoes and children’s shoes. In the case of the sports shoes, these are excluded from the investigation because they are not produced in Europe in sufficient quantity to qualify as being potentially harmed by dumping. There is therefore no injury to European producers because they barely exist in the case of these sports shoes.
In the case of children’s shoes, the exclusion I am proposing is on the grounds of Community interest. Young children need three to four pairs of new shoes per year. The impact of a duty on the price of such shoes is therefore potentially greater than it is for ordinary shoes.
In my view, parents should not see any potential hurdles put in the way of buying good-quality shoes for their children. Those who want me to reclassify the customs segmentation for these shoes should bear in mind that the customs classification for children is up to size 37½ with heels less than 3cm. Whilst I am prepared to discuss that with my colleagues in TAXUD, it is a classification that I am given, not one that I propose.
Let me make just briefly one or two other quick observations. There was a suggestion that the investigation had taken too long. This sampling takes time. I am obliged by the regulations that exist within the European Community to observe very strict procedures and use very strict reference countries and companies when I am investigating those of another country that does not enjoy market economy status.
Therefore, just as I cannot anticipate dumping complaints – some Members were complaining that I do not show enough foresight, as if I have a crystal ball before me that is going to reveal where the next dumping complaint is going to come from – I cannot pre-empt proper procedures and investigations that are laid out in our regulations and which I am obliged to follow in detail.
Let me reply to the suggestion that somehow there was a breach of confidentiality. I do not understand this. Member States received the Commission’s working document before my press conference on 23 February. The moment these working documents go out to Member States I can assure you that they are as good as published to the media. I therefore have to clarify them immediately and explain and justify what I am doing. This certainly does not deprive Member States of their right to express an opinion on the case or to receive detailed replies from the Commission’s services.
I shall leave the matter there, except to say in conclusion that it is very important that we see what is happening in China, Vietnam, India and other Asian countries in some perspective. Of course there is tough competition and there is a difficult challenge for European producers and manufacturers to rise to, and we have an obligation to do everything we can to help European producers rise to this challenge and to help those employed in companies adjust to the challenges and the new circumstances of international trade which we are experiencing. I do not believe that a proper and legitimate way of helping people to adjust to these new forces in the global economy is to encourage people to shelter from them or to pretend that, if we close our eyes or cover our heads with a blanket, these changes, challenges and new sources of competition will somehow go away and leave us alone so that we do not have to respond to them.
Any politician giving that sort of message to the public would be guilty of false leadership, and poor leadership to the public, who need to understand what is going on and help to respond to it. We cannot maintain the pretence that we in Europe, by retreating from the competitive challenge we are facing in the global economy, will somehow be able to hide from it and, at the same time, maintain our living standards and our prosperity in the future. We cannot and will not do that.
We have to respond to this challenge by putting the emphasis on our competitiveness, innovation and ability to respond to change and to compete more effectively in the future. If we do not rise to that challenge and do not set that out to our public, we cannot blame them subsequently for reacting with fear and mystification to what is taking place in the global economy.
Mr President, I would like to ask the Commissioner if he could make a short comment on a question raised by many of our colleagues on granting market economy status to China.
. Mr President, China is not yet qualified to receive recognition of market economy status by Europe. There are technical criteria that China needs to fulfil, and it is making progress towards doing so. Indeed we can, should and are giving every assistance to China to enable it more easily and rapidly to make the technical changes that will enable it to fulfil those criteria. It is important to do that.
Let me add this related comment. The environment in which Member States and Members of this House come to judge the market economy status of China will be helped and encouraged by China doing more than it is at the moment to open its markets to our exports and to others’ trade, to make sure that it is in full compliance with its WTO accession commitments, and to make sure that where it is taking longer than is reasonable to move towards full compliance with those commitments and WTO rules it makes the necessary changes sooner rather than later. If China were to do that, and to respond to the anxieties felt in Europe and around the world about the growth of its export capacity in a way that rebalanced the terms of trade – so that as well as people seeing goods coming in ever-growing numbers from China, they were also to see those containers being refilled and returned to China with European and other goods – it would do more than anything else to still public anxiety about what we are seeing in China. Understandably, people in Europe see the growth of China’s market as a threat, but we must understand it as a huge opportunity for us in Europe to sell our own goods and services to that market in future.
However, China has a responsibility to make sure that no artificial or unreasonable barriers remain in place to European goods and services being sold to the Chinese market in ever-growing numbers. When we get that equation right, then perhaps people will be able to look more sympathetically, as well as technically, at the issue of China’s market economy status.
The debate is closed.
I welcome the Commission’s diligence in listening to the demands of small and medium-sized European enterprises worried by the increase in imports from non-EU countries, and the latest proposal for compensatory anti-dumping duties on leather shoes, against China and Vietnam. I believe, however, that the measures put forward are still totally inadequate given the severity of the issue. The duties proposed are inadequate because they are too low and therefore ineffective. The phasing-in period (six months) is inadequate, since it is a procedure that is too feeble for such a serious case of dumping. The exclusion of non-professional sports shoes and children’s shoes (which can also include women’s shoes) is also unacceptable.
I would also point out that another fundamental request, which is the compulsory introduction of a label of origin for products entering the EU, has been dragging on for two years without the Member States being able to come to agreement.
It is also necessary to tackle the worrying increase in swap practices – in other words, anomalous movements of products with the aim of bypassing more stringent customs controls (imports from Belgium have increased by an amount of 17.8%, which is absolutely inexplicable). The calls by the Commission to make innovative changes are reasonable and interesting, but they make sense only in a genuinely equitable and fair competitive environment, and the Commission has a duty to ensure that the international market is just that.
I want to raise with the Commissioner the plight of a factory in my constituency – 'Dickies' in Midsomer Norton, near Radstock in Somerset – whose future and workforce are threatened by any adverse outcome from your services' current investigation of an anti-dumping complaint regarding protective footwear imported from China.
I have met with representatives of both management and the workforce, including trade union representatives from GMB, and they are united in stating that jobs and livelihoods are at stake should the Commission impose anti-dumping duties on this particular sector. The imported footwear from China underpins the distribution and manufacturing sections in the Midsomer Norton plant. Those who introduced the complaint do not manufacture generally in Europe, but source form other third countries rather than China. I believe the investigation will find that no damage has been done to European industry by these imports from China and in fact the plants concerned, most of which have applied for market economy status, have not engaged in dumping. Stop this threatened tax on protection, relieve people's understandable concerns and close the file as soon as possible.
– The situation in the footwear sector is alarming, not least in Portugal.
Just by way of an example, dozens of businesses – among them Ecco and Rhode – in Aveiro District, closed down or laid off workers in 2005. Unemployment and the risk of poverty have increased, a case in point being C [amp] J Clarks in Castelo de Paiva, where workers were promised work, training and subsidies, only for them to be laid off just two years later.
Once again, we must report that:
- With the steep rise in footwear imports from third countries, it was not the so-called consumer whose wallet became fatter, but the large retailers and distributors who accumulated fabulous profits;
- It is not third countries that are responsible for the closure of businesses and the loss of jobs; it is the EU, which is at the head of the queue to promote competition and liberalisation of international trade and which maintains the euro at a level that harms manufacturing and exporting, as in the case of footwear.
The real losers in this policy are the workers, small, medium-sized and micro-enterprises, and countries such as Portugal, as borne out by studies and, more importantly, reality.
It is clear that the EU is facing new competitive challenges on the world market, challenges which cause anxiety and uncertainty for our industry, our workers and our consumers. Yet as we adjust to the new global environment we must avoid the populist appeal of protectionist measures which are at best a short-term panacea for long-term ills.
In this instance, however, it appears that there has been a well-documented case of dumping and injury to the European industry. Whilst I fear that some EU companies with good employment standards and interests in the Far East (for example Clarks shoes) will be hit by these measures, I am pleased to see certain exemptions to the punitive tariff proposed by the Commission have been obtained, namely in the sensitive children’s footwear sector.
On balance I think that the Commission has hit the right note here. I am inclined to agree with the Commissioner when he states that consumers should be more concerned about the mark-up enjoyed until now by retailers on goods produced cheaply in poor employment and environmental conditions and then sold below the cost of production. Our partners must now address these social and employment issues, issues which we ourselves have faced and dedicated much time and effort to overcoming jointly through the European project.
The next item is the report (A6-0049/2006) by Adeline Hazan, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on evaluation of the European arrest warrant (2005/2175(INI))
. Mr President, Mrs Gastinger, Mr Frattini, ladies and gentlemen, I welcome the opportunity given to us today to debate the European judicial area on the basis of my report on the still very recent, and therefore inevitably fragmented, assessment of one year’s implementation of the European Arrest Warrant. We have already had the opportunity to debate this matter.
Before turning specifically to the European Arrest Warrant, I should like to make one small point, because, underpinning this concept of a judicial area, which was formulated very gradually after the Geneva Appeal in 1996, was the ambition to give Europeans a common sense of justice in an environment in which the authorities do everything possible to prevent Europeans’ freedom – from being circumvented or their rights from being flouted.
In October 1999, the Tampere Summit marked an important stage, with the introduction of the mutual recognition principle. This change has been radical. It involves mutual confidence, the exercising of shared sovereignty and the recognition of the European area as a common territory.
Since then – as we have seen – problems persist and people need to be aware of these. It must be said that the inspiration and ambition that motivated the Heads of State or Government at Tampere have not injected the same degree of enthusiasm into the debates on the texts presented since then. Mutual recognition has inspired many projects, but it is the creation of the European Arrest Warrant that is undoubtedly the symbolic measure. The warrant does, in fact, represent a definite step forward, despite encountering persistent problems.
What, then, was the aim of this measure, which officially entered into force on 1 January 2004?
The European Arrest Warrant applies to a broader range of offences than those covered by the extradition procedure. Thanks to this warrant, the surrender procedure has become an entirely judicial, and no longer political, process – which is a bonus. The bottom line is that EU law can now be interpreted correctly by practitioners, whereas existing extradition law relies on an abundance of bilateral and national agreements. Furthermore, it has been pointed out on several occasions – including in Article 1 of the framework decision – that, when issuing and implementing the arrest warrant, the Member States and the judicial authorities must ensure that they strictly comply with the principles laid down in the Charter of Fundamental Rights.
Once the principles of this instrument are laid down, how are they implemented? We now have at our disposal an assessment carried out, as I said, over only a short space of time by the European Commission, and we must therefore remain cautious when faced with the results of this assessment, which is not yet complete. Some of the planned objectives have been fully achieved. For example, the Arrest Warrant came in very useful recently in the prosecution of an Ethiopian suspected by the British authorities of having been involved in the London bombings. His extradition by the Italian authorities was obtained in record time. Another success was the arrest of a corrupt judge, wanted by her country, Greece.
The European Arrest Warrant is an undeniable success story, with 3 000 warrants issued in 2004, 1 000 people arrested and 650 people handed over. The 2005 figures will undoubtedly show an increase, but they will not be officially available until June or July. The extradition procedure has been made much shorter. By replacing the old extradition procedure with the European Arrest Warrant, the average duration of the procedures has gone from nine months to 43 days, which is an appreciable gain for both the judges and those standing trial. Lastly – and most importantly – the procedure is no longer in any way politicised because it no longer involves governments, but only the justice system.
It must be said, however, that the application of the European Arrest Warrant has hit several stumbling blocks. Last autumn, for example, and in response to Berlin’s refusal to extradite the German-Syrian citizen Mamoun Darkazanli, an alleged Al-Qaeda figure, Spanish law declared the European Arrest Warrant issued by Germany to be null and void. Several Member States are also attempting to reinstate elements of the traditional system, such as the verification of double criminality. To the optional grounds for non-execution provided for by the framework decision, some Member States have added other grounds for refusing extradition.
Even more importantly, the issue of fundamental rights has given rise to considerable transposition problems in Poland and Germany. This difficulty must be interpreted as a failure to understand the principle of mutual recognition, and yet this principle is precisely the foundation on which the European judicial area is entirely constructed.
In conclusion, I would say that the European Arrest Warrant marks an important step forward in the fight against crime – above all in terms of serving Europeans - and in the creation of a European judicial area. The fact remains that there is still a host of problems and that these problems must not be underestimated. The first problem stems from the fact that our judicial systems are too different from one another. The second problem is that most of the Member States are still too keen to control international legal assistance. Even though the judicial system is a product of history, the issues that arise are going to have to be dealt with. To conclude: is more or less harmonisation needed? I believe that more is needed. Should more progress be made in terms of the mutual recognition of systems? I believe that, here too, the answer is yes.
. Mr President, Vice-President Frattini, Mrs Hazan, honourable Members of the European Parliament, firstly, let me thank you warmly on behalf of the presidency for this report on the evaluation of the European Arrest Warrant, which I have read with great interest. The Presidency shares your view – as indeed do I – that the European Arrest Warrant has, in essence, been a success. It has certainly been a milestone in improving cooperation between the European Union’s Member States, particularly as regards our common desire to combat organised crime and terrorism.
I believe we can also agree that it is of a quite new and exemplary character and has made an essential contribution to the further development of the mutual recognition principle, to which Mrs Hazan refers at several points and on which we agreed at the Tampere Council. We in the Council, at any rate, regard the European Arrest Warrant as the foundation for all the further work we will do in this area. I am particularly glad that your House shares our view.
Perhaps we might look back and recall how extradition procedures were formerly very long, unwieldy and, in many respects, dependent on political decisions. All of us who are active in this field found this state of affairs intolerable. All 25 Member States have now transposed into their own legal systems the framework decision on the European Arrest Warrant. If we look at how things stand today, we see that the procedure for handing over suspects is now speedy, efficient and, as a matter of principle, reserved to independent courts. That is of quite considerable benefit, and it is this framework decision that has made it possible.
It is also important that it has been possible – as the honourable lady who spoke before me stated – to quite considerably reduce the time that the extradition process takes. Until now, it generally took on average nine months, but the average time has now been reduced to between 40 and 45 days. That represents quite substantial progress, particularly in terms of fundamental rights, for you will all be aware that Article 5(3) of the Convention on Human Rights requires us to contribute to the speeding up of the processes by which people are taken into custody. This framework decision on the European Arrest Warrant has enabled us to largely comply with this requirement.
Despite the fears that you voice in your report about the critical views expressed in the rulings of national constitutional courts concerning transposition in some Member States, the presidency is not aware of any fundamental rejection of the European Arrest Warrant at national level. I myself am not aware of any, and I am sure that this is not happening. On this point, though, we must also bear in mind the fact that public confidence is to a large degree dependent on our conceding the possibility – for which there are certainly good legal reasons – of the implementation at national level for which we are making provision under the Framework Decision being subject to scrutiny by national supreme courts. That is a quite essential consideration. If such scrutiny reveals the need for some change in transposition at the national level, then that change will be carried out, but what really matters is that the public should have confidence in what we are doing at the European level.
Something else that is important and could make for repeated difficulties in interpretation – although I do not take as critical a view of this as you do in your report – is the exemplary character of the fundamental rights clause, which is not, formally speaking, a ground for rejection. That, too, is a quite essential consideration.
It is important, though, that we should allow our national courts to perform their essential function within the Member States, that being to examine whether their country’s legal system guarantees protection for fundamental rights. I do not believe that there should be any contradiction in this.
I do, however, perceive a contradiction in this report, in so far as it highlights, on the one hand, the risk of the discriminatory use of the fundamental rights clause, while at the same time – and this is something else I can fully endorse – stressing the need for the European Arrest Warrant, in its application, to specifically protect human rights and personal freedoms. Care must be taken that these do not conflict with each other.
As I have already said, the role of the national courts must be to ensure, on the basis of the fundamental rights clause, that the fundamental rights of our citizens are not infringed. That, too, must be part of the procedure under the European Arrest Warrant.
While I am on this subject, I would like to mention a case brought by Belgium before the European Court of Justice, in which the Court is asked to scrutinise the aspects of the arrest warrant relating to fundamental rights. Our expectation is that the Court will deliver an unambiguous ruling not only on the issue of the legal basis but also on that of the list of crimes in respect of which the double criminality test no longer applies. This list of 32 crimes has been the subject of recurrent debate, and we look forward to a clear statement concerning it.
Once such a clear ruling has been delivered, there will, without doubt, be further deliberations as to whether this list needs to be revised, and perhaps we can leave the matter there. Further conclusions will then be drawn as to whether that would be proper or worthwhile.
Let me take this opportunity to point out that the Presidency of the Council sees it as most important that we should treat the uniform application of the framework decision in the individual Member States of the European Union as a core priority. That is necessary if we are to make the mutual recognition principle a living reality.
It is also not a matter of dispute that, when the European Arrest Warrant is executed, the state executing it must safeguard human rights and, in particular, adhere to procedural safeguards. That, too, must be our common concern.
The presidency, like your House, takes it as read in this regard that the application and functioning of the European Arrest Warrant will need to be evaluated by means of thorough and unbiased examination. That is a quite essential consideration, and it is for that reason that the Council has already decided on a fourth round of mutual evaluation. The work entailed by this is running to timetable. From it we expect further results derived from practice, from which detailed knowledge applicable to practical implementation may emerge.
As for the practical use to which the European Arrest Warrant is put, I would like to state, very briefly in view of the time available, that long-term support for its implementation is available in the shape of information, readily accessible on the Internet, and provided not only by the Council Secretariat, but also by the European Judicial Network, and that the judicial atlas is also rendering outstanding service in this, so that the direct contact between the judicial authorities, which is so urgently necessary to the best possible application of the European Arrest Warrant has thereby been made considerably easier.
I would also like to highlight another aspect of not inconsiderable importance as regards practical application, which is that the European Arrest Warrant has made it possible for such formalities as certifications and so on to be kept to a minimum in proceedings between one state and another, for we now know that we do not need them if we trust each other and the mutual recognition principle is a lived reality. I believe that the European Arrest Warrant has had a quite vitally important part to play in this.
I therefore look forward to the rest of the debate, following which I will have a few other things to say in my concluding statement.
. Mr President, Mrs Gastinger, Mrs Hazan, I believe that the European Arrest Warrant can be said to constitute a symbolic measure of European judicial cooperation in criminal matters. It implements – for the first time – the principle of the mutual recognition of judicial decisions and will, as I sincerely hope, soon be enhanced by other instruments, such as the proposed European Evidence Warrant. In addition to the European institutions, it is very important that we involve national parliaments in the debate, as was the case last October during the fruitful parliamentary sittings organised by this European Parliament.
I believe that Mrs Hazan’s report has enriched and, on several points, updated the conclusions drawn by the Commission with regard to the implementation of the European Arrest Warrant. We will take account of this when drafting our second evaluation report on the implementation of the Arrest Warrant. This second report will be sent to Parliament in June. As early as January of this year, the Commission presented a version of its first report updated to include Italy. A delay in transposition had in fact prevented us from including this Member State in the first report.
I agree with the bulk of the proposal for a recommendation addressed to the Council. As regards acting on the proposal for a recommendation by considering the possibility of extending the list of 32 categories of offence for which the verification of double criminality is abolished, I feel able to say to you that, as far as I am concerned, any possible progress along these lines is, in principle, desirable.
Nevertheless, the Commission will see to it that coherence between the various instruments of mutual recognition is preserved. The Commission therefore reserves the right to present proposals aimed at amending the framework decision once more experience has been gained. Mr President, I shall now make way for the continuation of the debate, at the end of which I shall no doubt intervene to make other remarks.
. – Mr President, Vice-President of the Commission, Mrs President-in-Office of the Council, the report by Mrs Hazan is exceptional. I agree with all the recommendations and comments which she makes. Congratulations Mrs Hazan.
Ladies and gentlemen, the European arrest warrant tests the willingness to cooperate of and the spirit of mutual respect and mutual trust between the Member States of the European Union. It constitutes a huge step in the direction of the creation of a single area of justice and security, as well as a strong measure for combating crime. It puts an end to fugitives from justice, an end to the complications of the political process to extradite criminal suspects.
The presumptuous invocation by certain Member States of national sovereignty, of human rights and of the alleged supremacy of their national law in order to circumvent the institution of the European arrest warrant is dangerous. It goes without saying that each Member State individually and all the Member States in general have a fundamental obligation to comply faithfully with and apply human rights in their judicial proceedings and there is no room for needless doubt.
The institution must be strengthened and three steps need to be taken in order to do so: firstly, the institution of the European arrest warrant needs to be moved from the third pillar to the first pillar. Secondly, the Council needs to adopt, as quickly as possible, the proposal to harmonise minimum criteria in criminal proceedings. Thirdly, every constitutional obstacle to the application of the European arrest warrant needs to be removed. Already in my country, in Cyprus, the Constitution is being amended within the next few days so that Cyprus can come into line with this institution. Combating crime is not just a national issue. It is pan-European. That is why we all need to help to strengthen the European arrest warrant.
. Mr President, I should like to thank our rapporteur for her very thorough work. In fact, this report not only enables us to assess the European Arrest Warrant - the first practical instrument of the European judicial area - but also gives us the opportunity to redefine our priorities as far as the implementation of a genuine European judicial area is concerned.
As we have said, the European Arrest Warrant has been an overwhelming success: 2 600 warrants have been issued throughout the European Union since its creation, with the result that judicial procedures have been considerably speeded up.
Borders are therefore no longer an obstacle to justice. This success shows that the Member States are willing to work together. We are thus strengthening the principle of mutual confidence, which is the cornerstone of the European judicial area. The European Arrest Warrant has nonetheless encountered obstacles put in the way of its application by certain governments, and I regret Italy’s delay in transposing the legislation. This delay meant that the Commission was late in assessing that country.
Furthermore, the Member States interpret the warrant differently in their national laws. This also illustrates the Member States’ lack of political will and the limits imposed by the method of decision making in this area. Nevertheless, the success of the European Arrest Warrant demonstrates that it is impossible to limit ourselves to civil law. We must be more ambitious and extend judicial cooperation to criminal law.
That is why we consider it crucial to have recourse to Article 42 and the ‘passerelle’ in order to permit a minimum harmonisation of European criminal legislation. We will thus be able to put an end to the unanimity rule, which slows down the implementation of a genuine area of freedom, security and justice.
Furthermore, we must bridge the democratic gap, and only the full involvement of the European Parliament in the creation of the European judicial area will enable fundamental rights to be protected. Moreover, how can we succeed in making progress if we limit ourselves to security matters? Let us make progress in police matters, certainly, but we must also set high standards with regard to fundamental rights. Thus, the proposal on procedural guarantees must be addressed at the same time.
To conclude, I have a specific question to ask the Commission and the Council: when will we finally be able to make progress with other practical instruments, such as the exchange of evidence and information between criminal records bureaux?
. Mr President, I should like to congratulate Mrs Hazan, Parliament’s rapporteur. My group broadly shares her assessment and her concerns. I was the rapporteur who took this issue through the House. I had the honour to do so in 2001. However, I would not be speaking here for my group today were it not for the fact that our colleague, Mr Duquesne, who was Interior Minister in Belgium at the time and very supportive of this measure, is sadly seriously ill in hospital.
At the time we took the measure through we believed that the European Arrest Warrant offered practical solutions to the issues of greatest concern to Europe’s citizens: their safety and security.
Experience has shown that the warrant is Europe’s chief asset in the fight against cross-border crime, allowing our judicial authorities to reduce the extradition process to an average of 13 days in over half of all cases. That is 13 days compared to the months of waiting that went before. It has been well used by Member States and has generally worked well.
Nobody would deny that there have been some teething problems. In addition to delays in implementation, controversial court decisions in Poland and Germany have raised eyebrows – and accusations that this measure violates fundamental rights. Nonetheless, all Member States are bound by the European Convention on Human Rights and by European Court of Human Rights case-law, as stated specifically in this measure.
I have two questions today. The first is to the Council. Will the Council name and shame the Member States that are blocking the framework decision on procedural rights, which would set to rest any concerns about violations of fundamental rights in this measure? What does the Council believe is the likely timetable for agreement of the framework decision?
The second question is to the Commission. Could the Commissioner tell us if the warrant has now been correctly implemented in the country he knows best and whether any other Member States are dragging their heels, and will he start proceedings against any Member State that has misapplied the law or limited its effects?
. Mr President, it is beyond dispute that the European arrest warrant is already paying off in many ways, but while it makes the extradition system more efficient, considerably quicker and also less arbitrary, it still has flaws. At the time, my group was opposed to its introduction, because it was not accompanied by agreements on minimum standards in criminal proceedings. What has now been done relates only to the tracing of suspects, without putting the necessary guarantees in place for their rights. This may have the appearance of decisive action and being tough on crime, but it is at the same time an obstacle to cooperation in the area of extradition.
Three years after the arrest warrant was adopted, the situation remains unchanged. The framework decision for procedural rights of suspects has not yet been adopted by the Council. I would join Mr Watson in his appeal to the Council to clarify which Member States are opposed to an improvement in the rights of suspects and for what reason. Indeed, what being said, also by Mr Demetriou, is that whilst all Member States must adhere to the rights of suspects and the human rights convention, there are also a huge number of legal cases running in Strasbourg. Equally, there are very many differences between the Member States, particularly in relation to those procedures.
If we were all agreed on the rights of suspects, then the signing of this agreement on procedural rights would, of course, be a mere formality, but that is not the case, because there are many major differences which result in national courts now trying to figure out the conditions under which people are allowed to be extradited. This means that in a number of legal cases, people have not been extradited to other EU Member States. One example of this was a legal case in Bolzano where the local court refused to hand over an Italian to Austria.
Once we have common agreements on the rights of suspects, suspects will also be surrendered much more easily. I would therefore ask the Council not to consider this to be a bonus for the rights of suspects, but as a necessary component, namely that repression and tracing go hand in hand, while at the same time guaranteeing the rule of law, even at European level. After all, the lack of mutual trust between the Member States will also adversely affect the tracing aspect.
. Mr President, ladies and gentlemen, in order to assess the European arrest warrant a comprehensive analysis should be made of the effects that the framework decision has on legal cooperation, the mutual recognition of offences, respect for individual procedural guarantees and civil liberties.
Unfortunately, we are currently experiencing considerable problems, with some Member States having had difficulties in applying the warrant because they are actually hindered by their national constitutions. It would, however, be a mistake to think about distorting national constitutions in order to make the arrest warrant work.
Today’s evaluation, unfortunately, has had to do without data from one country: Italy, which, in order to protect private interests, due to a decidedly Eurosceptic and anti-European ministry, has not transposed the EU legislation by the required time.
Finally, it is not possible to think of creating a European arrest warrant without first establishing common minimum standards for criminal procedure and without putting in place shared procedural guarantees. Parliament has already expressed an opinion on minimum procedures, and we are waiting for the Council to go forward on this point. It has been like building a block of flats starting with the roof instead of the foundations.
In fact, the European arrest warrant can certainly be a useful tool in removing the extradition of criminals from the political arena, and there have already been some positive examples on this point, but the procedure is vitiated by a fatal flaw, an original sin that has sprung from the haste of having to react to terrorist attacks by enacting emergency legislation.
I wholeheartedly agree with the evaluation put forward by Mrs Hazan in her report. The text has been improved in committee, and we have also avoided extending the list of 32 offences, but our judgment cannot help but spring from the erroneous starting-point brought about by the obsession with security. There is an old Italian proverb that says ‘more haste, less speed’. This applies perfectly to the evaluation of the first year of application of the European arrest warrant.
. Mr President, I endorse this measure to fight terrorism more effectively. In the 2002 debate, I argued that only offences for which a European, or international, definition existed should be put on the list. The current list of offences is too broad, and that may result in legal uncertainty and discrimination. Member States are therefore seizing every opportunity to apply the criterion of double criminality.
Mrs Hazan is right in urging the Council to ensure that this double criminality be abolished. Initially, she even asked for the list of offences to be extended – a request that the Commission rejected. Given the present indicators, this was not at all timely. It is preferable to follow the developments in the next two years from a close range. I expect that, if anything, an assessment will need to lead to the present list being cut back. The list can only be extended whilst guaranteeing legal certainty if all specified offences are defined at European level. It would, however, be undesirable, for criminal law to be harmonised surreptitiously on the back of this decision.
. Mr President, I would like to thank the rapporteur for her work on this issue. Unfortunately, however, like all of us here in Parliament, the rapporteur seems to be working at somewhat of a disadvantage, because we do not have access yet to the Council and the Commission’s evaluation mechanism concerning the operation of the European Arrest Warrant.
We can learn some things from the experience we have already gained. On the positive side, compared with the old extradition process, the time delay has reduced dramatically. Members speak of between 90 days and 42 days, but some extradition proceedings that would have gone on for years between Member States of the European Union in the past have now been reduced to 42 days.
However, we have to be careful to tread very softly with regard to constitutional rights and fundamental freedoms. Some courts have put a question mark about the operation of the European Arrest Warrant, whether as regards its transposition into international law by the mechanism used or as regards the way that certain courts have interpreted elements of the arrest warrant process.
Irrespective of harmonisation, this idea of mutual respect, trust and understanding between the judicial authorities is the first step towards creating a wider and more inclusive area of judicial operation. One of the difficulties we face is that we have different legal systems within the EU Member States, which have built up bodies of law and precedent. To some extent that affects how we can best utilise this area. That is why limiting the categories of offences to 32 was a good idea in the initial stage. Now, however, after the experience we have gained, we can look at this more closely.
My last point is that we should not rush towards achieving all these goals in the short term. Let us not forget that some countries have only transposed the framework decision in the last number of months. We need more time to look at the evaluation and to ensure that the proper operation takes place.
Finally, fundamental respect for human rights and freedoms must be at the core of all our work in this area.
Mr President, ladies and gentlemen, two weeks ago, when our state security managed to let Fehriye Erdal, a dangerous terrorist from the Turkish terrorist movement DHKP-C, escape, the day before she was due to be sentenced to four year’s imprisonment, and without even one minister being called to account over it, Belgium was once again held up to ridicule by the entire European Union. In other Member States, the DHKP-C has been listed as a dangerous terror group for a long time, but not so in Belgium, where Erdal enjoyed shelter and asylum undisturbed.
I was, in spite of myself, reminded of this when we started assessing the development of the European arrest warrant. If we want to carry out an effective assessment into the uniform rules and procedures to fight cross-border crime, including terrorism, using the European arrest warrant among others, then the only conclusion I can come to when blunders of this kind occur is that the European Union still has a very long way to go.
Mr President, I would like firstly to congratulate the rapporteur, Mrs Hazan, on a report that is undoubtedly accurate and rigorous.
I would like to say that the approval of the European Arrest Warrant — and we must never forget this — was not simply the approval of just one more legal instrument, and nor did it merely replace an obsolete extradition system; the reality is that it was a symbol, it was a response and it reflected a new attitude.
It was a symbol of the urgent need to create a European judicial and policing space. It was the European response to the terrible September 11 attack on the Twin Towers in New York and, at the same time, it reflected the political attitude that terrorism had to be combated actively and that security had to be tackled by means of an internal European Union policy, one of the great objectives that we should be making a point of pursuing.
I must point out that I had the opportunity to present this Warrant during the era when I was in the Council of Ministers and, unfortunately, it was not approved until the 11 September attack happened. It is therefore essential that we do not reintroduce verification of double criminality, that we resolve the various forms of incompatibility with different Constitutions and that the national judges do not introduce supplementary instruments before another attack obliges us urgently and hurriedly to introduce modifications to this extremely important Warrant.
There must not therefore be any obstacles or timidity in relation to this issue. Unequivocal will is undoubtedly required, and we must also remember the extremely important work of a Home Affairs Minister of that era, Antoine Duquesne, who is not here today but who played a decisive and crucial role in making it possible for the European Arrest Warrant to be the subject of our debate here this afternoon.
– Mr President, Minister, Vice-President of the Commission, ladies and gentlemen, I too should like to take my turn in congratulating the rapporteur on her report. The European arrest warrant on its own is not an adequate tool for the creation of a European area of security, freedom and justice, nor will we achieve its proper application unless we substantially strengthen mutual trust between judges, unless we apply minimum common rules to criminal proceedings which safeguard suspects' fundamental rights and unless we achieve a rudimentary approximation of national laws.
That is why we are also calling, as a first step, for the approval of the framework decision, with the European Parliament's amendments, on certain procedural rights within the framework of criminal proceedings in the European Union. We also hope that the future human rights service will take on a substantial role in the protection of and respect for human rights and personal freedoms and in the field of the European arrest warrant.
Mr President, the utility of the European arrest warrant was illustrated, especially for my constituents in London, when Hussein Osman, a suspect in the 21 July attempted bombings, was returned to Britain to face justice in weeks rather than years. However, two thirds of Member States have introduced explicit grounds for refusal: violation of fundamental rights. To the extent that this is valid, it justifies the welcome change of heart by the Austrian Presidency towards a conviction that there must be agreement on minimum standards for fair legal proceedings.
However, we need to do more to invest in the criminal justice system, as the European Parliament called for a year ago. Sadly, many leading politicians give in to the temptation to criticise judges for judgments they do not like. Last year the British Prime Minister, Tony Blair, boasted of how he had battered the criminal justice system. Instead of questioning basic rights, such as the presumption of innocence and habeas corpus, and possibly colluding in torture flights and extraordinary rendition, we need to raise standards, not lower them.
– Mr President, Mrs Gastinger, Commissioner, in July last year, the German Federal Constitutional Court declared null and void Germany’s law implementing the European Arrest Warrant. It quite rightly demanded that the German legislators should fully discharge their responsibility for protecting and maintaining the fundamental civil rights guaranteed by the German Basic Law, and this ruling was without doubt a resounding clip round the ear for them.
It is with that in mind, Mrs Gastinger, that I find it quite simply incomprehensible that the Council should allow the framework decision on procedural rights in criminal proceedings to drag in this way without, to date, doing anything about it. That is quite simply unacceptable, and the accused must be given far more rights to take account of the European Arrest Warrant. I endorse what has already been said by many Members of this House.
These rights include, of course, the requirement that the accused be informed of their rights in a language with which they are familiar. They must have the right to avail themselves of the services of an interpreter, and it must of course be guaranteed that the documents relevant to criminal proceedings be translated.
Mrs Gastinger, the Council must at last do something about this; it is quite essential that it should, for the citizens of the European Union must have the certainty that their rights are protected and respected in the same way throughout Europe.
Mr President, those countries used to Roman and Napoleonic law have to accept that the state governs their lives, but in Britain any such idea is an abomination. Where I come from, the state does not exist in its own right and the government of the day answers to us: those who elected it.
Our safeguards against any attempt by the state to interfere in freedoms and rights go back hundreds of years and are protected by common and statute law. No European has the right to detain and remove a British subject from the UK without due process, and that means protection from imprisonment after three days unless a court hears the evidence and decides otherwise. It also means no offence can exist that is not an offence in the UK: xenophobia, for example, can stand as a charge in the UK. We still enjoy the presumption of innocence, protection of trial by jury and freedom from double jeopardy, despite the disgraceful efforts of the Blair Government to fall into line with what the EU chooses to call law.
The people of your countries would be far better off enjoying the rights and freedoms of the British. Learn that lesson and you might start winning hearts and minds. Someone should tell Mrs Wallström ...
– Mrs Gastinger, Mr Frattini, ladies and gentlemen, I should also like to begin by congratulating Mrs Hazan on her excellent report. As Mr Mayor Oreja said, we welcome the creation of the European Arrest Warrant as an innovative and highly effective step in developing judicial cooperation and stepping up cooperation and mutual trust. The warrant will guarantee equal legal protection for EU citizens and will become one of the main instruments in the fight against terrorism and organised crime.
Unfortunately, this first assessment has revealed a number of problems preventing it from being implemented in full and undermining mutual trust. There have been difficulties in its transposition, for example, recourse to constitutional jurisdiction in various Member States, and practical obstacles in using the warrant, such as the translation, transmission and use of different forms. There has also been resistance among several Member States wishing to retain certain elements of the traditional extradition system, such as control over double jeopardy and the intervention of political authorities in the judicial procedure.
I should like to highlight three points: Firstly, I wish to reiterate the benefits that adopting the draft Constitutional Treaty would bring to this area of judicial and police cooperation, in particular the removal of the pillars. As Mr Demetriou said, we need to make use of the resources at our disposal, including the referred to in Article 42 of the Treaty enabling the Member States to incorporate the European arrest warrant in the first pillar so as to ensure greater transparency and democratic control by Parliament and legal control by the Court of Justice.
Secondly, I wish to point out that we should draw on the Nordic arrest warrant as a source of inspiration for strengthening the effectiveness of the European arrest warrant. The Nordic arrest warrant boasts some innovative aspects, including a more effective system of delivery and shorter procedural deadlines.
Thirdly and lastly, it is crucial that, as Mr Frattini said, both Parliament and the national parliaments take part in the forthcoming assessment on the progress made in implementing the European arrest warrant.
Mr President, I should like to join with previous speakers in congratulating the rapporteur.
In 2002 the European Union proposed a new mechanism as part of its efforts to combat crime. I refer to the European Arrest Warrant. Now, almost four years later, we are to evaluate the efficiency of its implementation and provide an answer to the question as to what should be done to ensure that criminals no longer feel safe in Europe. I would like to make just two comments, if I may.
Firstly, it is to be regretted that pursuant to the current legal system the European Arrest Warrant is a third pillar instrument and does not come within the competence of either the European Parliament or the European Court of Justice. Clearly, a change is required. It should be borne in mind, however, that pursuant to the European Constitution pillars will be removed and instruments for the administration of justice developed. In addition, more procedures will become part of Community competence. As a result, the Union should become more effective and its decisions more transparent and democratic in nature. In this connection, it is worth highlighting that the part of the Constitutional Treaty outlining these methods was never the subject of any protest. It was not contested in any way in the course of the recent ratification campaigns, which bodes well for this institution.
My second comment is that despite the success achieved in implementing the European Arrest Warrant, it has come up against a number of significant legal obstacles in certain countries. The House has heard about the situation in Germany and in Cyprus. We are aware of the position in Belgium and Italy too. There are also difficulties implementing the European Arrest Warrant in my own country, Poland. It has become part of the Criminal Code and is being implemented, but in April 2005 the Constitutional Court ruled that the Warrant was unconstitutional. We were granted 18 months to remedy the situation and now only seven months remain. I would like to hope that Poland will resolve this contradictory situation in time.
– Mr President, the two basic poles in European cooperation on criminal matters are the principle of mutual recognition of judgments and the harmonisation of the laws of the Member States. These two principles complement each other; however, their implementation is difficult to achieve and will take a great deal of time.
Nonetheless, every possible effort must be made to bring about a common criminal policy in the European Union. The European Arrest Warrant constitutes a first, important step in the principle of the mutual recognition of criminal judgments and helps to consolidate a common legal culture. Naturally, despite the fact that progress has been made with the procedure to adapt the European Arrest Warrant, there are still certain difficulties which continue, among other things, with the uniform or non-uniform transposition of the framework decision into the national laws of the Member States and the categories of offences whose criminality is not checked. Particular attention must be paid to these difficulties.
Similarly, and I address myself to the President-in-Office of the Council and Austrian Minister, Mrs Gastinger, I wonder why there should be this list of 32 crimes and why we do not simplify the entire process by saying that all offences punished by over three years in prison are subject to this arrangement. This would do a great deal to accommodate both national legislation and national judges. I am certain that, with the capability which distinguishes you, Minister, you will address this matter.
. Mr President, Mr Vice-President of the Commission, honourable Members of the European Parliament, in my concluding statement, I would like to reiterate in quite general terms that we, despite the thoroughly justified criticisms that you have made of various points today, can take it as read that the European Arrest Warrant is certainly something of which we can all be proud. The fact is that it was a first and vital step towards our jointly combating crime and terrorism on the basis of the mutual recognition principle. That is something very important, and it is something of which we must never lose sight.
Several Members have asked me to say something about the minimum procedural safeguards in criminal trials, and I think this is a very important point. Mr Watson, Mrs Buitenweg, Mr Catania, Mr Lambrinidis, Mrs Ludford and Mrs Kaufmann have raised the issue. I am sure that you are aware that we spent a lot of time discussing this whole area during the informal Council meeting in Vienna on 13 and 14 January.
I am also sure that you are aware that this framework decision – and I do not hesitate to say what I am about to say – is, at the moment, in a sort of dead-end, and this is something that all of us in the Council very much regret. I can assure you that we in the Council most certainly do have the political will to put these minimum procedural guarantees for the accused in criminal cases in the form of a regulation of one kind or other. We want thereby to send out a very important political message.
There are also problems with the framework decision itself, for some Member States have doubts about the legal basis for the adoption of a legal instrument at European level, and that, as I am sure you can imagine, is an issue that it is rather difficult to evade. A look at the details reveals that these doubts have to do, in particular, with the scope and similar points, which we are discussing, but I can assure you, on behalf of the Austrian Presidency, that we regard this as a high-priority matter and that we do want to achieve real progress on it during our presidency.
We must also, however, bear in mind the fact that the minimum procedural guarantees are one point on which we have to add value to the Human Rights Convention, more specifically to its Article 6, for that Article 6 is our common foundation in Europe, and something to which we all feel committed.
In the course of our presidency, then, we will attempt to reach a solution to this in order to take the next step, which really is essential. What is most important to us is that we should be able to move on out of the cul-de-sac in which we currently find ourselves.
Mrs Roure raised another important issue, that of what progress we have achieved with the other instruments, essentially the European evidence procedure and the exchange of information between judicial authorities. What I can tell you about evidence procedures is that quite considerable progress has been made on this at Council level. It goes without saying that the list of 32 offences – to which this debate has returned again and again – is back on our agenda. I will discuss the question later on.
That too is an item for debate, but I am full of hope that on this too we will make a great deal of progress during our presidency. We may well manage to bring this matter to a conclusion, but, even if that proves impossible, we will be able to hand over to the Finnish Presidency a dossier which is very close to completion.
If I may turn to the framework decision on the implementation and content of the exchange of information from criminal records between the Member States and the framework decision on the protection of personal data processed in the course of police and judicial cooperation, I can tell you that we are discussing this in working parties, and, here too, we believe that we will be able to move forward.
Mr Varvitsiotis asked why we do not take as a basis a three-year prison sentence rather than the 32 offences on the list, and I am able to say, in response to that, that – as I am sure you are aware – these 32 offences were the subject of long and in-depth discussion in the Council before we were able to agree on them. That was a very difficult process, and we are now glad that we have the list. What must not be forgotten when considering these 32 offences is that what is laid down by means of this list is that these are the areas in which, in practice, double criminality is not subject to extra scrutiny. That is the background to the list of 32 offences. Extradition and the application of the European Arrest Warrant continue, nevertheless, to be options in other areas in which only double criminality is checked in order for the European Arrest Warrant to come into play.
As I have already said, these 32 offences are again a subject for discussion in relation to the European evidence warrant, for we do of course know that some of these offences are very broadly defined, while others relate to very specific acts. When seen in today’s light, this is not really coherent, and we are well aware of this. Even so, we are glad that it is in place, and, on the basis of the experience gained with the European arrest warrant, we will of course continue to work on this list. I would ask you to give us time; we need time if we are eventually going to have a good basis for even better cooperation in this area.
. Mr President, ladies and gentlemen, I would like to make a few observations following that interesting debate.
First of all, I would like to point out that monitoring of the transposing of the law on the European arrest warrant will continue and that Parliament has at its disposal our evaluations on all the Member States, which since January includes Italy, with an additional report; in June there will be another report.
I would like to say to Mr Watson that, unfortunately, the Commission is not able to launch proceedings for breach in accordance with Community law since this is a third pillar instrument. I am particularly happy to hear what some Members said regarding the possibility, with which I would obviously agree, of transferring to the first pillar an instrument that is of such great importance in the fight against terrorism and crime; that would clearly give rise to the positive result of even more effective and forceful monitoring than is currently possible for us.
We will continue to highlight the strong points as well as the weak points of each transposing law. We will do this while remaining in continuous contact, Mr Coelho, with the national parliaments, since obviously we must make them aware of any problems that exist. Sometimes these are linked to constitutional issues and at others to parliamentary issues, and they have made it difficult in some states for the procedure to be fully implemented. In my view, this amounts to respect for the principle of proper cooperation between the institutions.
I would like to conclude by saying that it will be necessary to integrate this European action programme with the European evidence warrant. I have already said this, but I say it again now: I find it strange that we have been able to reach agreement on transferring people from one country to another, while we have not succeeded in transferring the evidence, which is a considerably less significant element in terms of invasion of fundamental rights, and of mutual trust. There is sufficient trust to hand over a person who has been arrested, and still we cannot succeed in agreeing on collecting a piece of evidence from one country and transferring it to another.
I agree with Mrs Gastinger’s assessment of the need to make real progress and I hope that with the Austrian Presidency agreement will be reached on the few remaining points of disagreement.
The same applies to procedural rights: I must thank the Austrian Presidency, which is expending great efforts in the attempt to reach an agreement, and in my opinion it does not seem that the legal basis is a reason for difficulty. There are legal arguments, but all legal arguments lend themselves to debate.
I am convinced that there is a foundation for reaching agreement on a European initiative relating to procedural rights; in political terms this would be an extremely important signal.
I know that there is a commitment on the part of the Presidency; equally important is the commitment on the exchange of criminal record information. At the same time, the repressive approach must constantly be balanced by boosting rights and freedoms, and this will give us one more political card with which to combat crime.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
The next item is Question Time (B6-0013/2006).
The following questions have been submitted to the Council.
There are presently 131 senior opposition figures, including 10 elected members of the Ethiopian Parliament and including professors, judges and journalists, who are being detained in Ethiopia.
Can the Council state what measures it has taken to highlight these grave injustices with the Ethiopian Government in light of the fact that these detentions are in breach of international law, and taking into account that the European Union is the largest donor in the world of international aid to Ethiopia ?
. Mr President, speaking on behalf of the Council, I would like to reply in the following terms to Mr Ryan’s question about opposition figures in Ethiopia.
The Council is observing the situation as regards the detained opposition leaders, representatives of civil society organisations, newspaper publishers and journalists with close attention. Following their arrest, the European Union, on 6 November last year, made a statement expressing its concern and calling for the release of all political prisoners. The EU also demanded the immediate release of all detainees against whom no charges had been laid in a proper manner complying with certain minimum standards. It also urged that all the detainees should be given the right to receive visits from their family members and from the International Red Cross and/or other appropriate representatives of the international community. A similar demand was made in a joint statement by the ambassadors of the European Union and the United States of America in Addis Ababa on 6 November 2005.
Since the arrests at the beginning of November 2005, representatives of the European Union have regularly raised the case of these detainees in meetings with the Ethiopian Government and also brought it directly to the attention of the Prime Minister, Meles Zenawi, in the course of the political dialogue under Article 8 of the Cotonou Agreement. The diplomatic representatives of the European Union in Addis Ababa have agreed to raise the subject of respect for human rights and the rule of law as central elements in the political dialogue with Ethiopia, together with the demand that all those persons detained after the political demonstrations in June and November be set at liberty and that their relatives, their lawyers and humanitarian organisations be guaranteed access to them.
Let me take this opportunity to mention that I have myself discussed these issues with Lord Triesman and with Mr Hilary Benn, since we know – as I have indeed mentioned – that the various steps taken under the British Presidency were of great significance in this respect and I do of course regard continuity in this area as important.
The diplomatic representatives also agreed that they would insist on the relatives of the detainees being informed as to their whereabouts, and on the detainees being given access to legal counsel and being treated in a humane manner.
We are also giving particular attention to guaranteeing the presence of local and international observers at the trials of opposition leaders and of other persons. The intention is that an observer should monitor the trial of the opposition leader Hailu Shawel and other persons and report back to the EU representatives in Addis Ababa.
The European Union will continue to raise these issues with the Ethiopian Government and to monitor the situation of the detainees with close attention.
I am slightly disappointed in the answer to the question. Our policy on development aid focuses on good governance and respect for human rights and it certainly does not seem to be the case here. If you look at the fact that we gave approximately EUR 900 million to Ethiopia between 2002 and 2005, we do not seem to be getting any respect for human rights in that country. A lot of talking is going on, but there is very little action.
I would like to raise the specific case of Berhanu Nega, the elected Mayor of Addis Ababa. What is happening to him and has that case been raised by the Council?
. On the supplementary question, as the honourable Member knows and as we all know, Ethiopia is one of the poorest countries in the world. Parts of the country, in particular in the south, suffer under great strain; there is a shortage of food and we have an obligation to help the population.
We believe that development aid and development cooperation for the poor of the country should not be used as a means of pressure against the government and should not lead to punishment of the population. That is why the European Union does not withhold development cooperation funds but now channels them differently. That is the point we should bear in mind.
So we are reflecting on how we should proceed. We are reducing the part of our aid that goes to the government directly and trying to find ways and means of channelling those funds directly to the population, where it is needed.
On 13 and 14 March, there will be a conference in Paris in which the future of development aid for Ethiopia will be discussed and new ways will be found to help the poor people of Ethiopia directly, without channelling those funds directly to the government.
As to the case that Mr Ryan mentioned, I have no specific information; I will certainly look into it and will let you know the result of our inquiries.
Why is Ethiopia one of the poorest countries in the world, as you said? It is because of the nature of the political regime, which distrusts civil society even to channel food aid, as I witnessed when I was the chief election observer in Ethiopia. It is also because it is a country where 85% of the population are peasants: they do not own land and therefore have no incentive to produce.
Did yesterday’s and today’s donors meetings take into consideration the conclusions of the European Union election observation mission, that the elections failed to respect the principles for genuine democratic elections, and which highlighted the reasons for such failure? Why has the Council ignored this Parliament’s calls in three resolutions to enter into dialogue ...
. I am sorry, but I did not understand the last part of your question.
As I said, we are very much aware of the political and social circumstances in the country. I can assure you that we take them very much into account. I can also assure you that the conference that is now taking place has all the information relating to the political, social, economic and financial situation in Ethiopia.
I agree with the Council that you cannot allow the poor people of Ethiopia to suffer for the inadequacies of their government.
How will the Council support civil society in delivering aid within Ethiopia? It is clear we should not be channelling any funds through the Ethiopian Government but we should continue to encourage NGOs to be involved in Ethiopia. However, they need logistical support to be successful there. How will the Council assist NGOs in Ethiopia?
. There are a number of ways and means in which the Council can and does act. We are very interested in – and want to support – the democratisation process in Ethiopia.
I should like to mention briefly some of the instruments that we are using, one of which is the question of parliamentary procedures. We looked into them and took them into consideration. We have conducted a number of studies and want to help the parliament to improve its parliamentary procedures in order to enhance the possibilities of the opposition parties and to raise those procedures to international standards. In that connection, we are also trying to design programmes and projects to educate parliamentarians.
We are helping with logistical support for the expansion and construction of a parliamentary infrastructure. The parliament, as far as I know, has no facilities for the opposition parties. They have no technical means of communication, so we are trying, together with the UNDP, to design projects which would be helpful in that respect.
We are also helping the parliamentarians – in particular those from opposition parties – to travel to other parliaments to gain experience: to the parliaments of, for example, India, the United Kingdom and the United States. As you will know, the party landscape in Ethiopia is still very young, very underdeveloped, and we are trying to introduce those inexperienced parliamentarians to more traditional parliaments so that they can learn from them.
We are helping to reform the National Election Board, a very interesting initiative in my view. Our ambassadors in Ethiopia are working on that to ensure that the National Election Board corresponds to international standards.
Political developments in Iran are very disturbing. The reactionary and anti-democratic mullahs consolidated their power with the election of Mahmoud Ahmadinejad as president. It is now highly important that the international community, including the EU, should support the democratic forces operating in Iran. The pressure on those holding political power must increase in response to the lack of respect for human rights, financial support for terrorist organisations, and the development of nuclear weapons. Last week, the US Secretary of State revealed that the Administration is to request a further 75 million dollars to promote democracy in Iran. Much of this funding will be invested in radio and television for the population of Iran. Sustained efforts will also be made to reach the Iranian people via the Internet. The USA also intends to increase its aid to the radio station FARDA, which broadcasts news critical of the regime inside Iran.
What measures does the Presidency intend to take within the EU to strengthen independent radio and television stations and other democratic forces in Iran?
– Mr President, as the Council Conclusions of 7 November 2005 also indicate, the Council is agreed on the importance of supporting political reform in Iran and of promoting human rights and democracy. The EU obviously wishes to see Iran develop into a society in which human, civil and political rights are fully respected, in which democratic values and freedom of expression are able to blossom, and in which equal treatment and equal opportunities prevail over discrimination.
At the same time, however, we are aware that the implementation of this objective will require sustained, long-term efforts and patience. The Council has endeavoured in the past and will endeavour in future to promote political reform, namely by supporting various authorities and organisations in Iran, including Iranian civil society. It is with this objective in mind that the EU has resumed its comprehensive political dialogue, and it is also making intensive endeavours towards restoring a meaningful, constructive human rights dialogue. The EU is currently seeking the best way to support political reform and democracy in Iran, and its deliberations include strengthening the role of the media and democratic forces.
Mr President, Mr Winkler, thank you very much for that answer.
Unfortunately, no human rights dialogue is taking place in Iran. Nothing has happened. The current human rights abuses in Iran are on a vast scale. Iran has a regime that breaches most human rights. This is a state of affairs that rather recedes into the background when we debate the nuclear weapons programme, which is of course incredibly important.
I believe that a well thought-out strategy is required for dealing with the human rights situation in Iran, and I wonder if we might perhaps draw on our experience from the period when we supported the Belorussian opposition by broadcasting to it from Europe in Belorussian. I wonder if that experience is something we can draw on.
– Mrs Malmström, we are aware that we cannot do everything at once, however much we should like to. Nevertheless, we believe that dialogue is the only alternative open to us, as breaking off dialogue and ‘punishing civil society’, as it were, is certainly not a viable option.
It is of course disappointing that the human rights dialogue has not been held since June 2004. Indeed, that was why the General Affairs Council, back in November of last year, called on Iran to take steps to resume substantive discussions within the framework of the dialogue. I can tell you, Mrs Malmström, that, in recent weeks, Iran has indeed shown interest in resuming this dialogue, although the EU has laid down certain framework conditions for this, as there is no point in dialogue for dialogue’s sake.
If we succeed in imposing the framework conditions that permit a meaningful dialogue, and which also support civil society, we shall be glad to resume this dialogue. We hope to be able to resume the dialogue – which we also hope will be meaningful and beneficial – even before the end of the Austrian Presidency.
– The question is specifically about strengthening democratic forces in Iran. One of the larger democratic forces in Iran is called in English the People’s Mujahedin. It is currently on the EU terrorist list, presumably because the Government of Iran put it there.
I should like to ask the President-in-Office to consider raising in the Council the issue of whether this anomaly can be removed at an early stage.
. I can assure the honourable Member that not only will I consider bringing it to the attention of the Council, I bring it to the attention of the Council.
I was pleased to hear the Council’s response, because megaphone diplomacy is not going to work in the case of Iran.
When George Bush made his famous speech, naming Iran as part of the ‘axis of evil’, Iran was part of the Nuclear Non-Proliferation Treaty. It is now no longer part of that treaty, partly because it feels exiled from the rest of the world. If you treat people as evil, they will act as if they are evil.
Will the Council assure us that it will continue dialogue with Iran but not get involved in the internal politics, not – as some of my colleagues have suggested – backing individual political parties, but opening up Iran to wider discussion? EU backing for a single political party would be death to that party inside Iran.
. I thank the honourable Member for the encouragement. We are trying to carry on a dialogue that is meaningful and not respond in a way that would shut the door on the possibility for dialogue. I can assure you that we will continue in this way.
The Israeli Government recently decided to build a tramline to link the illegal settlement of Pisgat Ze'ev in East Jerusalem with the centre of West Jerusalem. This decision, which forms part of the strategy of annexing Palestinian territories to Israel, is a flagrant violation of the principles of international humanitarian law and, in particular, of the Fourth Geneva Convention, and of the relevant UN Security Council resolutions. Two private French companies, Alstom and Connex, have already been involved in this construction project.
What measures will the Council take vis-à-vis the Israeli authorities, who continue to violate international law untroubled?
Why does it not make use of the EU-Israel partnership and cooperation agreement to take steps to end the illegal settlements?
What measures will it take vis-à-vis France and the French Government to ensure that the companies involved in the construction project respect international law?
– Mr President, I should like to give the following reply to Mr Beglitis’s question.
The EU’s unambiguous position on all the activities contravening international law that are carried out by Israel in the Palestinian territories, including East Jerusalem, remains, and is expressed repeatedly, regularly, emphatically and clearly at all levels in the sustained political contact between the EU and Israel. The tools used by the EU in following this political line are the Association Agreement between the EU and Israel, which envisages such contact, and the EU–Israel Action Plan, which was agreed in early 2005 within the framework of the European Neighbourhood Policy. This position has not changed; a fact that was revealed once more on the last two occasions on which we were able to discuss the Middle East peace process and the situation in the Middle East, namely at the last General Affairs Council and at the informal meeting of Ministers for Foreign Affairs, or ‘Gymnich meeting’, in Salzburg last weekend. The EU and all its Foreign Ministers continue to follow this line of fairness and of speaking clearly – including to Israel – when it comes to drawing attention to activities that we consider contrary to international law.
– Mr President, I should like to thank the representative of the Austrian Presidency but, at the same time, I want to express my regret about the bureaucratic way in which he replied, as representative of the Presidency, to my question on an issue which truly constitutes violation of the principles of international law and the Founding Charter of the UN.
To be honest, I do not understand, Minister, the double language which the European Union uses to the Palestinians and to Israel. I see no statement, no measures being taken about the continuing settlements in occupied Palestinian territory. I see no reaction by the European Union to the statement by the Prime Minister of Israel, Mr Olmert, that he will unilaterally shape the borders of Israel by 2010.
– I am sorry if the honourable Member felt that my answer was bureaucratic – that was not my intention. I believe that I made myself very clear when I said that, wherever the Council considers conduct to be contrary to international law, it is taking every opportunity to say so openly at all levels.
To cite just a few examples, we have stated very clearly that we consider the wall, the separation barrier erected on Palestinian territory, to be contrary to international law. We have unambiguously criticised Israel’s settlement policy on repeated occasions and shall continue to do so. I hope that the honourable Member does not feel this to be bureaucratic; indeed, we are not doing it bureaucratically, but in an entirely political manner.
Since the EU relishes and promotes cross-border infrastructural projects within its own territory, would it not be incongruous and wrong for it to object to such a project in Israel, since improved communication links can only bring cohesion and social and economic betterment to those disparate territories?
. Yes, I would agree that we should encourage and support all people-to-people contact and all infrastructural measures that promote such contacts. However, they have to be in line with recognised rules of international law. That is exactly the policy of the European Union. We encourage those contacts and projects that are in line with international law, and we criticise when they are not in line with international law.
Mr President, as pointed out in the question, EU companies are contributing to infrastructural projects in occupied territory. These are projects clearly contrary to international law and international humanitarian legislation. They include, for example, the tramline link with settlements and the new railway to Jerusalem crossing the occupied West Bank. The French company Connex is involved in such construction projects. What does the Council of Ministers think about the fact that EU companies are participating in these activities that are contrary to international law?
– I can answer this question as to whether the EU should participate in undertakings, as it is not, in itself, incompatible with the remit of the Council. I can only repeat what I have already said, and I apologise for this repetition. Naturally, the EU supports only projects that are in accordance with international law and that conform to the rules. Differences of opinion are possible as to precisely what is and what is not in accordance with international law but, at all events, the Council’s view is that we naturally support only projects that are in accordance with international law.
How is it to be ensured that the strengthening of mutual recognition and the simplification of cross-border procedures will not entail a reduced level of protection of fundamental rights?
What binding rules are needed, particularly with regard to the protection of fundamental rights, to clarify the application of minimum procedural safeguards in cases entailing cross-border circumstances?
. – Mr President, this question concerns the protection of fundamental rights and the principle of mutual recognition that has already been discussed. I should like to say in reply that the Council has always emphasised that it gives absolute priority to respect for human rights, and that the Council is also actively promoting the prevention and eradication of torture and other forms of cruel, inhuman and degrading treatment, with particular regard to Article 6 of the Treaty on European Union and the relevant EU guidelines.
In addition, in the Presidency Conclusions of the Tampere European Council – which has already been mentioned here today – the Council emphasised that the principle of mutual recognition should become the cornerstone of judicial cooperation, and that mutual recognition and the necessary approximation of legislation would facilitate the judicial protection of individual rights.
In its Communication to the Council and the European Parliament of 26 July 2000, entitled ‘Mutual Recognition of Final Decisions in Criminal Matters’, the Commission stated in this regard that it must be ensured that the treatment of suspects and the rights of the defence would not only not suffer from the implementation of this principle – namely the principle of mutual recognition – but that the safeguards would even be improved.
This was also confirmed in the Programme of measures to implement the principle of mutual recognition of decisions in criminal matters that was adopted by the Council and the Commission. On 28 April 2004, the Commission adopted a Proposal for a Council framework decision on certain procedural rights in criminal proceedings throughout the European Union, which it presented to the Council on 3 May 2005. We have already discussed this more or less intensively under the previous item on the agenda.
This proposal, which is currently being examined by the competent bodies of the Council, and with which we shall try to make considerable progress under our presidency, is aimed at improving the rights of all suspects and of defendants by guaranteeing them a uniform level of protection throughout the European Union. In addition, the Council points out that the EU Member States have to meet their obligations under international law and, in particular, under the European Convention on Human Rights – to which, after all, we are all parties. This is confirmed in Article 6 of the EU Treaty.
The fact that the principle of mutual recognition is being realised within the framework of a purely judicial procedure also means that legal protection is guaranteed by independent judicial authorities, which is a great advantage. It should also be borne in mind in this connection that, as a rule, the legal instruments based on the principle of mutual recognition contain a general human rights clause confirming that the obligation to respect fundamental rights and general legal principles pursuant to Article 6 of the Treaty on European Union is not affected.
Finally, the Proposal for a Council Regulation establishing a European Union Agency for Fundamental Rights, which was presented by the Commission in July 2005 and is currently being examined by the competent bodies of the Council, represents a further step on the way to an effective EU human rights policy.
– I am much obliged to the President-in-Office for her comprehensive answer. I should like to put a supplementary question relating to the European Constitution. Part II of the Constitution provides that the product of the work of the then Fundamental Rights Convention is intended, as it were, to supplement and also, to a certain extent, to reinforce the provisions of Article 6 of the present Treaty. Can we envisage its implementation, as already addressed by the Commission and Parliament, by the Council, too, and could that improve the situation as a whole?
– Absolutely. Indeed, that is one of the reasons why we regret that the European Constitutional Treaty is not yet in force, because one of the major benefits I can see in this Constitutional Treaty is that it would incorporate that very Charter of Fundamental Rights. It would no longer be necessary to discuss precisely those minimum standards for procedural safeguards that we were debating in great depth earlier if our Treaties had a single legal basis.
I see this as a very great benefit, and for that reason it is also important to continue the discussion in one way or another. Indeed, I am hopeful that we shall reach a solution to this in due course.
The state of emergency imposed in response to alleged suspicions of a plot to overthrow the government of President Gloria Arroyo is still in force despite assurances and promises to the effect that it would be lifted. Charges are being filed against a growing number of popular democratic leaders and an increasing number of arrests carried out, while reports leaked by the military are seen as evidence of a plot to overthrow the President.
Does the Council condemn the emergency rule, which many regard nothing less than martial law under another name, resulting in the suspension of fundamental freedoms? Will it call for an immediate end to emergency rule and the restoration of democratic freedoms?
. – Mr President, the state of emergency declared by the President of the Philippines on 24 February of this year was lifted – as you know – one week later, on Friday, 3 March. Both the EU Presidency, which had come to an agreement beforehand with the local Heads of Mission in Manila, and the EU Troika, which was in Manila from 28 February to 4 March for the ASEAN Regional Forum Intersessional Support Group meeting on Confidence Building Measures and Preventive Diplomacy, verbally expressed the EU’s concern about the recent development at meetings in the Philippines Ministry of Foreign Affairs on 1 March. In addition, they called for the rule of law, the right to due process and human rights to be fully respected, and for the prompt lifting of the state of emergency; which, as I have said, was then indeed lifted, on 3 March.
– Mr President, Minister, thank you for your information. However, I must say to you that we may have lifted the state of emergency, but five opposition members of parliament have been arrested and are now in gaol. I should therefore like to ask you what you will do to bring about the immediate release of the members of parliament detained and of the trade unionists who are still in gaol.
. – I can assure the honourable Member that, in these cases, as in all cases of flagrant human rights violations, especially those concerning representatives of the people, the EU is continually, regularly, and wherever possible working to ensure compliance with the relevant human rights provisions and standards.
As has already been correctly pointed out, this does not always take place in public, because that does not always produce the desired effect – sometimes silent diplomacy is better – but it does take place, and regularly. It is very often carried out by the local representatives of the EU – including, in particular, the Troika. It is carried out in the course of discussions with high-ranking officials from the countries concerned. In addition, I can assure the honourable Member once again that we shall of course also continue to work on, and attend to, the cases you mentioned.
Improved access to justice for consumers, in particular, is a fundamental concern of the Vienna Action Plan and of the Tampere Council. Where judicial cooperation in civil and commercial matters is concerned some steps have already been taken to make judicial enforcement abroad easier. However, it is precisely in cases with cross-border circumstances that there is a need for simple, speedy procedures to ensure that EU citizens obtain justice.
What procedural simplifications can EU citizens expect in this area in the foreseeable future, and what improvements will these bring about, in particular, with regard to the legal position of consumers?
. – In response to Mrs Schierhuber’s question on improved access to justice for consumers in Europe, I should like to say that, in the field of judicial cooperation in civil and commercial matters, the Council is currently pursuing the projects envisaged by the Hague Programme of 2004 and the Action Plan 2005 implementing this. These include creating new procedures to enable EU citizens to obtain a judicial decision more quickly and more easily in the case of cross-border disputes.
In specific terms, we are concerned here with two regulations in particular: firstly, the Regulation creating a European order for payment procedure and, secondly, the Regulation establishing a European small claims procedure. These being regulations, Parliament is very closely involved in both procedures under the codecision procedure.
Both regulations create new procedural opportunities, which will also, in particular, strengthen consumer protection throughout the EU. If consumers are faced with a legal dispute in connection with their cross-border financial transactions, they should now have recourse to the institutions organising judicial cooperation between the judicial authorities of the individual Member States.
The two new procedures will therefore supplement the instruments that have been adopted up to now in the field of judicial cooperation – the simplified procedure for taking evidence and the minimum standards for legal aid, to name but a few – and thus further augment the legal remedies within the EU.
The Regulation creating a European order for payment procedure will make it possible in future for EU citizens to obtain a European order for payment upon application to a court, in respect of payment notifications that are possibly uncontested by the debtor. If, subsequently, no objection is forthcoming from the debtor, this order for payment becomes final and also enforceable. This will make it easier for the creditor to subsequently assert this order in the Member States.
Further to Parliament’s positive opinion in December 2005, it proved possible to reach political agreement on this regulation as early as 21 February 2006, at the most recent Justice and Home Affairs Council. Once the regulation has been revised by the lawyer-linguists, it should be adopted by the Council at first reading as an ‘A’ item in April 2006. Even so, we envisage that the regulation will enter into force in two years’ time.
The establishment of a European small claims procedure – the second crucial point here – should simplify and accelerate the enforcement of cross-border small claims. The small claims procedure, which is in principle designed to be conducted in writing, is one in which judicial decisions are taken in respect of claims up to a total of EUR 2 000. The desired acceleration is to be achieved by imposing a time frame for even the individual stages of the procedure, which not only the courts, but also the parties to the proceedings will have to observe.
In addition, the court is free to determine the means of proof and the extent to which evidence is taken, according to the individual case. Evidence may also be taken by means of modern communication technology, such as videoconferencing or similar – provided, of course, that this is also admissible in the procedures of the Member State concerned. We intend to actively continue work on the Regulation establishing a European small claims procedure during our Presidency, and indeed hope to be able to bring it a long way towards completion.
– I am much obliged to the President-in-Office for her answer. She mentioned the European small claims procedure and also cross-border protection for both parties. My supplementary question is as follows: how are European consumers to be informed in future about their judicial remedies?
– Mr President, generally speaking, there is a great deal of information on offer to EU citizens. The Commission’s Judicial Atlas, in particular, which is available to every man and woman on the Internet, plays a very valuable role in this connection, because this enables jurisdiction and similar matters to be accessed very simply throughout Europe. That is one very important aspect.
We are of course concerned that our citizens receive as much information as possible – particularly with regard to access to justice – and so it is important that information also be passed on promptly. To this end, it is particularly essential, from our point of view, that cooperation with the vital institutions concerned is very constructive, very swift and very efficient. That is a crucial aspect. I consider it vital that we carry out a great deal of work in the Member States on obtaining information from the courts, so that the required information can be transferred from the courts to the public. That is another crucial aspect. A sound legal system in Europe can only function if the public knows where to turn to.
– Mr President, President-in-Office of the Council, consumers are increasingly making use of the new opportunities offered by the Internet, including, in particular, -commerce. Have there been any deliberations on this with regard to the improvement or protection of legal remedies? How soon can we expect results that improve the current situation?
– Generally speaking, of course, the honourable Member is right: the field of -commerce will play a quite decisive role in the Europe of the future. There are, of course, regulatory instruments whose provisions are already starting to include consumer protection, particularly in the field of -commerce, since we are aware that frequent abuses are possible in this field. I am also aware that individual -commerce providers are already using seals of quality and such like, which is their own form of access. I envisage our dealing with these instruments, too, in future, although this will not be done primarily by the Justice and Home Affairs Council, but rather will fall within the domain of the Competitiveness Council.
– Mr President, President-in-Office of the Council, I, too, believe that the internal market needs a functional legal system and, particularly, a functional system of law enforcement. What are the planned arrangements with regard to cost, however? After all, law enforcement is always a matter of cost. Is there to be a uniform European arrangement for this, or are we keeping to the system of individual national arrangements, as it were?
. – The honourable Member has raised a very delicate issue, which, of course, particularly in the case of the Regulation establishing a European small claims procedure, is one of the main issues under discussion. Strictly speaking, there are no plans for compulsory representation by a lawyer under the European small claims procedure, which, of course, raises a central question regarding the matter of cost, and particularly regarding the reimbursement of court costs, for which different arrangements exist in the various Member States.
Generally speaking, we have already been making efforts to establish legal instruments within the framework of legal aid, in particular, and these are already being implemented. We shall certainly have to think about further instruments for the other field. Meetings of Council working parties have revealed this to be an issue that my experts are discussing and one where we shall certainly be able to work out a solution in respect of the European small claims procedure, too.
Will the Austrian Presidency renew efforts to get agreement in the Council on a framework decision to combat racism and xenophobia proposed by the Commission in 2001 and strongly backed by Parliament?
Given the disturbing picture given in reports from the EU Monitoring Centre on Racism and Xenophobia based in Vienna of the extent of and failure to tackle racist crime in Europe, how can it be justified for the Council not to prioritise this legislation for a pan-European approach to outlaw criminal behaviour motivated by racial hatred?
– Mr President, this takes us to another very delicate area. There has, of course, been a Proposal for a framework decision on combating racism and xenophobia from the Commission, which was presented on 29 November 2001. Despite intensive discussions in the Council, it did not prove possible to reach agreement on this proposal in February 2003.
Following on from this, the Italian delegation presented an alternative version of the Proposal for a framework decision in March 2003, but this, too, failed to meet with agreement from the delegations. Subsequently, on 24 February 2005, the Council instructed its working party on substantive criminal law to continue the discussions on the proposal. Accordingly, the working party resumed the work on the proposal, based on the state of affairs reached in 2003. The debate on this framework decision at the Council meeting on 2 and 3 June 2005 made it clear that there is no scope for consensus among Member States. Naturally, this was a bitter pill to swallow, especially for those Member States who have given this framework decision their strong support.
In view of the past history of this framework decision, which I have just described to you, a resumption of negotiations does not strike the Austrian Presidency as promising at the present time. Nevertheless, the Presidency does not want to let this very important dossier – and especially the political message behind it – come to a complete standstill, and so we shall be holding a seminar on this subject, also in agreement with the Commission and the European Monitoring Centre for Racism and Xenophobia, before the end of our Presidency. We expect there to be about 100 participants in this seminar. The seminar will take place in Vienna from 20–22 June 2006 and will discuss selected problems connected with this proposal.
As I am sure you can imagine – indeed, this also emerged from the recent discussions on the caricatures – we find ourselves once more in the midst of the area of tension between our political message – that we unambiguously oppose racism and xenophobia – and freedom of expression. It is this very tension that we have to defuse if we are to really make important progress. These are also exactly the kind of issues that are to be discussed at the seminar.
It is intended that two representatives of each of the Member States, acceding countries and candidate countries participate in this seminar. We also intend to invite NGOs, in particular, who are familiar with the issues, and also representatives of the Council of Europe, of the OSCE Office for Democratic Institutions and Human Rights, of the EU network of independent experts in fundamental rights, and of the European Commission against Racism and Intolerance. It goes without saying that representatives of Parliament will also be invited to participate. Parliament will receive an official invitation to this seminar in late March. The programme will also have been finalised by then, and we shall be able to present it.
In addition, as already mentioned in connection with Question No 4 on the protection of fundamental rights, I should like to point out that the European Council decided in December 2003 to establish a European Fundamental Rights Agency, a fact it confirmed in December 2004. The Council’s ad hoc working party on fundamental rights and citizenship is currently examining the proposal for a regulation presented by the Commission in June 2005. The Agency is scheduled to start work on 1 January 2007. We know that this is a very tight schedule, but we hope to be able to keep to it.
The Austrian Presidency attaches the highest priority to this issue and hopes to be able to conclude the negotiations so that the Agency can start work on schedule.
There are some difficult issues – such as Holocaust denial and protecting freedom of speech – but it is scandalous that in 2006 there is still no EU-wide response to the alarming and increasing problem of racist violence. It must be possible to get EU-wide agreement on the core issue of preventing the day-to-day racial harassment and hatred suffered by many of our citizens and residents.
Some countries, such as Greece, Italy and Portugal, currently fail even to record racial attacks. Please name the obstructive Member States that are holding up this framework decision agreement and make a big push during your Presidency to outlaw race hate crimes. All power to your elbow!
– I could not agree more with the honourable Member’s statement. From the Presidency’s point of view, we of course have every interest in sending out an important political signal on this, too. We assume that the seminar we are holding will objectify the matter again and, by means of expert opinions – particularly large numbers of expert opinions – will produce an outcome that will make it possible for us to strike the necessary balance in future between our shared aspiration: namely, to oppose racism and xenophobia most effectively, but without putting freedom of expression at risk as a result. At all events, we wish to make quite considerable progress, and we hope that, given a new impetus, it proves possible for the Finnish Presidency to successfully conclude this dossier, or at least to continue the negotiations, on the basis of our work.
– Mr President, Minister, racism and xenophobia have even penetrated sport and football. I am sure you know full well that we had numerous episodes against coloured athletes and footballers at numerous events and numerous – mainly football – games in England, Spain, France and so on. Does the Austrian Presidency intend to recommend that Germany take measures against racism and xenophobia during the World Cup next summer and how will you address them, given that you will still have the Presidency?
– We are assuming that Germany is governed by the rule of law and that it is up to the German authorities to take suitable measures to combat racism and xenophobia, including during the World Cup. I am quite certain that Germany will take the appropriate measures.
My question, Question No 8, also deals with xenophobia. Ministers go on here with very long replies. Is it not possible, out of courtesy to Members, to take questions together when they relate to the same subject?
I come here every month to table questions but they are never reached. We reach a very small number of questions, and answers are allowed to go on forever. The very next question in my name addresses the issue of xenophobia and I do not know why it was not taken together with Question No 7.
Mr President, on a point of order, the Minister of Justice of Austria has come all this way. We were told to table questions to her. We had to wait until March. Some of these questions were tabled in December, but we waited patiently for three months to put the questions to her. Now she has been allowed to answer precisely two questions in three months!
It is not her fault, we are delighted she came – thank you for coming, Minister – but would you please convey to President Borrell that this is a failure. It does not work. It is not a good system for the Minister to come and answer two questions after three months.
Does the Council have a coherent plan of action to address the rising levels of xenophobia that are being experienced across the EU, especially as regards citizens from EU Member States living and working in other EU Member States as minorities?
– Madam President, I have actually answered Questions Nos 7 and 8 by Sarah Ludford and Gay Mitchell together, but I of course welcome supplementary questions.
Given that xenophobia and racism is often evident at sporting events, would the President-in-Office consider, as part of the plan, using sport as a way to fight xenophobia? From acorns grow oak trees.
In my own constituency, Crumlin United Football Club – a club for young people, where Robbie Keane came from – each year holds a sports festival weekend where people not only play sport but also have cultural exchanges. Would the President-in-Office consider having a weekend across the European Union where similar sporting and cultural exchanges take place, so that we use sport to fight xenophobia?
– Madam President, Mr Mitchell, I think that that is a good idea in principle, as I, too, believe that we must together fight to ensure that racism and xenophobia in Europe do not stand a chance. I also see that sport is capable of building bridges in this regard, because when young people, especially – who are our future, after all – and often adults, too, exercise together, they can then go on to undertake activities together.
It is not only sport that has a potential role to play here, however; I also see definite opportunities in the field of culture. Even though the two are not directly connected, we have to try to build these bridges in many different areas. Racism and xenophobia are very often connected with prejudice. Prejudice tends to arise out of unfamiliarity with other cultures, because unfamiliar things are often associated with fear. Since fear, in turn, gives rise to negative feelings, it is entirely possible, of course, for racism and xenophobia to arise. For that reason, everything that could result in our getting to know one another better, getting to know other cultures even better, is welcome as a means to beat xenophobia.
The question is – since the honourable Member specifically addressed me as a Minister for Justice – whether the Council actually has the competence to do this under the EU Treaty. I do believe, however, that this is an important political message that all of us together should pass on.
My sincerest thanks for these comments. We shall discuss them with the Council Presidency and consider how to proceed next time to the satisfaction of all parties.
– On a point of order, I am not sure that the point has been understood. The Austrian Presidency chose to change the system for answering Council questions, which meant a three-month wait for many people who are listed here, including myself. Mr Newton Dunn made that point.
We have waited for three months. The Minister has been very gracious. It is not her fault that the Presidency decided to change the system. The Minister has been incredibly gracious in answering an extra question. I have never seen that happen before.
However, can you please now review that decision and go back to the old system? This one simply does not work. We have put down serious questions on radicalisation and other issues, which have now not been answered after three months. Please consider going back to the old system.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time to the Council.
The next item is questions to the Commission (B6-0013/2006).
Madam President, please excuse me for taking up a little time before we begin Questions to the Commission, but I wish to express my surprise, even consternation, at what has happened to one of the questions that I had presented specifically for this sitting.
While last week I was told that my question on the maintenance or modification of the decision to reduce the number of Spanish translators in the European Commission was going to be the third question to be replied to during this Question Time, last night I received a communication indicating that the President of Parliament had judged my question to be inadmissible.
I have received a letter today from Mr Harald Rømer, the Deputy Secretary-General, in which he explains to me that this decision has been made because an oral reply was given to a similar question from me in February.
Mr Rømer has surely only read the title of my question, which is the same, but has not read the text. The text of my question in February and that of my question this month are entirely different. Could anybody tell me, for example, when the Commission has said whether it is going to reduce the number of translators in the Spanish service to 67 by the end of the year or how it is going to sustain such a decision at the next European Union-Latin America Summit, which will take place in Vienna.
I do not accept the statement that my question is inadmissible. I believe that it infringes my rights as a Member of Parliament, and I demand that my question receive a reply, if not during this sitting, then next month.
Many thanks, Mr Carnero González. I shall pass that on to Mr Rømer at the Secretariat, where the decision was taken. At the same time, however, I should like to draw your attention once more to our Rules of Procedure, namely to Annex II(3), concerning the conduct of Question Time under Rule 109. This states that a question shall be inadmissible if an identical or similar question has been put down and answered during the preceding three months. This is evidently the basis for decision; that much I can tell you now, but I shall in any case pass on your comments.
Part I
The budget allocated by the Commission for the Trans Crime project is only sufficient for the EU-15. Since most large-scale organised crime originates from outside the EU to the east and south-east, would it not be better to expand the project’s budget to allow for all 25 EU Member States to participate?
. Madam President, ladies and gentlemen, the question raises an important issue since it refers to funds for a project that is essential for us, specifically, a research project on the issue of crime.
For technical reasons it is not possible to increase the funding, as Mr Newton Dunn requests, since this is a project from 2004 that is to finish in 2006; it is possible, however, within the framework of that programme, to organise seminars covering the activities and analyses of the new Member States, as Mr Newton Dunn would like to see.
In addition, there is another different programme, again financed by the Commission, which specifically applies to all the Member States, including, therefore, the new Member States, and covers precisely the collection of statistical data and information on five types of serious offence: corruption, fraud, illegal trafficking in cultural assets, counterfeiting, piracy and the sexual exploitation of children and pornography. On these issues the project under way covers all the EU Member States.
I would like to thank the Commissioner for that. I think we are on the same wavelength here, and he knows that. We actually had the same objective.
So thank you for that information, Commissioner. I would just like to ask when you expect the results to be available. When will the programme be ready so that we will actually have some harmonised statistical collecting across the EU?
. Madam President, ladies and gentlemen, the project currently under way will finish in April 2006, in a few weeks’ time; the next project has already started and will finish during the course of the year. We can therefore confirm that this year we will have up-to-date statistics, both for the Member States who were members before 2004, and later, by the end of the year, for all the other Member States.
Is the Commission worried about the rise in interest rates at a time when inflation in Europe is showing no signs of speeding up?
What consequences does it think this rise will have on the beginnings of economic recovery in Europe and on employment in the euro zone?
. The question concerns interest rate policy and monetary policy.
On behalf of the Commission, I must say that monetary policy – and therefore decisions on interest rate changes – is the sole responsibility of the European Central Bank. Its independence is enshrined in the Treaty. It is the European Central Bank’s primary objective to maintain price stability in the euro area by ensuring that medium- to long-term inflation expectations in the euro area remain solidly anchored at levels consistent with price stability. The European Central Bank supports economic growth and job creation in the euro area. The current level of interest rates across the entire maturity spectrum remains low by historical standards, both in nominal and real terms.
As regards the last part of the question on the economic outlook, in its last interim forecast the Commission expected economic growth in 2006 to accelerate to between 1.9% and 2% in the euro area, which is close to estimates of the area’s potential growth rate. However, the Commission is cautious about commenting on the policies of the European Central Bank, as that is the Bank’s sole responsibility.
Madam President, Commissioner, the necessary institutional respect and caution does not prevent us from making political assessments of the decisions of the institutions, as in the case of the European Central Bank, whose interest rate rise, at a time of low economic growth and lack of job creation in the European Union, is rather worrying for millions of Spaniards, millions of European citizens, millions of small businesses throughout Europe and millions of families with mortgages.
That is why I said, Commissioner, that I would urge the Commission also to make a respectful political proposal to the European Central Bank.
. The political message is that the European Central Bank is a very independent body, as determined in the Treaty. As an economist and former Central Bank leader, I can elaborate on this subject. I can only say that Europe’s monetary policy objectives are based on the fight against inflation, which has great social importance, and in this context the adjustment of monetary policy is quite a sophisticated mechanism.
All borrowers want an interest rate which is as low as possible. These rates are very low at the moment in Europe and they do not harm economic growth. I can only speak as an economist. The position of the Commission is that interest rate policy remains in the hands of the European Central Bank.
– Madam President, Commissioner, ladies and gentlemen, of course, interest-rate policy also has a decisive influence on public debt. What are the Commissioner’s views on interest-rate policy in relation to the Stability and Growth Pact?
. Throughout history governments and central banks have adopted different and radical measures. For instance, in the United States interest rates were raised suddenly to 17% and the additional money supply was then really pressured down. But, at this stage, the change of interest rate is quite modest in the Central Bank. It is in accordance with the forecasts, economic considerations and outlooks. We do not intervene in those policies.
Commissioner, three states – Slovenia, Lithuania and Estonia – are going to join the eurozone next year. If those three small economies succeed in joining, what impact will that event have on interest rates and inflation in Europe? Are there signs of any change?
. As to changes if these countries join the euro, you all know the situation and that the criteria adopted in the Maastricht Treaty are very strict. I can only discuss this issue as an economist. As a citizen of one of these countries, of course I support enlargement of the euro area, and countries with proper financial policies will definitely strengthen the euro area. It would also mean enlargement for the euro and its influence in the world. These countries have a stable budget policy so they will increase the credibility of the euro.
In planning the new series of programmes (Culture 2010, Lifelong Learning 2007-2013, Education and Training 2010 and Youth in Action 2007-2013), what practical steps and what measures to simplify the procedure and eliminate bureaucracy will the Commission take to use the new opportunities for education and training which are designed to promote the full intellectual and scientific development of young people and to enable them to acquire the necessary resources and vocational qualifications while, at the same time, strengthening their sense of belonging to Europe, so that they can contribute to the economic, social and political life of the EU?
. The question concerns simplification and a more user-friendly space for educational mobility and programmes connected with youth, culture and citizenship.
As you know, the proposal on education and the new generation of programmes in the field of lifelong learning, youth and culture were adopted in 2004 for the period 2007-2013. We are preparing for this, the programmes are still not fully adopted, but they will replace existing programmes and will also contribute to clearer and simpler conditions for users. The new programmes, once fully established, will enable individuals to benefit more from a true common European area of mobility. Hopefully, appropriate funding will be available. These programmes will allow institutions in the fields of education, training and culture to improve the way they operate together. In this context, the simplification of administrative and financial procedures is a key issue. Successive evaluations and large-scale public consultation exercises have demonstrated that the current programmes would indeed benefit from simplification. That, however, requires efforts at different stages, at the level of the administrative arrangements for the programmes themselves and at the level of the Financial Regulation and its implementing rules.
At programme level, it is proposed to reduce the number of programmes in the area of education and training by putting Erasmus, Leonardo da Vinci, Comenius and Grundtvig under the same umbrella: an integrated lifelong learning programme. The design of the new programmes – especially in the youth, culture and citizenship area – is intended to simplify access for the potential beneficiaries. For example, in the new Culture 2007 programme we have created a more open and accessible programme in terms of its very structure, with three main objectives compared to the former eight. It is thus easier to grasp its essence, specifically because it takes a non-sectoral approach, where any player can feel welcome, and is explicitly aimed at the diversity of beneficiaries.
Furthermore, the Commission aims to simplify the application and the reporting systems involved and, of course, to accelerate the selection procedure. We have included provisions to that effect in the draft decision. During the ongoing codecision procedure for adoption of the programme decisions, both Parliament and the Council have supported the Commission’s aim to achieve maximum simplification, not only in the form of the programme actions but also in their administrative and financial requirements, and to find the right balance between flexibility and ease of use on the one hand and clarity of purpose and appropriate financial and procedural safeguards on the other hand.
As regards the Financial Regulation, the Commission has proposed a series of amendments which are currently under examination by Parliament. These amendments will, inter alia, introduce the principle of proportionality, which means that the administrative and accounting requirements should be proportional to the size of the grant. As to the implementing rules, progress has already been made because in July 2005 the Commission amended the detailed rules for the implementation of Financial Regulation No 1, which led, among others, to the following improvements in terms of simplified procedures.
Firstly, the requirement for external audit in support of payments is now obligatory only for intermediate payments or payments for the balance where the grant exceeds EUR 750 000 for actions and EUR 100 000 for operating grants. The second amendment is that the limit on flat-rate amounts has been increased from EUR 5000 to EUR 10 000. In addition, several flat-rate amounts are now possible in one grant and the Commission can authorise the use of flat-rate amounts even if they are not specified in the basic act.
– Thank you very much, Commissioner, for your full and informative reply. I am delighted about the simplification measures you presented. However, should we perhaps understand that simplification also applies to the financing of these programmes? Citizens fear that these programmes will not be financed as lavishly as in the past. Are these fears justified?
. Thank you very much for the additional question. I listened with great interest, if only via a broadcast, to the speech of the President of the Federal Republic of Germany, as he talked enthusiastically about education, young people and the ERASMUS programme. I think this is the proper attitude for a Head of State and European citizen who believes that through education and mobility we can achieve much more in the economic, social, cultural and political fields. I therefore strongly believe that the new programmes for voluntary groups and young people in the field of education, as well as culture, should be enhanced in quantitative and qualitative terms, as they are of such importance both to individuals and to the Community as a whole. The situation is now chiefly in the hands of the partners discussing the financial perspective, but I believe that we are passing a very timely message to the country holding the presidency, to Parliament, to the Commission and to the entire enlarged European Union. I am particularly grateful for the ongoing support of this House in respect of EU educational programmes. This is much needed .
Madam President, we are currently talking about integration and a sense of belonging to Europe, and a few minutes ago we were talking about racism and xenophobia. I believe that there are common elements in all of this. A few months ago I visited Canada, and there I saw a very complete programme of integration of immigrants and their families.
I would like to ask the Commission whether it intends to create any programme for integrating young immigrants, so that we too may reduce racism and xenophobia, since these new European citizens also have a sense of belonging to our community.
. I am sure that using education as a tool against racism and xenophobia for social inclusion and for integration is also a very acutely perceived and common task. An integrated, free, democratic Europe can be based only on integrated, free, democratic societies. Member States, their governments, public authorities in the broader sense and European institutions are thus invited to support such tools.
Some of the programmes are already being used to that end. The European Youth Pact, adopted last year, is one of the special tools for integration and provides some answers for the youth of Europe, young people who have many difficulties or are in vulnerable situations in individual countries. Social inclusion is one of the most important parts of social policy. I do not want to speak on behalf of my colleagues, but these issues are taken into account and promoted via different programmes which we have in our remit.
More can be done on the basis of coherent policies at European and national levels. This is an ongoing issue, to be dealt with not only via education but also via sport, culture and intercultural dialogue. These are very useful and efficient tools for promoting social inclusion and integration and for combating problems such as violence, hooliganism, racism and xenophobia.
– Madam President, like all his colleagues, the Commissioner speaks of simplification, and these complicated European procedures are a major point of contention. Could he perhaps give me a couple of specific examples of what is being newly simplified and what is now going to improve? Secondly, are records being kept of the effective costs of managing the programmes and of the amount of funds from these programmes that will directly benefit the European public in future?
. I mentioned Erasmus because the German President used that example. I believe he was right to mention it because it is probably the most famous and popular programme. There have been 1.4 million Erasmus alumni since 1987. They are very influential programmes for individuals and societies. People get a lot from those programmes. They are asked for more and more. I have expressed gratitude for the support in Parliament for these programmes because they have impact. The future of Europe without those programmes would be more in question.
The programmes have an impact on other areas: Erasmus was the driving force for the Bologna Process, which is very influential for any student, any professor and any university in Europe.
I mentioned some of the proposals that are already in the implementation rules adopted by the Commission. The Commission has proposed more than 100 amendments to the Financial Regulation. It is now your turn to decide, and to improve it. As of January 2006, we have established a new executive agency that deals with all individual cases and individual projects and works closely with national agencies. This centralised system for the operation of our programmes is a reasonable tool. National agencies operate in Member States in concrete national languages. They are much closer to citizens, which helps to provide the best service for the users of the programme.
Perhaps we can go into more detail in future, when we discuss the Financial Regulation itself. There are some concrete measures and proposals on how to simplify life for the user of small grants, in contrast to the millions used for infrastructure or research projects.
We also want to put more money, for example, into Erasmus or lifelong learning programmes because we believe the EUR 125 per head, per month, is not very substantial European support when we look into the real costs of daily life in our countries. So ‘more’ also means more in the social dimension. This money is often decisive for those who need European grants to study abroad.
I should like to refer to the Commission’s plan to foster entrepreneurship via education, from primary school to university. In its plan, the Commission refers to the need for increased economic growth and more entrepreneurship in order to keep the European social model going at a satisfactory level. I fully agree that these are needed. I am concerned, however, about the risk of education playing second fiddle to the logic of competition and the market. I believe it is vital for the European social model and for individual advancement that education should aim to ensure that citizens are free, independent and discerning.
There are several examples of good practice from which we can no doubt learn a lot – such as increasing the amount of work experience schemes – and I do not wish to detract from business-related studies, but a North-American-style education with too much focus on business cannot be our reference model.
Does the Commission not think that, in the interests of the future of education as a pillar of citizenship, we should be focusing our efforts on revising educational curricula in the Member States in order to improve education in all areas, including culture and the humanities?
. Madam President, ladies and gentlemen, the Action Plan known as the European Agenda for Entrepreneurship was approved in 2004. Under the Action Plan five strategic policy areas were established for the European Agenda for Entrepreneurship during the current years. The first of these areas deals with stimulating entrepreneurial thinking among young people. Recently, on 13 February, the European Commission adopted, as part of the Action Plan, a communication called Fostering Entrepreneurial Mindsets through Education and Learning. In the communication, the Commission outlined a set of recommendations for the Member States, since the European Union does not have any formal power or competence in this area.
The idea is to strengthen the role of education in shaping an enhanced entrepreneurial culture in Europe and European companies. Education should stimulate the entrepreneurial spirit in young people and open up new possibilities for their future, along with the means for developing basic entrepreneurial skills. One of the objectives of the communication is to improve the way that young people are being prepared for their future lives, future occupations and jobs. The Commission believes that the benefits of entrepreneurship and education in the field of entrepreneurship should not be measured merely by the number of new companies or innovative enterprises and new jobs. Entrepreneurship is first and foremost a key competence for all, as it helps young people to be more creative and enterprising, to have more self-confidence, and to work and take decisions in a more socially-responsible manner regardless of the activity in which they may be engaged.
Viewed in this light and against the broader scope of competences being advanced under the 2010 Education and Professional Training Programme, entrepreneurship is one of the elements in the reference framework of eight key and basic competences for lifelong education. We consider these key competences to be crucial for self-fulfilment, social inclusion, active citizenship and employability. They also include a civic, cultural and educational dimension. According to the communication, the Commission considers the fostering of entrepreneurial mindsets through education and professional training to be fully consistent and compatible with the aims we have set ourselves and with those formulated by MEPs, including even the author of this question, Mrs Maria Badia i Cutchet, within the context of improving general education in all areas and ensuring that in the future European citizens shall remain free and independent, with better conditions for development.
Madam President, Commissioner, I would like to thank you for your words, which have definitely reassured me a little, because, having read this Communication, I am rather concerned that we might be going too far in subjecting education to the exigencies of competition and the market.
I am currently coming into contact with many students and I am convinced that some of them intend to be entrepreneurs in the future, but many others may have completely different interests: cultural or humanitarian interests.
. I am sure that we are not all business people, nor will all our children be business people, but it is important that we understand how businesses operates. We believe – and when I say ‘we’, I also mean Member States, because there is strong consensus on the set of key competences, which include entrepreneurial initiative – that it is about an ability to understand the complexity, an ability to take initiatives, to turn initiative into action and take up personal responsibility.
This is also good for employees, not only for employers: employees who are active and creative are good employees for any serious company. That is why we believe that such ability is very helpful for the whole of society and individuals and that it is not just about propagation and production of businesses and business people. It is about a mentality which should also be more mature in a changing environment, in an environment which requires a deeper understanding of influences and dynamism.
– Commissioner, in principle, it is good that the Commission is taking initiatives in the field of entrepreneurship, such as the CIP, and also here. After all, jobs only arise where something is being offered for sale. Does the Commissioner envisage any prospect of these initiatives being presented to a rather wider public, including as part of the Commission’s public-relations activities together with Commissioner Wallström?
. This should be part of a communication or promotion by colleagues in the Commission and this House alike, because Europe tends to compare its potential with that of many other partners.
I think we have the potential, but most blockages or obstacles stem either from our rules, that is to say, how we organise our economies or societies, or from our mentality. That is why I fully support Mr Rübig’s point that this basic concept – the key competences including education for entrepreneurship, education for culture, cultural awareness, citizenship and, of course, languages, mathematics, science, digital literacy and learning to learn – is important for everybody.
Lifelong learning is and must be based on some basic competences, and these include an entrepreneurial ability or mindset. Therefore, I also would like to invite you and all friends of SMEs, all friends of initiatives taken by our citizens and institutions, to promote the important concept of lifelong learning.
I was not surprised but encouraged during the last Question Time when a colleague spoke of lifelong learning as a right of citizens, a right of an individual vis-à-vis the State or its authorities to have access to lifelong learning, not just to basic or secondary education.
To implement such systems, we also need greater mental readiness. Thank you and let us work together on this.
Question 48 was declared to be inadmissible (Annex II(A)(3) of the Rules of Procedure).
For one year, Turkey has issued a one-lira coin (worth EUR 0.60) that bears an incredible similarity to the two-euro coin. For example, the portrait of Kemal Atatürk displayed on the one-lira coin can easily by mistaken for King Albert II. Owners of vending machines in the EU have suffered considerable losses on account of the technical similarities between the coins in terms of weight and thickness. There are also problems concerning sorting machines in banks, not to mention ordinary citizens, who may not even be aware of the risk of confusion.
How does the Commission view this latest move by Turkey? To what extent is it permitted for a country to issue coins bearing such striking similarities to the euro? What does the Commission intend to do to protect European citizens?
. The question concerns Turkish coins issued from the beginning of 2005, which are quite similar to EU coins. Of course the Commission shares the concern of the honourable Member of Parliament about this issue. That sort of thing should not happen. The right to issue coins is one of the most fundamental sovereign rights of a country. However, informal consultations are recommended. There is a network called the Coin Registration Office, established by the International Mint Directors Conference. Member mints are assumed to have consulted the Coin Registration Office when preparing a new coin, so that similarities can be avoided. Obviously that was not done properly in this case, so coins have appeared which are similar to euro coins.
That was not the first time such a thing has occurred. In 2000, in some countries, some coins were very similar to euro coins. Even in my own country, when I was in charge of that area, we issued coins which were similar to Deutschmarks and we therefore had to change our production.
The Commission is working with the Turkish authorities and they have promised to modify their coins slightly. The production of coins is very expensive and a large exercise.
However, there is no panic and the risks are very limited. The vending machines – which are the main issue – can be adjusted. Our estimation is that there are some old models of vending machines that are more difficult to adjust, but the majority of new ones can be properly adjusted so that they can take the correct coins. Visibly they are quite different. If these coins are handled in the retail trade, they can easily be distinguished. So the risks are limited.
The Commission has also worked with manufacturers of the coin mechanisms to keep them informed that mechanisms must be adjusted to this problem. We are working with the Turkish authorities to ensure that the new production of coins will be slightly modified so that they will not be so similar to euro coins.
– Madam President, Commissioner, I do realise that there are no grounds for panic, as you say. Nevertheless, I should like to ask you whether it would perhaps be desirable to raise this issue as part of accession negotiations with Turkey, to ensure that such coins are taken out of circulation very quickly. After all, there is also the temptation for the Turkish parallel societies in Europe – in Germany or Austria, for example – to misuse these coins. Would it not be possible to speed up the process – even though, as you say, minting coins is very expensive – in order to reduce the harm to Europe and the European economy?
. This must be negotiated in all frameworks, including the accession negotiation framework. There is some kind of gentleman’s agreement that this sort of thing should not happen. If it does, then the producers of smaller coins must make some adjustments so that the situation with the use of similar coins can be avoided.
This will be negotiated. I will have an opportunity to meet the members of the Turkish Government soon, so I will definitely raise the issue within a certain time, because, as I say, the production of coins is a huge and very expensive exercise. In time we can solve this problem, but until then we will work with the producers of coin mechanisms to avoid possible damage.
The Board of Governors of the European Schools has established the criteria to be used in deciding which language sections will be opened in the fourth Brussels European School in Laeken. The working party () chaired by the Secretary General of the Board of Governors has indicated in a number of official documents that the Italian section from the Brussels II school will be one of those proposed to the Council for transfer to the fourth school. No doubt this conclusion is the result of a comparative analysis that matched the criteria with the various language sections.
Can the Commission give the details of this analysis? If such an analysis was not carried out, can the Commission explain how this outcome was arrived at and, in particular, describe how the other language sections came to be excluded? We are of course aware that at this stage no final decision has been taken, but it would nevertheless be useful to know in detail the procedure followed so far by the working party in order to ascertain whether it has been subject to sufficiently rigorous scientific criteria to justify proposals which could have extremely damaging effects on the families of hundreds of officials from the Community institutions.
The Board of Governors of the European Schools is in the process of deciding on the language sections to be set up in the Brussels IV school at Laeken. One of the options submitted to the Board of Governors is to transfer the Woluwé Italian- and Dutch-language sections and the Ixelles German-language section to Laeken.
Does the Commission realise that children from the Woluwé and Ixelles catchment areas will be sitting in school buses for a total of between three and four hours a day if they are transferred to Laeken?
What alternatives has the Commission considered to the enforced transfer of sections, and how would they be put into practice, or is it relying on the experience the Secretary-General and Board of Governors have had with such removals, which, because of the way in which they were carried out when the Ixelles school was opened, brought about an intolerable state of affairs?
Is the Commission prepared to disclose, and explain, the voting instructions given to its representative on the Board of Governors?
. Questions 50 and 51 are quite similar but, if necessary, I will answer them separately, although the concept will be the same.
I must begin by saying that the European Schools constitute one of the most complicated issues in my area of responsibility, and there are a lot of problems. The system is very independent and complicated. Governance of the system does not fall to the Commission, and in fact the Commission is just one member of the Board of Governors, which consists of 29 members.
The rapid enlargement of the European Union has brought a lot of people to our locations – not only to Brussels – and we have a lot of problems regarding the lack of places needed for children in schools and other facilities. One solution, which is extremely necessary, would be to open a fourth Brussels school in Laeken in 2009. Why Laeken? That decision was taken by the Belgian Government. Belgium is the host country and makes quite a significant contribution to the school infrastructure. All the infrastructure is provided by the host country. I have been in touch with the Belgian Government and ministers. President Barroso has taken this issue up with the Belgian Government to speed up this process, and 2009 is earlier than originally envisaged.
Now it is a matter of deciding the school’s internal arrangements for the language sections: which language sections will be opened and which will be transferred. First, it is too early to say that anything has been decided. It is still under discussion and the Commission is only one part, and definitely not the dominant part, of these discussions. The Board of Governors will take the decisions. Of course, the Commission tries to provide input based on its experience and knowledge, and to participate in this process and secure the interests of parents of the European institutions as well as to ensure transparency and fair process.
At its meeting on 25 and 26 October, the Board of Governors adopted a list of criteria on how to deal with the language sections. A working group, the , was established and the Secretary-General of the European School presented a preliminary document to this group. Again, the Commission is actively participating in this group, but we are only one partner. Finally, that must take all considerations into account and come up with a proper solution.
Some preliminary solutions – options A and B – were discussed, but it is really too early to say that one solution is preferable to the other. That group is now discussing intermediate options which adopt the best parts of both solutions, which include one principle – supported by the Commission – that the children currently enrolled in one of the existing schools in any section should not be obliged to move to Laeken. That is probably a good idea for parents whose children already go to those schools. It is very difficult to imagine that the definitive solution will satisfy everybody, but we must find a solution which ensures that the pupils will get the best education.
We are working with the Board of Governors and with the Dutch Government, which is presiding over the Board, about the reform of the European schools, because there are a lot of problems, including structural problems, and, obviously, this system must be modified.
This is my conceptual answer and I cannot say today that we have prepared any hidden agendas or solution. We work with the very seriously and I can assure you that we take these issues very seriously, but it is a very difficult area and a lot of problems have accumulated, and now we have to find final, long-term solutions. We will work hard with the Belgian Government and the Brussels authorities to find some transitional solutions to solve short-term problems and shortages in all our facilities.
That is the picture today.
You are right, of course, Commissioner: Questions Nos 50 and 51 should be taken together, as the subjects are interconnected. There are also very large numbers of Members who are interested in this subject. First of all, however, I shall give the floor to the two authors for their supplementary questions.
Mr Kallas, thank you for your reply. Since option B clearly seems better than option A from many points of view, I wonder whether you are now able to rule out the idea of the Commission raising a costs issue? Specifically, can you say that the issue of a slight increase in costs will not lead the Commission to block the option which of the two appears to be by far the better?
. Of course, the Commission is footing most of the bill of the European Schools and the problem of cost is also a serious issue. However, I would not focus primarily on that issue of cost; I would focus mainly on the working system and on providing the best possible education for pupils. In that regard, option B is not the best one.
With regard to option B, which foresees having almost every section everywhere, there will be much fragmentation, with small groups and small classes, in which case we will be faced with the problem of ensuring good quality teaching and good quality education. Therefore, option B is not the best one. Yes, it is also much more expensive, but we in the Commission do not regard the cost issue as the first and most important issue. The most important issue involves securing the efficient functioning of the system of European Schools, and there are also many problems concerning the future quality of education.
– Madam President, the Commissioner speaks of complicated procedures, a complicated situation. We are all aware of this, but the situation is further complicated if the Commission is not prepared to introduce greater transparency into its decision-making process. After all, the decisive meeting of the Board of Governors is coming up in mid-April. Why is the Commission not prepared to simply say, on the basis of its own criteria: this is how far we have come, these are the figures, and this is how far we can go?
If the Commissioner just perpetuates the obscurity, he cannot expect an improvement in satisfaction within the language sections.
. Thank you very much, but I do not share the opinion that we are not being transparent in this process. The whole process has been transparent for all parties and those options have been there. If you like, the Commission will be taking the greater initiative in preparing those options. Logically, however, a final consensus must be reached that involves the parents’ organisations, the schools themselves and the teaching staff. The Commission is providing its input and is most definitely considering all possible options put forward by other parties. We are trying to play a part in finding a final solution that is more or less acceptable to everybody.
We have been transparent throughout this process and we are now thinking about some kind of compromise solution, an intermediate option between options A and B. So the process has been transparent and involves very complicated negotiations with all parties. Here the Commission is one negotiating partner and it also wants to respect the other parties, including the Belgian authorities, who have a substantial input to make.
Mr Kallas, if option A, to which reference has been made of the two under consideration, namely the option that provides for a transfer of sections, were adopted, would there be a risk that many families would have their children in different schools?
Given that, from the data disseminated within the , it appears that the demographic increases in some sections, such as the Italian section, will be greater over the next few years than that of many other nationalities, is this not a factor that should lead the Commission to choose option B from among the alternatives cited?
. The final decision will be taken by the Board of Governors.
You mentioned that the children could end up attending different sites. I read in the basic concept papers about the criteria for this. The Commission’s opinion is that we should endeavour by all means to avoid that kind of thing. Children of the same family, siblings, must go to the same school.
Option B has some tremendous weaknesses in terms of the future development of education. We do not share the view that option B is the best one, but intensive work will be done to find solutions that satisfy as many parties and parents as possible.
Mr Kallas, I return to the same issue: criterion F, of those adopted in October, stipulates that if a section exists in more than one school then it must be located in schools on the outskirts and in central schools. I would like to make it even clearer: if option A put forward by the were chosen, the Italian section would be the only one to be penalised by being located in two schools on the outskirts: Uccle and Laeken. Do you not consider, Mr Kallas, that the aforesaid option A is discriminatory in respect of Italian pupils? I ask you therefore to make an undertaking on this point, by rejecting option A and adopting option B.
. I will not say that we will support option B. I have not said that we will support option A either. We are trying to find a compromise solution. If you want me to say that I will give all appropriations to option B, I cannot.
I must reiterate that the decision-makers are the Board of Governors, along with the working party – the – which includes parents and other interested parties. That is the process. With this kind of complicated question I always try to find some kind of compromise solution. That is probably also the case in this complicated area. The next meeting of the Board of Governors will take place at the end of April. All possible solutions and aspects will be discussed.
Your question about the Italian section has been raised many times and others are also involved. We have tried to find a balanced solution and not to penalise anybody.
Can the Commission provide information on the consequences for EU citizens of the enlargement to take in Bulgaria and Romania in the area of personal law and, in particular, for the rules governing adoption across what will become internal EU borders? Can it also state if existing adoptions will be guaranteed or will be subject to review?
. I am deeply aware of the pending cases of international adoptions of Romanian children and the understandable anxiety surrounding this issue among the families who would like to give these children a new home. As part of the legislative reforms in preparation for acceding to the Union, and with the support of the European Parliament over the years, Romania recently adopted new legislation on child protection.
According to this legislation, which entered into force on 1 January 2005, international adoption is a last resort, if a suitable in-country solution, ranging from smaller homes to foster care, cannot be found. Through this law, Romania has aligned itself with the legal provisions of the European Union in this area, as also embodied in the UN Convention on the Rights of the Child. The application of these provisions must be seen within the context of former abusive practices relating to international adoptions in Romania.
As to the more precise legal aspects, it should furthermore be noted that there is currently no Community legislation in the field of international adoption. In fact, Council Regulation (EC) No 2201/2003, which provides for mutual recognition of judgments on parental responsibility, explicitly excludes adoption from its scope.
This means basically that the in the area of child protection has been implemented in Romania and Bulgaria. The UN Convention on the Rights of the Child is taken as a foundation in both Romania and Bulgaria. The UN Convention on the Rights of the Child does not distinguish between the internal and external borders of the European Union.
This question is not the only one on the subject; there are also Questions Nos 55 and 56. If the honourable Members are in agreement, we can take these questions together. First of all, however, I should like to give the floor to the author of the question, Mr Medina Ortega, for a supplementary question.
Madam President, I believe that the adaptation of Bulgarian and Romanian legislation to European rules represents progress, because, when it comes to adoptions, the most important thing is the protection of the child.
Unfortunately, however, we know that in these countries, as in others, there are children who are not living in comfortable family situations, and we have families here in the European Union who would be prepared to take on a parental role with every kind of guarantee.
I know that there is no European legislation on this issue, but there is the possibility of the European Union mediating, in some way, with the Bulgarian and Romanian authorities in order to guarantee that European Union families who are prepared to take this kind of action do so under the best possible conditions and in order thereby to facilitate adoption by European Union families, when necessary.
I would like to know whether you believe that there is any possibility of action on the part of the Commission in this area.
. We are working together with the Romanian Government in a very consistent manner. We recognise that it has revised its legislation and that, on the basis of that legislation, an expert group is reviewing the pending cases. That expert group should finalise its work in the course of this month.
We are in regular contact with the Romanian authorities on this issue. Our view is that as long as they respect the UN Convention on the Rights of the Child and European legislation, then it is up to the Romanian Government and authorities to look for a solution.
As regards the situation in the childcare sector, it is our understanding, on the basis of the very detailed progress reports, that it has improved on the ground, not least because the European Union has provided substantial support for the restructuring of the childcare sector, accounting for around EUR 160 million in the last 15 years.
In overall terms, the screening process of applications for inter-country adoptions registered before the entry into force of the new legislation is expected to be completed this month. We expect that the Romanian authorities will inform all the applicants individually.
Mr Rehn, you have already partly answered my question, which deals with the problem of pending adoption cases; on the basis of calls made by the European Parliament in various resolutions, a group of experts has been set up to examine the suspended cases on an individual basis. I would like to know if there is any news available on the timetable with which the requests are being dealt with and thus if we will have information on the results of the work achieved to date by this group.
. We are in regular contact with the Romanian authorities, and as a response to the honourable Member I would say that the Romanian authorities are on track concerning the solution of pending petitions for adoption, filed before entry into force of the new law on 1 January 2005.
The Romanian authorities have established a working party which should finalise its work on 31 March, and the Commission is committed to a close follow-up on this issue. We will report to the Council and Parliament on this issue in our comprehensive monitoring report which will be adopted, as scheduled, on 16 May.
Concerning the other elements of your question, the 82 000 children currently under social protection, residential care, foster care or placement in enlarged families are benefiting from a child protection structure in line with the UN Convention on the Rights of the Child, and this is also the case for access to health care and education.
In light of the Commission’s Comprehensive Monitoring Report on the readiness of Romania to accede to the European Union in 2007, which notes the Commission’s concerns relating to Romania’s lack of progress in certain areas in the field of child protection, as well as in the disabled and mental health care system, could the Commission specify how much weight it attaches to these issues in its ongoing negotiations with the Romanian authorities?
Furthermore, does the Commission feel that sufficient progress has been made and will continue to be made to allow Romania to accede to the European Union in 2007?
. I have partly responded to this question, so I will cover only those parts which have not yet been covered.
First of all, in addition to a general evaluation of child protection and the situation of the disabled and mental healthcare system in Romania, we have organised a peer review on mental health in order to assess the situation on the ground. The expert report resulting from this peer review is awaited. We are conducting a total of 15 expert reviews, or peer reviews, both in Bulgaria and Romania, on a number of critical issues, and this is one of the essential areas in which we are conducting this peer review, which is done by both Commission officials and the best Member State experts in this field.
Concerning care for disabled people, the main focus is now on developing an inclusive strategy that aims at closing and restructuring large residential institutions by developing alternative community-based services, support for families and smaller residential units. We provide, for instance, up to EUR 15 million. Moreover, a public awareness campaign is ongoing in Romania in order to raise awareness on rights of people with disabilities.
Although reform in this sector is still very much in its early stage, from the point of view of the Commission we estimate that the country is now on the right track in this regard.
Finally, the persistent problem of ill treatment in psychiatric hospitals in Romania needs to be addressed immediately. This was stressed in our comprehensive monitoring report of October, and the significant deficits in living and care conditions in some establishments need to be tackled.
We have strongly advised the Romanian authorities to make mental health a priority area and devote sufficient resources for this purpose. The Romanian authorities are strongly encouraged to take advantage of the current PHARE assistance and draft a strategy and action plan for the mental health reform.
Of course, the key is implementation. The feasibility of the practical arrangements made should be demonstrated, for instance through allocating sufficient financial resources. This is what the peer review will look at and this will be part of the progress report in May 2006.
– Commissioner, could you address the issue of caged beds in Romania? When we talk about issues of concern, it is a valid question that you might take up. We have huge concerns about that.
In terms of the peer review, which I welcome, will it involve going in without notifying institutions of visits? I believe that is crucial. Have you any estimate – at Commission level – of how long it will take Romania to tackle what is a huge problem for the country? Are you convinced that should Romania accede next year, it will continue on that path towards reform? I believe that it is only by pressure that we will make progress.
I should like to ask, when we talk about children who are abandoned in maternity hospitals and the issue of inter-country adoption, that we put the child at the centre of this issue, rather than any other concerns.
. I am ready to provide further details of the peer review if needed. They normally carry out both previously agreed and on-the-spot missions with visits to different kinds of establishments in different fields, ranging from the rule of law – i.e. the court system and prosecutors’ offices – to the field of childcare and mental health. They carry out the same kind of actions.
How long does it take in this field? That is a very relative concept. Our concern is that there has to be a credible track record which shows that Romania is genuinely on the right track. This will be the focus of our peer review.
You touched on the crux of this whole issue: childcare must be at the centre of our evaluation and this is what we are aiming to do when we conduct and present the results of the peer review.
In this context we have also studied the suspicion about the use of caged beds in Romania. I can assure you that during the Commission’s 15 years of follow-up we have never had any suspicion proven about the use of caged beds in Romania. The Commission will follow the issue up within the framework of our regular contacts with various non-governmental organisations.
– Madam President, I should like to thank the Commissioner and to say that we all agree that we need to help Romania improve the conditions and protection of children and to improve healthcare.
I should like to ask the Commissioner if the Commission can channel more Community resources within the framework of 'twinning projects' in order to improve healthcare, protect children and improve conditions in mental hospitals. I should also like to ask if the European Commission can cooperate with the World Health Organisation and with other international organisations in the health sector to improve the situation in Romania.
. We have twinning structures with Romania in a number of fields relating to the reform public administration in Romania. We have found that for Eastern and Central Europe – the so-called new Member States, as well as the future Member State of Romania – twinning has been one of the most effective arrangements for disseminating knowledge.
Yes, we intend to consider twinning also in this field more and more in the future. It is a very useful practice and the Phare framework programme provides for it. We have to study it more carefully to see what practical arrangements can be made.
Commissioner, if you really have not seen the evidence of the caged beds in Romania, I refer you to the front page story of a recent edition of the London and to the well-documented cases published by the Mental Disability Advocacy Centre. I hope that you will say to Romania, as indeed to the other countries that have engaged in this barbaric practice, that caged beds are inappropriate for children, the confused elderly or for people with mental health problems in any civilised country, and certainly in a Member State of this European Union.
. I have already responded on the basis of a very careful assessment by the Commission. As I said, we have never had any proof about the use of caged beds in Romania but, if you have some concrete evidence in this regard, I am willing to study it and I will ask my civil servants to take another look at it and we can then raise the matter with Romania if need be.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
The next item is the report (A6-0028/2006) by Mrs Bauer, on behalf of the Committee on Employment and Social Affairs, on social protection and social inclusion (2005/2097(INI)).
. Mr President, at midday today, President Horst Köhler stated that many people fail to understand present-day Europe. If somebody sees the enormous amounts of energy that Europe has been investing in the reformulation of its migration policy, I am convinced that they would find the problem of child poverty in Europe incomprehensible.
While we talk about the lack of highly trained migrants, we register unavoidable and huge losses as a result of child poverty, losses that future generations will rightly call us to account for.
Therefore, it is not a mere coincidence that the report on social protection and social inclusion tabled before you focuses mainly on child poverty, because while 15% of European citizens are at risk of poverty, this figure is 19% in the case of children, and based on 2004 data, in 12 of the 25 member states the risk of child poverty is at least 25% higher than in the adult population. I would like to emphasise that this is not an emotional or perhaps a legal issue, because the International Convention on the Rights of the Child contains binding clauses in this respect.
Europe is also faced with the problem that in the following decades, as a result of the population growth crisis and the aging of society, it will need fifty million new migrants in order to maintain current employment levels. Child poverty, the exclusion that accompanies it and the high rate of early school-leaving cast a doubt on the possibility of developing a knowledge-based society without leaving social strata further and further behind.
The Commission is right to treat the issue of child poverty with priority, but on the other hand we find that we do not have accurate data, that there are no comparable data concerning child poverty. It is obvious that this situation must be rectified urgently.
In my report I would have liked to emphasise that social inclusion represents added value to the Lisbon process. European social policy requires a new solidarity between generations, because the damage caused to the human resources of the future by child poverty and the related undereducation should not be underestimated.
I could obviously mention many other problems presented in the report, but as time is short I shall only mention one more, namely the displacement of older work force from the labour market. Although there is an anti-discrimination directive in place in this area, discrimination still exists, but it is more difficult to track. I am convinced that the Commission chose the right direction when it set clear and traceable objectives for the modernisation of social protection. And last, but not least, I would like to thank the Secretariat of the Committee on Employment and Social Affairs for their excellent cooperation, and to express my thanks for the amendment proposal of my colleagues. And not least, I would also like to thank them for being here and participating in the debate.
. Mr President, ladies and gentlemen, I would like to thank you all very much, especially the rapporteur, Mrs Bauer, for her report, and I am delighted that I can report complete agreement between yourselves and the Commission regarding the fact that the Lisbon Strategy is based on the positive combined operation of economic policy, employment policy and social policy. I appreciate the backing expressed in the report for the Commission’s initiative aimed at modernising and making more effective the open method of coordination for the areas of social protection and social inclusion. The question is one of how to contribute more through social policy to the aims of the Lisbon Strategy, while at the same time strengthening the coordination of these policies. Contributing more through the Lisbon Strategy process of social coordination involves developing active functions of social protection and demonstrating added value on the basis of the jobs and growth created. From a practical viewpoint, both the new common goals for the open method of coordination and the partial thematic goals just adopted by the Council will be carried across into national strategies. The new national bodies will first of all present a strategic approach for every Member State regarding the modernisation of their policy in specific areas. The Member States will then present the three thematic plans: social inclusion, pensions and health care.
The Commission has also adopted a communication that initiates a public consultation on possible targeted measures at a Union level relating to adjustments in minimum wages and the inclusion of persons excluded from the labour market. The consultation also includes the European Parliament and other organisations, of course, but in view of the theme under discussion it will be extended to public bodies at all levels, as well as to organisations, interest groups and social partners. Your report also ushers in the possibility of new inter-institutional agreements which would cement the role of Parliament in implementing the open method of coordination. It is true that the participation of Parliament in work within the context of open coordination remains limited by the fact that there is no overall statutory framework in place. For my part, I can assure Members that I am backing the efforts of officials in my departments to pursue further dialogue with Parliament.
. Mr President, Commissioner, ladies and gentlemen, I greatly welcome the report by Mrs Bauer, which we have debated in the Committee on Women’s Rights and Equal Opportunity and which we support. The report presents its aims from the perspective of an equal position for men and women, outlining the needs of women especially in the area of social inclusion.
I would like, however, to discuss not only women but also the ways in which poverty and social exclusion affect children and young people. Let us not forget how our attitudes to poverty in developed countries have changed compared to the past, in an environment where the display of wealth and prosperity has led to a lower living standard coming to be regarded as something diminishing. I would go so far as to say that it is viewed as a humiliating and abnormal state, which people can sort out by themselves. What I mean by this is that the media and advertisers present a picture of overwhelming affluence, and people who do not achieve this suffer from feelings of helplessness. Success and the material abundance that comes with it are apparently open to all, so that those who do not achieve it are excluded from the advantages that society has to offer. This exclusion does not relate only to material factors but also to education, health or security in old age, and is passed on from generation to generation. Children from constrained social environments have difficulty securing access to higher education, travel less and have lower living standards. Poverty is of course not as drastic here as it is in developing world countries, but even so, in the way that it is concealed through shame and statistically under-reported, it leads to feelings of exclusion from the normal world, and to a sense that something that is normal and everyday is at the same time unattainable.
Why should this be so? How do we explain to a child that, in contrast to others, they must do without various things? It is true that social differences have always existed and have determined children’s development over their entire lives. Never, however, has abundance been taken for granted as the norm to such an extent, and the lack of financial means has not excluded people from as many opportunities as it does today. This is the paradox of developed societies. A decent standard of living is more widely available than before, but so much the worse for those who, for various reasons, do not achieve it. I would draw your attention to the fact that this is not a matter merely of material effects, but also of inadequate social protection, above all in the case of children and young people, and this has both moral and personal safety consequences for the future of society, since social injustice leads to tension, which as we see all around us, can explode in the form of violence or can lead to a withdrawal from reality through drugs or escapist entertainment.
I do not undervalue charitable works, but it remains the case that social protection and social inclusion must be incorporated into a system, and people must be entitled to use it. Charity is a gift and in modern societies that defend the dignity of man it should be a matter of extreme resort, which cannot replace a good social policy that corresponds to the needs of Europe in the 21st century.
– Mr President, the first joint report by the European Commission on social protection and social inclusion is already an old text which was written in January 2005 and which needs to be examined together both with the conclusions of the Presidency of the European Council and the interim report on the Lisbon Strategy.
The Bauer report is a carefully constructed text and for that I congratulate its rapporteur. It is divided methodically and presents all aspects of the urgent need for the central objective of the Lisbon Strategy to continue to be a drastic reduction in poverty and social exclusion by 2010. The two rounds of the open method of coordination on social integration at the level of the 15 and, since 2004, the 25 Member States have demonstrated that the rationalisation of the open method of coordination needs to be safeguarded in social protection and in social integration. Certainly, economic growth and increased employment are the means by which higher levels of social cohesion will be achieved, in conjunction with effective systems of education and training.
From this point of view, the Bauer reports reminds us that measures need to be taken which aim to prevent early departure from education and training and help students who graduate with poor qualifications in particular to move into school and the job market.
Particular mention is made of investment in education and lifelong learning, in that participation is stagnant, which is why private initiative is also called on to participate in this. It is a very strong means of combating poverty and social exclusion. Attention also needs to be paid to eliminating child poverty and that is why the rapporteur, Mrs Bauer, quite rightly emphasises that the intergenerational inheritance of poverty needs to be addressed by speeding up the Commission's work with a Children's Charter, the objective of which will be to uphold their rights.
. Mr President, I would like to thank Commissioner Špidla, and Mrs Bauer, for the report and for the initiative regarding social protection and inclusion. That we have close to 70 million people living at risk in the European Union is a shameful statistic and is not acceptable.
Poverty is a result of the actions of human beings and it can be resolved by the actions of intelligent human beings. We know what solves poverty, yet our economic system continues to reproduce misery for tens of millions of people and, as has been pointed out, continues from generation to generation.
We do so because we fail at national level to integrate the various economic, social, cultural and environmental policies that we pursue. We fail to mainstream the solutions that various boards and reports have identified. One of the single most important solutions is not, as is often argued, a job; it is actually education: education from pre-school, certainly primary education, and at a minimum through to secondary education.
Employment obviously plays a key role, but it must be remarked that too many of our homeless, and indeed our poor, actually have a job. It is therefore clear that the job must be a quality job with decent pay and conditions if it is to have an impact on resolving the issue of poverty.
I would argue as well that social protection has to be seen as broader than simply social security. Our public services should be seen as mechanisms for social protection. Health services, education services, transport and cultural services not only help to protect those who are at risk of poverty, but also keep tens if not hundreds of millions out of poverty by their very existence. If they did not exist there would be many more millions of people on the breadline.
I would argue too that the notion that social security is simply a safety net needs to be avoided and that in reforming our social security systems we have to give particular attention to eliminating poverty traps.
. Mr President, esteemed Chairman, colleagues, the elimination of poverty and social exclusion is one of the European Union’s strategic priorities. The Lisbon Strategy’s interim report was critical of the Member States’ actions, or rather inaction. 15% of the population of Europe, or 68 million people, a third of whom are children, live in poverty. Disparities between the wages of men and women are on average 20% to the disadvantage of women. Poverty naturally breeds poverty.
Social equilibrium serves the interests of the whole of society. Personal failure is not the main reason why people fall into poverty. Social inclusion, taking every policy into consideration, and an end to the wasting of human capital would provide a direct stimulus for the progress that we wish to achieve through the Lisbon Strategy. This is also emphasised by the report presently under discussion.
Europe must get its house in order once again. The Scandinavian countries are a good example of this. These countries have economies that are without doubt within the top ten in the world, and at the same time have the most effective social protection systems.
I would like to emphasise particularly the call made in the report to begin negotiations for the selection of policy areas in which the Open Method of Coordination will be applied. Europe must consider that if we now have 38 non-working pensioners for every hundred workers, this may double in the coming decade unless a change in employment policy is implemented. This problem must be dealt with today, however. Lifelong learning and the raising of employment among older people are crucial objectives.
The legislation of several Member States unfortunately contains provisions that promote age discrimination in the labour market. Such practices should be eradicated from the European judicial area.
In addition to other risk groups, the greatest danger of exclusion is among over women over 50, and this becomes more severe in retirement. The fact that the report devotes great attention to this is very welcome. It calls on Member States to ensure that when their pension is calculated, women are not punished for gaps in their employment history arising from parental or childcare leave. A part of the report I consider essential is the appeal to all Member States – especially the new ones – to review their solidary pension systems, taking into consideration men’s shorter life expectancy and the great wage differences between the sexes, which are reflected in the size of the pensions earned by widowed pensioners, and often push them below the poverty line.
I would like to thank Mrs Bauer for her expert work, and I hope that the principles set down in this document will soon be implemented in the legislative practice of the Member States.
. – Mr President, I should like to thank Mrs Bauer for the work she has done on this excellent report, and the Commission for its initial document.
One of the points that comes through from the report is that there is multiple deprivation often linked to discrimination; that if you look at some of the groups that are particularly affected – women, as we have just heard, people with disabilities, those from black and minority ethnic groups and those both older and younger – you can see why the Article 13 directives on anti-discrimination are so important and why they need to be implemented as fully as possible.
The concentration on child poverty is welcome. We know that there are links between poor nutrition, poor housing, a poor environment – the poor often live in the worst environments – and poor educational prospects, which then follow through people’s lives and indeed those of their children. I welcome the call for a Green Paper on child poverty. We need to look at that in the context of social cohesion overall, because it has implications for the gap between rich and poor.
Mr De Rossa mentioned the difficulties about education and employment. The real cause of poverty is not having enough cash. You cannot simply rely on a trickle down from growth in the economy. You have to take specific action to address those at the bottom. Take the example of the UK, which comes out quite high in terms of risk of poverty. Despite the number of efforts made by our government at the moment, you see that the share of the poorest 10% in the population’s net income is 2.8%, while that of the richest 10% is 28%: ten times as much. You can see it in my own region, inner London, the richest area in the European Union, which also has tremendous levels of poverty. We need to change those percentages and increase that of those at the bottom.
I agree about the importance of public services and the role that social security has to play within this. Member States should be looking at whether their social security systems operate to allow people to go through training and to take up educational possibilities, or whether they in fact constrict them because these people have to be ready for work at any moment.
I would also echo the comments made about the open method of coordination and the role that the European Parliament should be playing in this, not least in reviewing the national action plans and their outcomes.
. – Mention has already been made in this debate of the high levels of poverty and social exclusion, which affects over 70 million people in the EU. As the report says, in 14 of the 17 Member States for which figures are available, child poverty increased in the 1990s. The current trend is for the situation to worsen, with higher levels of unemployment, increased precarious and poorly-paid work, flexibility, the privatisation of core sectors and services.
Given that poverty is a violation of human rights, greater attention must be paid to its causes. Accordingly, the necessary measures must be taken to promote social inclusion, as viewed from a multidisciplinary perspective. Hence the proposals that we tabled, aimed at changing macroeconomic policies and at moving social inclusion, employment with rights, public health, education, and access to justice, culture and decent housing to the top of the political agenda. We therefore advocate replacing the Stability and Growth Pact with a genuine development and progress pact, and the Lisbon Strategy with a proper economic and social cohesion strategy. In turn, we believe that the accent should not be placed on the proposal for a directive on the creation of the internal market for services.
Experience has taught us that the open coordination method provided for in the Lisbon Strategy has not reduced poverty. As a result of the Lisbon Strategy, the priorities have been liberalisation and privatisation of public sectors and services, which have served to exacerbate poverty and hinder social inclusion. Given that these measures were mandatory, the open coordination method did not force any Member State to reduce poverty, and that is the difference with this hypocritical process.
Public policies are crucial to reducing poverty and to guaranteeing human rights, hence the need for, on the one hand, a universal public social security policy that is marked by solidarity, and, on the other, for the privatisation of health systems to be rejected, as we have proposed.
Similarly, the State has a vital role in guaranteeing high-quality public education and labour rights that do not infringe the dignity of the workers. Consequently, we insist that it is not enough simply to regret poverty. The neoliberal policies at the root of the increased number of people at risk of falling into poverty must be reversed. This is the challenge that we put to the Chamber, in the hope that this will not be simply yet another toothless debate.
. In paragraph 37 of Parliament’s report, which taken as a whole is to be welcomed, we read the conclusion that the rapid change arising from globalisation and the wide use of information and communication technologies increases people’s vulnerability to social risk. Globalisation and information and communication technologies are assessed as risks.
In my view, it is a society in which the rapid change arising from globalisation is not accompanied by the wide use of information and communication technologies that is under threat. Threats arise when the benefits of change are regarded as risks.
The wide use of information and communication technologies increases people’s educational and training opportunities, and also their opportunities to join the employment market, especially for the most socially vulnerable groups such as the disabled. With the help of e-government, social groups or individuals can be directly involved in social dialogue with national government. For this reason, too, in social policy we ought to emphasise those measures that help people to make use of these opportunities. Welfare society and information society development policies ought to be coordinated.
Let us leave fears about the rapid spread of information technology to the dictators of North Korea and Belarus.
Mr President, it is regrettable that according to the latest statistics, the increase in the number of billionaires in the world has not been mirrored by an increase in the wealth of all citizens. The opposite is the case. The number of people living in poverty is constantly increasing in the countries of both the old and the new Union. Clearly, poverty, lack of social protection and the necessary social inclusion are problems experienced more acutely in the new Member States. In Poland, for example, we have a paradoxical situation. A former Socialist state is now providing less protection for its citizens than states that have always been capitalist. To the social problems of the countries of the old Fifteen we add our own specific ones, such as high unemployment amongst well-educated young people or the lack of access to general medical care.
Commissioner, the Union is often criticised for a surfeit of regulations, but it seems to me that it lacks a particularly important one. The Union should oblige Member States to set a social minimum. This would enable all citizens to feel safe. In addition, it would promote social inclusion by lowering the level of fear about survival.
Commissioner, ladies and gentlemen, I feel that today’s debate on the subject of social protection and social inclusion is highly pertinent, since although there was a 3% decline in the level of relative poverty in the years 1995–2000, the level of 15% is undoubtedly alarming. I fear that, in view of the numbers and the current situation, it will not be possible to eliminate poverty and the social exclusion it produces by 2010. These phenomena are the result of structural changes that accompany the social and economic development of our society. There are changes on the labour market, technological changes in society, demographic changes, ethnic diversity, changes in the make-up of households and the redefinition of the roles of men and women. Assistance must therefore be aimed primarily at the groups most under threat, the unemployed, single-parent families, the elderly, those living alone, families with a number of dependents, ethnic minorities and disabled people. The fact that poverty often has an impact on children too is in my view extremely sad and alarming.
Of all the key political priorities for solving issues of poverty and social exclusion, I would emphasise education. The issue is to ensure the right level of education, a smooth transition from educational institutions to the workplace and the integration of disadvantaged groups into the education system through the use of e-learning. Education is not just school, it is a targeted system of lifelong learning. The fulfilment of these and other priorities requires financial resources, however. The new Member States in particular are not able to make sufficient use of the financial instrument for this area, which is the European Social Fund. I therefore call on the new Member States, especially the Czech Republic, to do as much as they can to ease the bureaucratic burden on applicants in respect of the recently drafted programme documents for the period 2007–2013. I would like to conclude by thanking Mrs Bauer for a fine report.
– Mr President, Commissioner, ladies and gentlemen, pension policy, poverty reduction, and health and long-term care are key tasks for us and key issues for all citizens of the EU. Parliament must therefore considerably increase its involvement in open coordination in all aspects of social protection and social inclusion. The current procedure is totally unacceptable. The state of affairs we are discussing today is already outdated. The Council has already discussed the Commission’s follow-up communication. For this reason, an interinstitutional agreement is urgently needed.
The Commissioner has said today that he is committed to a dialogue with Parliament. I am most obliged to him for this, but we do not want just a relaxed dialogue; what we really want is the conclusion of an interinstitutional agreement laying down crystal-clear rules. Furthermore, in future, the issues of the reconciliation of professional and family life should increasingly be dealt with, and particular attention paid to childcare, within the framework of the open method of coordination in the field of social protection.
Mr President, increasing globalisation leads to restructuring of both enterprises and the labour market. Another consequence of globalisation is the emphasis on the international level, not just the local and national. There is a growing tendency for large enterprises to force small and medium-sized ones off the market, with a significant impact on the livelihood of the local communities.
The nature of restructuring varies from region to region. In the old Member States it raises concerns about job losses, and in the new Member States the concerns are about stopping production and wholesale redundancies. In the new Member States the labour market has been hard hit by the development of hypermarkets and supermarkets, especially those built in town centres and on large housing estates. These large shopping centres have wrecked the livelihoods of small traders and service providers in the immediate area, many of whom have been forced to close down. For every job created in a hypermarket, five to eight are lost in the surrounding area. Investors often fail to take the human factor into account, or the individual’s natural environment and historic legacy. Mrs Bauer was very right to identify this issue in her report.
To sum up, the primary victims of restructured workplaces are their workers and suppliers, including agricultural producers. Help and support must be provided to these groups of people. They should be offered the opportunity to find new jobs, new professions or new markets for their products.
I believe that the most socially committed country is one that creates the conditions for high-quality jobs and ensures equal opportunities for its people. And high-quality jobs can be ensured through investment in human capital, lifelong learning, the encouragement of flexibility in the labour market and through legislation that favours the economy.
Citizens need favourable external circumstances in order to do their work and be creative, as well as to satisfy their basic needs. It is a different story, however, for at-risk groups such as the elderly or young people without working experience, the sick, disabled persons and single mothers or families with several children. All these groups need our attention and help if they are to be socially protected and not excluded from society.
However, I cannot understand the Council’s decision, in the negotiations on the Financial Perspective, to reduce the funds earmarked for education and grants for young people, an area where relatively modest funds can be used to make a significant impact in education, the study of foreign languages, the development of international links and attitudes towards the European Union. We are striving for these values in almost all of our documents. While we continue in the European Union to adopt concrete measures that are specifically at odds with our words and our understanding, we cannot arrive more rapidly at the goals we have set.
Perhaps never before in human history time has passed by as quickly as it passes today, and there is nothing to indicate that this tempo will slow down. For this reason we also need rapid and simple solutions in adapting to these changes, in order to achieve greater economic growth and better social protection for at-risk groups in the population.
Ladies and gentlemen, as a Social Democrat I believe that work is the only source of wealth, and yet labour is losing its position to machines – in other words, capital – as a factor in production.
Many pensioners in the old Member States enjoy a comfortable retirement, because the governments of these countries have legislated so that the workers are required to support them at a certain level, while many people who make do with a low wage when they are working in the benefit of society are in danger of falling below the poverty line once they reach retirement. In all too many of the Member States, pension systems are basically pyramid systems. I would like to draw attention to the fact that the last to join the system – the young – will no longer be able to find the people who are supposed to support them later with their wages. Their work, wages and financial liabilities do not make it possible to have children or save money.
I commend Mrs Bauer’s report, but pension problems cannot be solved with a single report. We can, however, take steps today to secure the future. Both state and private sector pension schemes must contain tangible money, and not be based on promises alone.
Estonia’s transition to a funded pension system has been successful. Europe’s competitiveness and sustainability would benefit greatly if the old Member States were able to replicate that success. I hope that our parliament will soon return to the topic of pension schemes.
– Mr President, The real challenge for the European Union is to provide an opportunity for breaking out of the vicious circle of social exclusion. It is unacceptable that 15% of European citizens, approximately 68 million people, live with the awareness of the risk of poverty, as described in the European Commission report released on 27 January, 2005.
It is unacceptable that social exclusion affects the most vulnerable social groups, women and ethnic minorities. These are the groups that suffer disadvantages in obtaining and maintaining a job, the wages received, welfare, healthcare, education and access to cultural assets.
The report states that in Hungary the percentage of those threatened by poverty is lower than the European Union average, that it is under 10%, similar to the figures in the Czech Republic, Sweden, Denmark and Slovenia. However, in the Republic of Ireland, Slovakia, Greece and Portugal this figure is 20%.
Commissioner Vladimir Spidla emphasised in his speech that during their lifetime, women spend four times more time caring for others than men. When we acknowledge the social value of this fact, we will be providing a real opportunity for bridging the gap.
The poor and the vulnerable groups of society can only break out of the vicious circle of social exclusion if we create work opportunities for them, if we ensure a market-oriented training for them. Finding work means having an income, which facilitates social integration and improves the financial situation of the individual. This is the real challenge, let us meet it! I propose that the report be accepted.
– I would like to thank Mrs Bauer for her skilfully prepared report. However, it would be better if we could see a system, showing which priorities need our attention first. In my opinion, the most important priority is the child, as he/she is the beginning, and an adult is only the consequence of the upbringing of that child. If children do not attend school, they will not have jobs to go to. If children are constantly hungry, they will begin to beg and even steal. If children experience violence or are sexually abused, once grown up, they will become violent themselves. If children have no parents or are separated from them, then the street will be their home. All the cases mentioned are a splendid pretext for the criminal world to give refuge to such children and to bring them up to be offenders. Such children will not enter the job market, as they can only do those things which are unsuitable for the job market. Therefore, the basic priority ought to be the eradication of the causes which make children unsuitable for the job market. If we fail to eradicate the causes, then the other measures named in the report will only be a battle with the consequences.
. Mr President, ladies and gentlemen, I welcome the high standard of this debate and of the proposals submitted by Members, and I would like again to confirm my willingness to work alongside you towards fulfilling the aims of the Union and fulfilling the role given to us by the citizens of Europe. I can assure you that the Commission is contributing determinedly to further raising the profile of the social dimension in the Lisbon Strategy. I would like to suggest to you some ideas for our work in the future.
We must first raise the profile of European coordination. We have managed to develop a balanced approach, which places emphasis on the need to combine social aims with financial targets. This is a great achievement and it is fundamental to reinforcing the faith of citizens in the reforms. We must enhance the partnership between the Member States and the Union. The European strategy for growth and employment and the social agenda do not belong to the Commission or to the European bodies. They are based on the obligation of all participants, Member States, European citizens, parliaments, social partners and interest groups as well as all the institutions and organs of the Community. Success in this partnership will require a clear separation of roles. The Member States will implement the intra-state level reforms and the structural policies approved within the framework of the revised Lisbon Strategy. The Union will continue to support reform efforts and will at the same time make use of all new instruments, assistance from the Structural Funds, respect for fundamental rights, support for social dialogue and the establishment of proven approaches.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report (A6-0058/2006) by Mr Grech, on behalf of the Committee on Budgets, on the guidelines for the 2007 budget procedure – Sections II, IV, V, VI, VII, VIII(A) and VIII(B) and on the European Parliament’s preliminary draft estimates (Section I) for the 2007 budget procedure
Section I – European Parliament
Section II – Council
Section IV – Court of Justice
Section V – Court of Auditors
Section VI – European Economic and Social Committee
Section VII – Committee of the Regions
Section VIII(A) – European Ombudsman
Section VIII(B) – European Data Protection Supervisor (2006/2021 (BUD)).
. Mr President, the report which I have presented for Parliament’s consideration and approval outlines the main guidelines for the 2007 budget pertaining to other institutions. The main part of my report, however, is dedicated to Parliament’s budget.
The report places major emphasis on the need to consolidate what has been successfully achieved in these last few years. No major projects are being contemplated for 2007, which should provide us with enough time to carry out an in-depth stocktaking exercise and enable us to examine and evaluate critically and objectively what needs to be done in the coming years.
In a framework of budgetary constraint, we need to implement budgetary rigour in all ongoing activities, ensuring added value for taxpayers’ money. I wish to stress the importance of the application of activity-based budgeting, which would result in more rational and analytical estimates. Moreover, appropriations should relate to specific activities. This would help to avoid cancellation of appropriations at the end of the year.
The institutions have to base their estimates on well-defined needs, avoiding duplication of functions, focusing on core operations and eliminating malpractice and all bottlenecks. In this respect, the institutions are invited to make better use of their resources, leading to more interinstitutional cooperation, which should be conducive to more efficiency and hopefully more savings. It is reasonable to assume that some administrative tasks could be shared amongst the institutions, without the latter losing their independence. This could create economies of scale and increase the effectiveness of services.
Another key issue in the report relates to information policy, which addresses Parliament’s objective of bringing Europe and its institutions closer to its citizens. In order to improve the perception that the citizens have of the Union, the implementation of an effective, strong information strategy is crucial. Having said that, however, I still contend that in any information project particular attention should be given to the extent of participation and cooperation of political groups, the pluralism of opinion, the value of its contents and its cost structure. In the final analysis, the level of success of any project will have to be measured in terms of its positive impact on EU citizens.
In terms of staffing, keeping in mind the exceptionally strong recruitment exercise which took place in the last three years and the Streamline software system, which should be in place by the end of the year, it would be justified to assume that with the exception of enlargement and an extremely limited recruitment of specialised staff, no new employment should take place in 2007, which would result in real economies in the future.
In my report I also addressed a number of additional priorities for 2007, relating mainly to buildings policy, enlargement, assistance to Members, a statute for Members’ assistants, and training. Regrettably, in view of time constraints, I will be unable to deal with all those topics in any detail.
It is unfortunate that this budgetary procedure starts in a context of uncertainty, due to the absence of a new interinstitutional agreement. Understandably, we should do our utmost to reach an agreement on the financial perspectives but not at any cost. We cannot and should not pay lip service to high-flown buzzwords such as ‘growth’, ‘employment’, ‘research’, ‘social solidarity’ and ‘enlargement’ and at the same time not provide the funds or flexibility to achieve them. In other words, if we really mean what we say, we should put our money where our mouth is.
Moreover, and under these circumstances, it would be advisable, at least at this stage, to work on the assumption that we will be retaining the self-imposed ceiling of 20% of Category 5 expenditure. Having said that, however, we know that the self-imposed ceiling is not an irrefutable and fixed law. In future we should not be hesitant to challenge and review this agreement if we are truly convinced that it makes more financial and budgetary sense to do so.
In conclusion, I trust the various guidelines highlighted in this report, if effectively adopted, will improve the efficiency, quality, performance and transparency of the European institutions, offering more added value to the European citizens and hopefully more added value to the institutions’ credibility.
. Mr President, first I would like to thank the rapporteur, Mr Grech, for his excellent proposal and the agreeable levels of cooperation we were able to achieve during discussion of the report. Mr President, Parliament’s budget has to be dealt with effectively, responsibly and credibly. This is conditional on several factors.
Firstly, we have to stop talking about an annual 20% increase or ceiling. We should be talking about and implementing only a budget based on actual needs. We must always consider our accountability to the taxpayer. This will cultivate the credibility expected of Parliament. One important example of this is information policy. We should not embark on ambitious projects, such as our own television channels, but instead we should always ensure that the political groups are actively involved in all of Parliament’s fields of information. We must also plan all the information we give out well beforehand in order to determine the costs of projects and the personnel needs involved. The best example of the provision of information is visitor groups, and now we must really make haste to ensure that the EUR 5 million which was decided on last year is made use of as quickly as possible.
I would furthermore like to mention one amendment connected with Parliament’s day nursery. This perhaps does not sound like a very politically important issue, but the issue of how we treat employees with children is very important from the point of view of the status of Parliament as an employer. This is a question of equality more than anything else, and we cannot punish single parents and women who have children and who wish to work in Parliament. For this reason, a nursery should be maintained as close to Parliament and public transport services as possible. The proposal that has just been made to stop using the Eastman Nursery is obviously very alarming, and I hope that agreement can be reached on adopting this amendment.
. – Mr President, I too want to thank Mr Grech for his hard work and the excellent report he has produced on the guidelines for the 2007 budget procedure.
I really hope, as the report suggests, that the institutions can submit realistic requests based on budgetary rigour in the light of the current tight financial situation. Like the rapporteur, I am convinced that in all the institutions we can work more cost-effectively, without compromising standards. I would urge all those responsible – which means each of us and all members of all the institutions – to keep this in mind and change our working habits accordingly.
I should like to highlight some other aspects of the report that I believe are particularly important. We have had a reference to the area of information and communication. I applaud the emphasis on results as opposed simply to spending. Expensive solutions are not always the most effective. As the rapporteur suggests, we should not be afraid to discontinue tools or strategies that are not delivering the desired results. That means regular monitoring and clear and appropriate distribution of responsibilities.
We have had a reference to information tools. One idea that has been explored is web-TV. I am firmly in support of that idea. Very many young people actually get most of their information from the internet. If it is properly managed and properly handled, it could be a new way of connecting with citizens and pushing forward our objectives. We need to find better ways, but this needs to be properly handled. I am very much in favour of the idea of having web-TV and seeing how all the institutions can work together to get our information across to different members of society.
. Mr President, Mr Grech has drafted an excellent report on next year’s guidelines for the Sections of the Budget other than that for the Commission. My warmest thanks go to him accordingly.
A feature of next year’s budget is once again the establishment of the new activity-based accounting system in all the institutions. Just as the rapporteur insists, it is important that all institutions should adopt the same budget nomenclature, in which case Members of Parliament and other interested parties would be better placed to monitor implementation of the budget. It is important to obtain comparable data on the costs and results of different activities.
A feature of next year’s budget is the anticipated enlargement. Romania and Bulgaria are very likely to join the EU next year. This will result in special requirements which have to be taken into account. We need to emphasise the importance of organising the linguistic service and the employment of staff. That way we are assured of a smooth transitional phase.
The rapporteur quite rightly focuses attention on the fact that Parliament’s budget should remain under the 20% mark for all EU administrative expenditure. This will be an indication of Parliament’s administrative discipline.
Mr President, the intention in next year’s budget is to pay very particular attention to the provision of information. This in itself is a very good thing. We must nevertheless insist that the provision of information remains relevant and appropriate. We cannot afford solutions that are too costly, especially if there is no corresponding benefit to be had.
We need to focus attention on services for visitors and visitor groups. Although there have been improvements to the current facilities for showing visitors around, they leave a lot to be desired. There are too few rooms for visitors to assemble in, and there is too much queuing. It would be good if there could be greater use made of experts from the EU institutions from outside Parliament on Parliament’s premises so that visitors could be given a more diverse picture of the organisation than they are now. The real costs of visitor groups should be met more effectively. More important than increasing the number of visitors is the more comprehensive reimbursement of the travel expenses that current visitors incur.
With regard to further discussion of the budget, we would hope that next year’s appropriations will be proposed right away in the preliminary draft budget. All too often there tend to be more and more demands concerning the budget while it is being debated throughout the autumn, which should be regarded as unacceptable. With these remarks I wish to express my support for the draftsman’s proposal.
. Mr President, I shall speak about the Committee of the Regions and the European Economic and Social Committee.
Both these committees have had their day. Their value to the EU is disproportionate to the costs entailed in current integration. The original idea behind the committees was that they would increase the EU’s democratic legitimacy. However, the European Parliament has now in large measure taken over this role. What instead remains is a Committee of the Regions whose own freedom from responsibility is called into question by the majority of the Committee on Budgets’ members.
We have also seen how both unions and employers have conducted successful campaigns outside the Economic and Social Committee. No one questions the fact that these parties are nowadays well established and can make their voices heard without the help of an EU-funded institution.
We in the EU should instead seek submissions from the parties concerned directly. In doing so, there would be opportunities not yet taken advantage of for making savings. What is more, it would be advantageous to obtain responses from organisations and parties that are not necessarily completely dependent on the EU budget. I therefore believe that the appropriations in the 2007 budget should be substantially limited.
– Mr President, in a parliamentary democracy, people’s representatives can, must, should and may set an example. If so many of us are now forced to require the people in our countries to make sacrifices, this can only function, in the spirit of democracy, if we, too, make sacrifices. Reducing Parliament’s budget from EUR 1.2 or 1.3 billion to under EUR 1 billion is the way to achieve credibility.
To make a couple of suggestions, the many Members who have promised to claim only those travel expenses actually incurred from now on should pay back the surplus. In 2004, just 37 Members accounted for a ludicrous EUR 234 000. We know that EUR 26 million are squandered because of incorrect use of interpreting services. The many minutes of needless silence here cost further millions, and so it goes on. EUR 100 million a year have been spent on something or other, and so we look for something to enter it against. Let us have an end to this. We would have no problem at all in saving the EUR 300 million; and in so doing we would not only spare ourselves negative headlines in the international press, but also earn ourselves positive ones. I am saying this as a pro-European. You will wake up again tomorrow to read something you call scandalous, but no, it is what is happening here that is scandalous. I am sorry, but Europe cannot progress unless savings are made right here, at the top, at long last.
Mr President, I would like to refer to what my group believes should be the inspiration behind Parliament’s budget, that is to say maximising the efficiency of Parliament’s work while minimising its cost.
When drawing up the European Parliament's budget, we should respond to questions such as these: are we providing the Members with the instruments they require to carry out their duties? Do the Members of the European Parliament have access to interpretation into all languages, to the rapid translation of documents and correct legal and technical assistance? Do the Members have a good computer system and sufficient auxiliary staff? From an external point of view, do the Members receive the correct information? Do the political groups participate in the drawing up and control of that information? Do the Members of the European Parliament need new information systems, or do they need to make better use of the existing ones?
The Group of the European People’s Party (Christian Democrats) and European Democrats has presented specific amendments in response to these questions.
Furthermore, we should think about minimising the cost. Is it necessary to reach the 20% ceiling? Would it not be better for this House too to be demonstrating that austerity and saving are basic principles of behaviour?
I hope that 2007 will follow the trend of 2006 and that under no circumstances will we return to generalised spending.
– Mr President, I should like to thank my colleague, Mr Grech, for the clarity and rigour of his report, which is both comprehensive and pragmatic. The paragraphs dedicated to our institution – the only democratically elected representation of the people of the EU, in the words of Mr Grech himself – captured my full attention, particularly those relating to visits to Parliament.
The recent debates on the Constitutional Treaty and the outcome of the referendum in my country, which I personally deplored, highlight the fact that too many of our fellow citizens are unaware of the meaning and importance of the European Union for their everyday lives. Fears and received ideas often take the place of information. From my brief experience as a new MEP, I have also learnt that, each time that I have had the opportunity to receive visitors – in Brussels or in Strasbourg – no matter what their age, their origin or their socio-professional background, they have returned home convinced, I hope, of the value of the European Union or, at any rate, better informed about it and still interested in it. Of that I am sure.
One well-known rule of marketing says that a dissatisfied customer tells eleven people and that a satisfied person only tells four people. So let us increase the number of satisfied citizens, because if they are better informed, they are in a better position to spread the European idea among our nations. Yet in order to do that, we must act on the Grech report and increase the number of visitors per MEP. I support Mr Grech’s request. Recently, the European Parliament’s information office for France organised a fascinating European forum in my constituency on the theme ‘A Dialogue on Europe: bringing the European Union and the citizen closer together’. Many participants regretted that the number of sponsored visits to Parliament was not higher. This is a genuine request.
I have one more point to make: as far as welcoming our visitors and organising our work are concerned, our assistants have an invaluable role to play. They share our lives as elected representatives and freely make their time and brainpower available to us, but wide disparities exist among them, and their social situation is often precarious. As Mr Grech points out in his report, they truly deserve finally to be granted a genuine and meaningful statute.
Mr President, Commissioner, ladies and gentlemen, I, for my part, should like to begin by lending my support to the work of our fellow Member, Mr Grech, and commending the very high quality of his report.
In the present context, and given the problems that we are encountering in the framework of the negotiations with the Council on the 2007-2013 financial perspective, this report is timely in taking stock of the financial resources that should be implemented in 2007 for the purposes of funding the main institutions of our Union: Parliament, the Council, the Court of Justice and so on.
I wish to lend my support this evening to the requests concerning both the principles of sound management and those designed for the purpose of achieving added value, but I should like us to extend these principles to all of the institutions and also, of course, specifically to the EU agencies.
We must make even greater efforts to optimise our working tools, the management of information tools, the costs related to data transmission and, finally, our human resources policy.
I, for my part, should like to emphasise our communication policy: it must allow our fellow citizens genuine access not only to information, as was explained a short while ago, but also to all the different facets of the Union. In fact, it must be genuinely possible for EU citizens not only to understand the decisions that we make on their behalf, but also to embrace this magnificent blueprint for a society that we are building not only for, but also – I hope – with, them.
To this end, we must step up our communication efforts and allocate resources in line with the implementation of a communication policy that is modern, effective, educational and, in short, adapted to our times, not least through the use of tools such as Web TV
In the same way, I feel that I must stress the importance of also making greater efforts to host visitors and the press at the various buildings in which the part-sessions are held. With the prospect of future enlargement, there is no doubt that there is a lack of adequate infrastructure. I very often find myself receiving delegations in the Parliament building’s corridors.
Mr President, as a British citizen I strongly oppose the budget settlement that Mr Tony Blair purports to suggest that he negotiated in December. I prefer to call it ‘the great giveaway’. Opening your cheque book and asking how much is not my idea of negotiation. Allowing Britain’s contribution to rise from an average of GBP 3 billion net to more than GBP 6 billion per annum from 2007 is totally unacceptable and squanders Mrs Thatcher’s hard-earned rebate. I therefore voted against acceptance of the budget when it came before this Parliament, but I suspect that my reasons were somewhat different to those of most of the other Members of the institution who also voted against it.
No major political party in my country, except my own, is prepared to campaign honestly and openly on European issues at election time. It is the famous elephant in the room that everybody avoids talking about. They are helped by a supine media that is only too willing to participate in what is effectively a cover-up. Mr Blair and his government may think themselves very clever in avoiding a proper debate on the EU at the last general election. However, there is a downside. How can they legitimately claim to have a mandate for giving away all this extra taxpayers’ money, most of which will be used to subsidise projects in eastern European countries, at the expense of under-funding our own domestic infrastructure?
I have looked at the guidelines in this report and most of it is just a glorified wish list full of buzzwords like ‘European heart’ and ‘raising the game’. In my view, if the EU really is interested in raising the game, it could start by asking for less money, not more, and it should initiate a major study on the means necessary to return the powers it has taken from democratically elected governments. Well, that is my wish list.
The debate is closed.
The vote will be tomorrow at 11.30 a.m.
The next item is the report by Ingeborg Gräßle, on behalf of the Committee on Budgets, on the proposal for a Council regulation amending Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (COM(2005)0181 – C6-0234/2005 – 2005/0090(CNS)) (A6-0057/2006).
. Mr President, today I would like to congratulate Parliament on a very important day that finalises our discussions on the Financial Regulation. It is an important week because Parliament’s opinion will be put to the vote in this House. I wish to congratulate both rapporteurs on the job they have done. I acknowledge the huge job done by them in tabling these amendments. I would like to confirm that the Commission will include the vast majority of Parliament’s proposals in its new revised proposal.
I would also like to confirm that the objectives of Parliament and the Commission are more or less the same.
In light of these shared objectives regarding the simplified rules and the reduction of red tape, I am pleased to announce that we will, very soon after Parliament’s vote, put forward our new revised proposal. We know that the Council is ready to give us a final decision and final opinion very soon.
I would like to give you a few examples of the many amendments we are very eager to include in our new proposal: an explicit reference to the principle of proportionality – this will help to define a lighter procedure for smaller projects; information for grant applicants and standardised application forms for the same policy areas; and reinforcing the division of procurement contracts into specialist and/or partial lots. The fourth element that we are positively evaluating is the two-step procedure in the grant application process, which will avoid unnecessary costs in the initial phase.
The Commission and Parliament are not the only two players in the current legislative process. The European Economic and Social Committee and the Court of Auditors delivered their opinions between October and December 2005. The Council is about to complete its first reading.
I should like to stress that the legislative process of revision of the Community financial rules has now made substantial progress. Our common goal is to have new, simpler and more modern financial rules, better adapted to the new generation of spending programmes, hopefully applying from January 2007. That is why the timing is so important and why we cannot miss our deadlines.
I am committed to working hard in the forthcoming interinstitutional negotiations and encouraging a conciliation process aimed at achieving an effective consensus between Parliament and the Council.
. – Mr President, Commissioner Grybauskaitė, ladies and gentlemen, today I am tabling 135 amendments to the Financial Regulation in this House. I was delighted at the Commissioner’s announcement today that she intends to incorporate some of the quite fundamental points of this report in the Commission’s revision.
Parliament is using this initial rolling revision of the text – a text so important to the administration – as a means to eliminate fundamental problems. We have heard some very fundamental, harsh criticism of the bureaucratic procedures. Numerous organisations applying for grants, companies participating in supply and service tenders, and indeed those in the Commission and other institutions who apply the Financial Regulation, have contributed to our reform and to Parliament’s amendments. I am very much obliged to you all. Your professional advice will enable the improvement of the procedures.
Those in this House to whom I am particularly obliged include President Borrell and of course my colleagues in the Committee on Budgets and the Committee on Budgetary Control, primarily Mr Pahor and everyone who has worked on the proposals in the intergroup over a period of months. It was not only thanks to the constructive cooperation, but also to the general sense of the pressure to reform, that the two committees adopted the report either by a vast majority or unanimously. My personal assistant, Mr Sichel, has accomplished a great deal in this regard; I should also like to thank him most sincerely for this. In addition, those in the Commission to whom I am obliged include Commissioner Grybauskaitė, Director-General Mr Romero, and Mr Taverne and his staff for the numerous fruitful discussions, which I sincerely hope will continue, and really look forward to.
Everyone – including myself, with my years of experience of dealing with the Financial Regulation – is wondering what kind of Europe this is that requires such complicated, costly application procedures. Up to one third of the amount of each grant is lost on the cost of the application procedure. Year after year, organisations throw away substantial sums on participation in European policy tenders, even though they have no prospect of success. Forty pages of forms and an additional 500 pages of manuals is not the exception but the rule. Only 5–25% of applications are successful. At costs of up to EUR 200 000 per application, you can imagine the money that is being squandered in Europe every time an organisation participates in an EU tender.
What kind of Europe is it in which companies no longer wish to participate in tenders because they have to submit two annual balance sheets, even for routine applications? Indeed, the Commission has already worked very intensively on this, and it will continue to work on it and to make changes to the important implementing rules. I should also like to encourage Commissioner Grybauskaitė in this, and would be most obliged to her if she were to take up all of Parliament’s proposals, as we do not want the Commission to be equated throughout Europe with ponderousness, red tape and money-wasting; we want it to be seen as a service provider for all those wishing to implement and support European policies.
Our most important amendments will be put to a roll-call vote tomorrow. As Commissioner Grybauskaitė has already announced, some are to be incorporated. I should also like to present a few more. One concerns a database for the notification of applicants, avoiding the submission of multiple copies of documents and thus saving time and money at the application stage. We should also like to see Commission decisions rather than voluminous contracts. This could make procedures less protracted and – particularly in the case of small grants – less burdensome.
Our main point is that, in future, the Commission should assist applicants with the procedures. This is a cultural revolution, but it will be beneficial all round, particularly to the reputation of the EU. Our objectives are improvements in predictability, reliability and legal certainty, and, for the purposes of improving flexibility, an amendment has been tabled regarding the limited transferability of commitments, which would otherwise lapse. I shall be tabling another oral amendment tomorrow, which, whilst refraining from specifying an amount, nevertheless refers to a maximum sum. The negotiations on this will depend on the Financial Perspective.
I would appeal to the Council not to leave the situation as it stands. What kind of procedures are they that block outflows of funds whilst Member State organisations are losing so much money? This Parliament has recognised that we cannot go on as we are doing, especially as the complex bureaucratic procedures are not even particularly successful at achieving the objective of protecting Community funds.
That is the reason for my final request: let us strive for a new version of the Financial Regulation in the medium term. In the Member States, financial regulations are simple documents for administrations, because they have to be used daily. The EU’s Financial Regulation must not count as the most complicated the administration could have conceived for its self-management. This item, too, remains on Parliament’s agenda.
I should like to thank you all once more for your cooperation, and I hope to be able to count on your support tomorrow.
– First, two expressions of thanks; the first is to rapporteur Mrs Grässle, who has been a great inspiration to all of us who worked with her throughout the preparation of this report. Then also to the Chairman of the Committee on Budgetary Control, Mr Fazakas, who under this great pressure of time did everything to see that the two committees enjoyed excellent cooperation in bringing this report before Parliament.
As co-rapporteur and draftsman of the opinion regarding the Financial Regulation, I would stress that the main purpose of the report was to make the Financial Regulation and its rules of implementation less bureaucratic, easier to understand, simpler and, most importantly, more user-friendly. In this way we might also ensure a more effective use of budget funds. As the rapporteur has stated, the report devotes special attention to the area of public procurement and donations. Indeed at a number of meetings we heard, particularly from non-governmental organisations, that they no longer wished to cooperate with the European Union, since the bureaucratic procedures were too long and above all too expensive.
No one, myself included, would wish to change anything in the Regulation in such a way as to render the use of taxpayers’ money less transparent. In drafting the report, we were attempting to find some kind of new, more successful balance between the effective use of money on the one hand and democratic control over such use on the other hand. In particular, the committee chaired by Mr Fazakas, the Committee on Budgetary Control, is extremely sensitive with regard to this issue. That is why the opinions of the Court of Auditors have frequently been of decisive importance for both rapporteurs and especially for the Committee on Budgetary Control, and why they have also been accommodated in this report.
May I close by saying that no one, especially in politics, wants any financial scandals. And no matter how well written they are, there is of course no set of rules that can entirely prevent them, yet they may facilitate the more or less successful management of budget funds and the more or less general confidence of the public in its legality and effectiveness. Finally I would make so bold as to claim that this report is headed in the right direction, that the proposed solutions enable a kind of new, successful balance, and I look forward to the report being adopted tomorrow.
. – Mr President, I congratulate the rapporteur on her splendid and bold work.
This report sends a clear and strong message to citizens that the European Parliament wants them to have easier access to EU funding. A lot of importance is given to the debate on the Financial Perspective, which is about how much money will be in the EU budget. That is fine, but we should not neglect the equally important issue of how that money should be spent and how we can make it easier for citizens to benefit from it. What is the use of speaking of large sums of EU money when people on the ground are feeling increasingly frustrated about excessive bureaucracy in accessing funding, long and incomprehensible applications and officials who do little or nothing to explain them? No wonder many people simply give up before even trying. That is wrong and we should change it. We should change it by reforming the Financial Regulation and making sure we make things easier and more accessible.
That is what the rapporteur's report does: it introduces several measures to make access to funding easier and, in that sense, it turns virtual EU money that one may get into real EU money that one can actually access. That is good news for citizens, but it is also good news for NGOs and small businesses. I therefore call upon the Commission to be our ally in this reform.
Our message is clear: if we truly want to reconnect to the people, we should make things simpler.
. – Praise in this case is no mere formality, but an acknowledgement of the rapporteur’s extraordinarily coherent, committed work aimed at achieving two clear objectives, namely the simplification and proportionality of the scope of the rules. From this perspective, this is an extremely good report, for which we should not be sparing in our praise.
I should like to say at this point that it is vital, in my view, to analyse the next steps in this process of reform of the financial regulation. We must ensure that, throughout the next financial perspective, we in Parliament continue to exercise the power of codecision, as we did in the past, so that we can accomplish four key tasks in the near future.
The first such task is to update the budgetary guidelines in certain areas, for example the annuality principle and budgetary flexibility mechanisms; secondly, to reduce exceptions to the absolutely essential minimum – in so doing, we would confirm the overriding importance of the financial regulation on sectoral legislation, and put an end to duplications and discrepancies between on the one hand, the basic regulation, on the other, the implementing regulation and, between the two, the sectoral regulations; thirdly, to clarify the duties, powers and responsibilities of the various budgetary actors and ensuring that these duly reflect budgetary accounting standards. The fourth and last task will be to incorporate the financial regulation and the financial framework agreed upon in the Interinstitutional Agreement and to make them consistent.
These tasks may seem simple, but are in fact complex and require very careful attention.
. Mr President, firstly I wish to thank you, rapporteurs Mrs Gräßle and Mr Pahor, for the enormous task you have undertaken in preparing this topic. The amendment to the Financial Regulation has been an immense job of preparation, and one that is very technical and tough-going. It has taken a lot of time and concentration. Mrs Gräßle has untiringly chaired many meetings of work groups. The very fact that Parliament’s opinion is clear to everyone is precisely due to this excellent preparatory work. My warmest thanks go to them for that.
The Commission’s proposal aimed to revise the Regulation that had been in force for three years. The main objective has been to eliminate and simplify bureaucracy and increase flexibility, while at the same wishing to guarantee financial security.
The background to this is the development of a new administrative culture. In 1999, after the crisis which ended with the Commission’s resignation, a work group of experts proposed that the administration of the EU be organised in such a way that personal accountability would be clarified and at the same time financial administration simplified, this legislative package included reform of the budget structure to make it activity-based and a revision of the Financial Regulation and the implementation acts relating to it. Now is the period of interim evaluation.
One could say that the original ambitious objective has been partially achieved. Currently we are obtaining a clearer picture of the costs and results of the EU’s various policy areas. There is still a great deal of bureaucracy, however, and there are considerable controls and checks in place.
The Commission’s proposal to amend the Financial Regulation is along the right lines, I believe, although modest in its aims. The delegation of power and responsibility still lacks boldness, and activity-based administration is still a long way off.
In our opinion, the rapporteurs adopted just the right approach in endeavouring to relate necessary administration to a manageable sum of money. At present the procedures are sometimes so complicated and expensive that action does not result in the achievement of the objectives we aspire to, such as cooperation with the private sector.
The report adopted by the committees is, we believe, too cautious. We would have liked a bolder, more liberal approach. In our view, Parliament is still involved in ‘microadministration’. The main issue in administration is results, and not the procedures involved in its implementation. Complicated administrative processes only serve as protection for ineffectual civil servants, freeing them from having to make decisions. Financial administration must be based on rational decisions and personal accountability.
These comments aside, we are nevertheless prepared to support the report in its entirety, and we await the forthcoming debate on the implementation acts.
. Mr President, I too should like to extend warm thanks to Mrs Gräßle for her work, for even sacrificing her Christmas break, as I understand, and for the many fruitful meetings we have had together. Reform of the Financial Regulation really is desperately needed.
The dismissal of the Santer Commission brought about stricter rules and a review of the control mechanisms, something to which my group has always been committed. We have also had to conclude, though, that this clean-up process has overshot the mark somewhat. It has led to excessive bureaucracy for subsidy applications, and it is mainly the NGOs, the non-governmental organisations and small and medium-sized enterprises that have borne the brunt of this. There is now such fear of inappropriate spending that European officials, where possible, will pass the buck to the subsidy applicants. As a result, we still have not got what we set out to achieve, namely a Commission in which officials are really responsible and can also shoulder that responsibility.
I am, then, very much in favour of the amendments that are before us, the majority of which aim to simplify procedures. The principle of proportionality is being mooted and I am also delighted with Amendments 110 and 101 which deal with the percentage rule. The situation at the moment is that when beneficiaries raise own resources, it is likely that they will need to pay back much of the grant, with the counterproductive effect of giving a disincentive to raise own resources in future.
The Commission has pledged that it will adopt a number of basic points from those amendments, but, as ever, the devil is in the detail, of course. As you saw with the proposals that are before us, it is this House’s intention to simplify procedures. This is not only dependent on the Financial Regulation; much will also depend on the implementing provisions which the Commission will be drafting. I therefore hope that you will adopt the principle that simplification must be introduced, which will really lighten the load.
There is much talk at present of reducing the pressure of rules imposed by Europe, and people immediately think of the large enterprises which would otherwise be obstructed in their competitiveness. It is also just as important, though, for the small enterprises and non-profit organisations to start to benefit from a reduction in administrative costs. While it is important that the Commission should bear this in mind when it drafts the implementing rules, I hope, too, that the Council will accept that this is not just about large enterprises, and that smaller businesses and NGOs should also benefit from a reduction in the administrative burden imposed by Europe.
. Mr President, as I take the floor in the debate on Mrs Gräßle’s report on the Financial Regulation applicable to the general budget of the European Community, I should like to draw the attention of the House to the following issues.
Firstly, the European Commission believes that after three years’ operation of the Financial Regulation there is no need to change its structure or the fundamental principles and concepts it contains. Secondly, the Commission does, however, propose a whole series of changes affecting fundamental budget principles and the validation of claims amongst other issues. According to the proposal, the Community’s claims are to be dealt with by the Member States in the same way as national financial claims. In addition, the proposal sets a five-year period for them to extinguish. This is to apply to both public procurement and contracts. These provisions incorporate the changes required to adjust to the new Community directive adopted in 2004 concerning public procurement and grants. The aim is to simplify provisions on controls and guarantees.
The rapporteur proposes a whole series of amendments to the regulation amended by the European Commission. The changes are intended to make implementation of the Union’s budget easier and to facilitate access to budget funds by the beneficiaries. I support most of these amendments and earnestly hope that the Financial Regulation, as amended by the European Commission and Parliament, will enable funds set aside in the 2007-2013 Financial Perspective to be distributed in a more efficient and transparent manner than has been the case to date. This will be particularly important for the new Member States who are due to receive several times more funding for 2007-2013 than they have in the past.
As I conclude, I should like to thank Mrs Gräßle for a good report.
Mr President, Commissioner, like the last time we reviewed it, we are debating the financial Regulation today during a night sitting. I hope that, like last time, the Presidency-in-Office of the Council will be receptive to our proposals and not be a wary Presidency which wants to maintain the status quo, ignoring the fact that circumstances have changed and that the operating rules must be improved in order to improve budgetary execution.
Like last time, we again need the Commission to be understanding towards Parliament and demanding towards the Council. The rapporteur has obtained the support of a large majority for her proposal, both in the Committee on Budgetary Control and in the Committee on Budgets, and has included valuable contributions aimed at eliminating bureaucratic obstacles and protecting the taxpayers’ financial interests from fraud.
With regard to the amendments presented, I would like to draw attention to the rapporteur’s compromise proposal. The proposal of other political groups to authorise carry-over for all of the unused commitment appropriations is unrealistic and may affect the principle of annuality and, above all, it does not favour our position on the recycling of unspent funds, which is part of the negotiating strategy in the financial perspective. Restricting the sum, as the rapporteur does in her compromise amendment, seems more reasonable and, above all, more effective in terms of defending this strategy.
Furthermore, Mr President, I believe that the strategy should clearly separate the vote on the legislative proposal from the final adoption when we have a definitive wording from the Council.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by paying tribute to the work of both the rapporteur, Mrs Gräßle, and the draftsman, Mr Pahor, and by congratulating them on the quality of their report.
As MEPs, we had a duty, in fact, to review the financial regulation, and this for several reasons. It was becoming urgent to reform it. To prove this, I only need mention the various problems that we have had to tackle as representatives of the people of Europe, especially where providing Europeans with information was concerned. We need to be better at communicating with people and to communicate with them more often. Reviewing the financial regulation is one way of doing this. The lump-sum payments with regard to procurement procedures and to the award of grants are to be welcomed as a step in the direction of better financial management. The same goes, moreover, for the protection of the Communities’ financial interests, to be achieved, by the amendment tabled in relation to the recovery, suspension and implementation of contracts and penalties. I am thinking, in particular, of the amendments concerning the simplification measures.
The challenge for us is to strike a balance between simplification and sound financial management. I welcome the approach of the rapporteur and the draftsman, aimed at making the rules simpler for the beneficiaries, thanks in particular to the simplification of administrative procedures and the simultaneous tightening of controls on the way in which our budget is spent. We must provide the resources for an ongoing dialogue with civil society and not discriminate between organisations – between those that have the resources to respond to Community programmes and those that do not. The report will in fact make it possible to safeguard Parliament’s rights in the future, whether in terms of its power of control or of its right to information in its capacity as a branch of the budgetary authority.
Similarly, I should like to point out that the provisions concerning the funding of political groups or political parties are of the utmost importance. We are concerned here, in actual fact, with the formation of European citizenship, a citizenship to which Parliament must contribute in order to ensure the development of the European public space.
Mr President, I am addressing the twenty practically heroic Members who are here during this night sitting. It is shameful that we have to discuss such important issues at night. Our fellow Members decided that there was no need for Friday sittings, and here we are, at an inappropriate time, which is not worthy of the quality and dignity of our parliamentary work.
I will say secondly that we must congratulate Mrs Gräßle on her good work and say that this Parliament is obliged to ensure that the money that the citizens give us is not wasted on administrative costs and that it arrives on time and effectively, and that is the intention of Mrs Gräßle’s report.
There are two different philosophies here, and I am delighted that the majority of speakers share this new philosophy — which is different to the one in place when I came to this Parliament four terms in office ago — the philosophy of believing that we must get the best from the people who work on the administration of the budget and that we must establish responsibilities. The political position of imposing bureaucracy on spending is born of distrust in our civil servants, of we politicians not wanting to run any kind of risk.
The idea is to get rid of civil servants who make mistakes, and we therefore tell them that, each time they have to buy a pencil, they must follow a long procedure in order to assure us that the pencil has been purchased properly. We do not permit the tiniest error, and there have been cases of our getting rid of civil servants who have done things right many times, but who have made a mistake just once.
The philosophy of making the spending procedure less complicated is therefore going to allow Community money, which the Council rations more and more — it is only going to give us 1%, rather than 1.2% — to arrive more efficiently and on time, because there are plenty of examples of Community money reaching the taxpayer, the European citizen, late and inefficiently as a result of our Rules of Procedure and our lack of responsibility as politicians.
Thank you very much for this excellent report, Mrs Gräßle.
The revision of the Community’s ‘financial bible’ affects not only the institutional framework of the European Union but also its citizens. The rapporteur, Mrs Grässle, has done an excellent job in dealing with the Commission’s draft, and we now have an excellent proposal before us. I am going to focus on those points that I find most substantive. We must clearly define the tasks and joint responsibilities of the Member States regarding management of the Community’s financial resources. In respect of structural funds, and in the interest of transparency, reliability, efficiency and the good reputation of the European Union in the eyes of its citizens, we must put in place transparent and expeditious administrative procedures with clearly defined responsibilities for the individual actors. The same applies to public procurement. Ambiguities and unnecessary procedural delays often occur in this area as well. As a former mayor, I have had negative personal experiences in this respect. I believe that by approving this document we will contribute to the better functioning of the financial system in the European Union and thus make the activities of the EU easier for its citizens to comprehend.
– Mr President, I should like to make three points. Firstly, I wish to express my sincere congratulations to the rapporteur, Mrs Gräßle, who has done a tremendous job, a great job. We can only congratulate her on this achievement.
Secondly, if there is any point to this work, then surely it is that it represents an attempt to improve the efficiency of the administration of our programmes and our funds. This also means, however, that the Commission’s work should be increasingly judged by its efficiency in future. The significance of this to future discharge procedures in this House is that we shall have to change our methods and start to move away from a know-it-all attitude towards the application of more efficient standards.
Thirdly, as a Member coming from a small Alpine region, I expect the Commission – including in the context of the oft-heralded transparency initiatives – to provide information on the average size of the companies participating in the European programmes, the average size of the small or medium-sized enterprises benefiting from European funds, for example, and the length of time, in the final reckoning, for which an enterprise has to provide pre-financing in order to receive European funds. That, too, is very important as regards the future assessment of the Commission’s work and of the implementation of European programmes.
Mr President, at the close of this debate stretching into the night, I would like to say a few words as the President of the committee involved, COCOBU, and as a MEP of a new Member State.
MEPs of the new Member States have participated in the parliamentary preparations for the Financial Regulation with great joy and enthusiasm, not only because they have an enthusiastic commitment to parliamentary work, but also because they are convinced that we serve a better, simpler and more effective Europe.
This is because our experience of almost two years has shown us that the financial regulation of the European Union is often over-bureaucratised and anti-productive. Changing this situation is not only in the interest, but also the duty of all of us.
In awareness of this, all Members of Parliament involved in this process have cooperated with one another, showing a good example; the two committees reinforced their cooperation and appointed two excellent rapporteurs, and then, starting from the organisation of the public hearing to the voting, they did everything they could to achieve a result. We trust that the Commission and Council will follow this good example as soon as possible, in the interest of the common and good new Europe.
The debate is closed.
The vote will be tomorrow at 11.30 a.m.
The next item is the report by Seán Ó Neachtain, on behalf of the Committee on Fisheries, on more environmentally friendly fishing methods (2004/2199(INI)) (A6-0019/2006).
. – Mr President, I will start my presentation on promoting more environmentally friendly fishing methods by reminding Parliament that in recent times fishermen collectively have been seriously under attack.
Because of illegal actions by the few, there is a growing public perception that collectively fishermen are all potential criminals. I say to colleagues and especially to you, Commissioner, that this has to stop. Are there dishonest people in the fisheries sector? Of course there are, just like in every other sector – economic or otherwise – known to man. If someone is guilty of criminal activity then let the full force of the appropriate law apply. On the other hand, we must put a stop to the insidious branding of the entire fisheries profession with the same brush of dishonesty. We must never forget that the great majority of men and women involved in the sector are honest, dedicated and extremely hard-working people.
Furthermore, no meaningful change can be achieved without the active involvement and participation of those honest fishermen and women. In recent years the key challenge to maintaining sustainable fisheries has, to a large extent, developed into an overly simplistic and polarising debate on whether or not we should have more or less fishing. In reality the challenge of rebuilding stocks and maintaining sustainability is also about developing new and better ways of fishing through the utilisation and development of new technology.
The objective of maintaining sustainability must, most centrally, embrace the question of how we fish in the future so that we harvest our marine resources in the most environmentally favourable way. The introduction of fishing practices that reduce adverse impacts on our ecosystems is a priority. To achieve that we must first understand the effects of fishing practices on the marine environment and promote fishing activities that are environmentally sustainable. I am particularly pleased that the last Irish Presidency proposed the initiative of a major EU programme to make fishing activity more environmentally friendly in order to help to build European fish stocks.
This is an urgent matter. The urgency is clearly illustrated by one extraordinary statistic: 20 million tonnes of fish are being discarded worldwide every year, equivalent to about one quarter of total world catches. In the words of the then Irish Presidency, over-fishing is part of the overall problem; but taking that amount of fish out of the seas and then throwing it overboard is shockingly wasteful and has to be substantially reduced in the short term. I am sure that you will agree with me that we are going nowhere unless that happens, and that we must do something positive about it.
It is gratifying that we in the European Union are prepared to take the lead to tackle that worldwide problem and deal with such a wasteful side-effect of the fishing industry. The proposed environmental programme includes a review of all existing technical conservation measures within the next two years, to reduce ecosystem and environmental damage. It includes the proposal to fast-track the development of more selective fishing gear. It proposes the simplification of our current rules with a view to facilitating those changes.
I started my presentation in defence of fishermen. I conclude my presentation by underlining that it is our fishermen and women who will have a central role in deciding the future of the European fishing industry. Fishermen and women will have their say in this process through their regional advisory councils, which will have an extremely important role to play. There is no doubt in my mind that fishermen will fully subscribe to this new environmentally friendly approach. They will do so because it will contribute to sustainable fisheries. They will do so because it will contribute to improving fish stocks. They will do so because it will ensure that fish stocks are properly preserved for future generations.
Commissioner, if you want this programme to work then you must ensure that there are proposals for financial and other incentives, including additional quota entitlements to encourage fishermen to move towards more selective and more environmentally friendly fishing gear.
I hope that you will agree with me, Commissioner, that in the current context that will be a small price to pay.
. Mr President, I wish to begin by thanking the rapporteur, Mr Ó Neachtain, and the Committee on Fisheries for the constructive report on more environmentally friendly fishing methods and for the interest they have shown in the communication from the Commission. I cannot agree more with what the rapporteur has just said regarding the honesty and integrity of fishermen; the abuses of the few should not be blamed on everyone at large and we need to clamp down strongly on the real culprits.
The Commission attaches great importance to the development of more environmentally friendly fishing methods. Improving selectivity is one of the objectives of the technical measures that we propose in that context. In that regard, I am pleased to note that some progress has been achieved on the technical measures in the Baltic that were adopted by the Council in December, and the Commission intends to increase selectivity and the new technical measures to be proposed for the Mediterranean Sea, the Atlantic and North Sea.
I have noted your interest in combating ghost fishing. The Commission is prepared to be at the forefront of this battle. Following the Deepnet report, measures were decided, in the last TAC and in the quota regulation for 2006, to ban temporarily deepwater gillnet fishery in the areas covered by the report and concerned by this activity until such time as permanent measures – also applicable to other areas, in lieu of a complete ban – are adopted, hopefully, during this year. I have also reserved funds to support retrieval surveys of ghost nets. The Commission will continue to follow these issues with particular attention.
The reduction of discards will be a major objective of the new technical measures for the Atlantic and the North Sea. It needs to be underscored that, due to the variety of the catch composition and the level of discards in European Union waters, the regional aspects of the different fisheries will be taken into account. The various areas to be considered will correspond to the spheres of influence of the different RACs, thereby incorporating more easily the proposals made by those councils, a positive evaluation being made by the relevant RAC.
The Commission is encouraging the industry to engage in pilot programmes by making use of the RACs for this purpose. Two such pilot projects have already been carried out in France and Sweden. Further pilot projects, in full cooperation with the industry, will allow us to test on a case-by-case basis possible measures to reduce discards effectively.
The Commission is also encouraging the development of efforts in fisheries management in the Kattegat in cooperation with Denmark, Sweden and Germany. This will hopefully lead to positive results later this year. This kind of management, among other objectives, is aimed at reducing or eliminating discards.
Bycatch reduction is linked to selectivity and discard issues and, at international level, the Commission has promoted a global approach for bycatch issues within the FAO. This could result in an international plan of action on bycatch reduction and/or technical guidelines elaborated by the FAO.
Most of the measures to promote environmentally friendly fishing methods will be included in the new technical measures for the Atlantic and the North Sea. As you know, technical measures are considered as a complement to effort limitations, TACs and quotas, long-term management and recovery plans, and as part of the overall package of management measures.
I have noted your request to simplify the regulatory system and can inform you that these new technical measures will be a fundamental test case in the simplification programme led by the Commission. They are one of the principal points of the action plan on simplification.
Turning to the amendments: with regard to Amendment 1 on centralisation and co-management, the Commission would like to see substantial RAC involvement in the elaboration of technical measures without, however, any change to the decision-making process. The Commission agrees with taking into account initiatives of RACs so as to improve fisheries management and can accept that point on condition that the positive effects of such measures are confirmed by scientific assessment. I would like to emphasise that we already have examples to illustrate that the Commission takes into account proposals from the RACs, such as the case of the French square-meshed panel, the Swedish grid and the proposed new rule under which – for safety reasons – the cod line is to be placed as far as ten metres, instead of one metre, away from the meshes of the cod end when using an onboard pump system in pelagic fisheries.
It is premature to give a definitive reaction to Amendment 2, since discussions on depleted fish stocks are still under way. They will hopefully be concluded by April. However, the draft proposal from the Commission already provides for socio-economic compensation linked to recovery plans, and I can assure you that this topic will be given the necessary attention.
Mr President, let me first of all warmly congratulate the rapporteur, Mr Ó Neachtain, for a brilliant own-initiative report on introducing environmentally friendly fishing methods to the EU fisheries sector.
He has produced a very fitting conclusion to an initiative that, as he reminded us, was first started by the Irish Presidency. I agree with him and I agree with the Commissioner on the need to decriminalise honest fishermen. That is a crucial point that he brought out in his presentation. However, his report stresses two other points that I want to expand upon.
First of all, there is the need for the Commission to take a more wide-ranging view of measures to protect the marine environment and rebuild depleted fish stocks, in particular by studying factors other than over-fishing that may cause fish stocks to be depleted, such as pollution and global warming. As you know, Commissioner, there is mounting evidence that over-fishing has not been the only cause of the collapse of cod stocks in the North Sea. If that was so, the dramatic reduction in the number of fishing vessels that are now fishing for cod in the North Sea – numbers have collapsed by 60% through decommissioning in the last five years – would have led to a remarkable recovery in cod stocks, but that has not been the case.
It seems to me that the other factors – such as global warming or pollution or whatever other factors may be evident – should now be the basis of your review of the cod recovery programme, which I am delighted that you have agreed to carry out.
Indeed, the other point from Mr Ó Neachtain’s report that I want to emphasise is the point he strongly made on discards, when he emphasised that over 20 million tons of fish are discarded worldwide every year. One million tons are discarded in Europe every year. Commissioner, you said that two pilot projects were already under way. I thought you were also carrying out pilot projects in the North Sea. If you have any further information on the pilot projects and evidence concerning discards and how this may be tackled in the future I would very much like to hear it in your winding-up speech.
. Mr President, Commissioner, ladies and gentlemen, I should first of all like to congratulate Mr Ó Neachtain on his excellent report. Our group is satisfied with the report and we also support the two amendments tabled. The report is very timely. Last month, it became public knowledge that a number of deep-sea fish are threatened with exhaustion and even extinction. There are no two ways about it: the fish stocks are in a desperate fix and a change of tack towards sustainable and environmentally-friendly fisheries is desperately needed, and affects us all.
Let me begin by saying that fishermen will need to adjust to the depletion of fish stocks. While there is a need for technical measures, such as acoustic deterring devices, electric impulses which will render the disturbance of the sea bed unnecessary, adequate mesh sizes and fish hooks in order to minimise bycatch, non-technical measures are at least equally important. I am mainly concerned about preventing illegal fishing and introducing marine reserves so as to replenish fish populations.
This sounds simple, but it is an unfortunate fact that it is not. Our group stresses the need for fishermen to be encouraged to apply sustainable methods. The fisheries sector is having a tough time, not least due to increasing oil prices. In this light, we need an active and involved government in order to promote sustainable fishing. The governments must also stand surety for control and enforcement. Illegal fishing renders the situation impossible for all parties. Without effective control measures, this situation will irrevocably lead to a tragedy of common sense. Everyone stands to lose and soon there will be no fish left to catch.
Thirdly, consumers must also be involved in sustainable fishing. Many consumers wish to buy well-caught fish, but they do not know which of the fish is sustainable. Certification and quality marks are therefore important. Sustainable fish is, first and foremost, fish that is not overfished, without unnecessary bycatch and discards, and good information to consumers is needed in this respect. Only then will consumers take an informed decision in favour of sustainably caught fish.
Finally, in order to make a change of tack possible, we as politicians must shoulder our responsibility. We must constantly draw the attention to sustainable fishing and we must act; we must respond to the fishermen who make the temporary introduction of marine reserves possible, thus ensuring that they do not lose their incomes in the short term. The report that is before us constitutes a few sound steps in that direction and these must be fleshed out in the near future. Needless to say, the fishing industry must be involved in the measures. Only with responsible politicians and active government, innovative fishermen and involved consumers can both the fishing industry and the fish look forward to a sustainable future.
. – Mr President, the ALDE Group congratulates Mr Ó Neachtain on his report. It is clear and succinct and yet comprehensive in its coverage of the issues. We particularly endorse the references to biodiversity and to the need for action in relation both to ghost fishing and discards, as well as the call for the Commission to continue to promote the adoption of an FAO International Plan of Action on bycatch reduction.
On ghost fishing, we stressed the importance of monitoring the existing transitional measure, to ensure that it is not simply leading to displacement of effort, and the importance of the full involvement of the European Parliament in discussions relating to long-term controls. We entirely agree with the report’s emphasis on the role that regional advisory councils can play in the promotion of environmentally friendly fishing methods and with the necessity of affording them increased technical and financial support.
We regret that we cannot vote for either of the amendments. Whilst we sympathise with the approach expressed in Amendment 1, particularly on decentralisation and co-management, we have difficulties with some of the wording and feel that the points are effectively addressed in paragraph 19. In the same way we believe that the issue of compensation, as raised in Amendment 2, is already adequately covered by the existing paragraph 6.
In conclusion, we commend the report to the Commission, the Council and Parliament as a whole.
. Mr President, I wish to thank our rapporteur, Mr Ó Neachtain, and assure him of my full support for his report, which I hope will be adopted unamended.
I know of no one with any interest whatsoever in fisheries who would not support the principle of environmentally friendly fishing methods: the people with most to gain, after all, from protecting the marine environment and ensuring a balance between conservation and harvesting of fish stocks are the fishermen themselves. Most of the fishermen I know are not just fishing for today but are hoping that, one day, their families will be able to follow them into the business.
However, there is much more to environmental protection than just technical measures, important as they will always be. The CFP itself, I would contend, is not environmentally friendly: TACs and quotas measure not the amount of fish caught but only the fish landed. Discards are by the CFP, rather than prevented by it.
Many people in Scotland’s fisheries-dependent communities are totally disillusioned with the European Union’s management of fisheries; so much so that, today, the Scottish Parliament’s European Committee considered a petition based on 250 000 signatures calling for withdrawal from the CFP. The Scottish Parliament agreed to ask for legal advice on this. That was not done lightly, but because there is a real and serious need for more radical reform than we have had thus far.
. – I should first like to commend the rapporteur on his openness and his focus in the course of drawing up his report, which we broadly endorse and which was adopted unanimously in the Committee on Fisheries.
There is no doubt that the sustainability of fisheries resources is crucial to the long-term survival and viability of the fisheries sector.
The sustainability of resources needs to be based on a wide-ranging approach to measures to protect the marine environment and to rebuild depleted stocks, in which other factors such as coastal and offshore pollution, industrial and agricultural effluents, deep-sea dredging and maritime transport are also taken on board. This sustainability should also be based on technical measures arising from scientific fishing research, in particular via the implementation of closed seasons, prohibited zones and mesh size regulations.
That being said, we feel that fisheries management policies should not be used to penalise this strategically valuable activity, which is of vital economic and social importance. It is therefore necessary to strike a balance between meeting social and economic needs and environmental sustainability, in particular by implementing appropriate social and economic measures to compensate fishermen for the costs of reducing their activities connected with plans to rebuild depleted stocks, especially those working in less well-developed areas. Given that the common fisheries policy is a common policy, we believe that those taking decisions in this field need to take responsibility for those decisions. Consequently, we have retabled an amendment calling on the Commission to propose social and economic compensation measures aimed at providing Community funding for plans to rebuild depleted fish stocks.
Similarly, as we believe that fishermen and their representative associations should be involved in determining measures to protect the marine environment and rebuild fish stocks, we have retabled an amendment stating that decentralisation and co-management are two principles that are fundamental both in guaranteeing the involvement of fishermen and their representative associations in measures to protect the marine environment and rebuild fish stocks, but also in guaranteeing the effectiveness of such measures, bearing in mind that it is the fishermen and their associations, who have first-hand knowledge of the state of resources and who are most concerned to ensure their preservation, who will be applying such measures.
. – Mr President, there is no doubt that the common fisheries policy and the traditional quota system have resulted in depleted fish stocks. The more recent day-at-sea approach does not guarantee environmentally friendly fishing and bizarrely rewards the use of smaller mesh. I am hopeful that policies developed under the newer system, where you have all-stakeholder consultation, will be better than the top-down policies.
I support closed boxes such as the recent Celtic Sea cod box, which, though difficult, has been supported by fishermen. I believe that we must increase mesh size to prevent unnecessary discarding of juvenile fish. Ninety millimetres should be the minimum mesh size in order to protect nursery areas and reduce discards.
More R[amp]D is needed to tailor selectivity devices such as square mesh panels and sorting grids to make them even more effective in protecting young fish. This year gill netting has been banned in waters deeper than 200 metres. However, further measures are required, including restrictions on the length of gear and measures to prevent the stripping and dumping of nets at sea. Mesh sizes for fixed gears must be harmonised.
I am confident that the measures outlined above, and others, can contribute significantly to sustainable fishing and ultimately lead to sustainable fisheries.
– I should first like to thank the rapporteur and congratulate him on his work. I also wish to say that I wholeheartedly welcome the Commission's initiative in issuing a communication on promoting more environmentally-friendly fishing methods.
The technical conservation measures have a more important role than ever in the future of the sector. It is crucial that we adopt methods to improve selectivity and, therefore, the possibility of catching fish at the right size, taking account of biology and the life cycle of each individual species.
The satisfactory reproduction of fish, and in turn increased stocks, will only be possible if there are appropriate management measures, such as the temporary closure of certain fishing areas, to reduce bycatch to sustainable levels, and the effective practice of monitoring of vessels and fishing areas by means of satellite technology.
It is also necessary to become aware of the specific characteristics of fishing practices in the various Member States. This knowledge will help to implement appropriate, well-balanced measures that will ensure the recovery and management of fish sources and safeguard the overriding interests of fishermen and vessel owners. It is accordingly necessary to adopt a decentralised approach taking account of the specific characteristics of fishing areas and different species.
In spite of the Commission’s good intentions, a more decentralised approach is sometimes needed on important and sensitive questions regarding the economic and environmental sustainability of fisheries. Examples of this include the proposal initially put forward by the Commission for rebuilding fish stocks of southern hake and lobster and the most recent proposal on recovery of European eel.
I should like to finish by saying that the development of scientific research and technology sharing at Community level are key factors if we are to adopt more environmentally-friendly fishing rules. In this context, I feel that we need to pay close attention to the channelling of funds that will be available as part of the new Community framework for supporting research.
– Mr President, Commissioner, ladies and gentlemen, I should like to add my warm congratulations to Mr Ó Neachtain. This report concerns a Commission communication which lies at the heart of the common fisheries policy. I feel that in this and other areas, and using other instruments, we need to find solutions to the problems that we are facing, and that, accordingly, this debate today is of vital importance.
In the autonomous region of the Azores, considerable progress has been made in recent years, not least the prohibition of bottom gillnets and bottom trawls. I do feel, however, that much remains to be done, in the autonomous region of the Azores and in all Community waters, as regards these more environmentally-friendly methods.
What is needed is, firstly, more first-hand fisheries management, with the fundamental concept of the marine habitat placed at the heart of fisheries policy implementation. Secondly, we must prioritise the problem of discards, as the rapporteur has done.
We know that there are other countries within and outside Europe that operate a ban on any discard and I see no reason why we should not act more quickly and follow suit in the EU.
There is also the crucial problem of satellite systems for monitoring and detecting vessels, on which there is much to do if they are to comply fully. Lastly, I should therefore like to ask the Commission to take on board the need to implement these systems at the earliest opportunity and to ensure their effective use.
Mr President, Mr Borg, ladies and gentlemen, promoting environmentally friendly fishing methods demonstrates that the European Union has become fully aware of the difficulties being experienced by this sector and the need for structural action for responsible exploitation of aquatic resources.
Reducing fishing pressure, because fish stocks are in a bad condition, optimising catches by avoiding huge quantities of fish being thrown into the sea because they are immature and reducing the impact on particularly sensitive habitats: these are the main objectives of the Common Fisheries Policy, which we can endorse.
Adopting measures designed to protect and conserve living aquatic resources, to ensure that they are used in a sustainable way, to identify compensation measures for lost income and to support the development of research and innovation are priority commitments set out in the report under consideration. This report has our firm support; in fact, if fisheries activities are made more environmentally friendly this will also contribute to promoting positive socio-economic conditions.
I am convinced that it will only be possible to correctly apply the technical rules governing fishing if fishermen are willing to comply. It is therefore necessary to reinforce cooperation, agreement and participation by all those involved in the assessment, implementation and drafting of all technical measures to be adopted, and to promote a decentralised approach; in this way, once again, the European Union will decide not for its citizens but together with them.
Mr President, I should like to thank the rapporteur for the thought that has gone into the report and for its presentation.
The search for environmentally friendly methods of fishing is as long as the history of fishing itself. Even in ancient times legal and technical measures were put in place in order to limit catches and avoid depleting the stocks and damaging the biomass and consequently the environment. Only in the particular circumstances of the early 19th century were all restrictions on fishing lifted. At the end of the century things returned to normal, in other words, protective restrictions were reintroduced. It seems that more complex protective measures based on scientific research were developed mid-way through the 20th century. These favoured so-called optimal fishing that involved regulating the age of the first catch. There followed provisions on the permitted size of fish caught and the principles of selective fishing gear. On the other hand, they simply restricted the limits, fishing effort and fishing potential.
As to specific issues in the document before us, I believe it is worth mentioning the new approach to protective principles. In contrast to the protective measures applied to date, which mainly related to selective fishing, it is now proposed to protect the hitherto unwanted elements of the catch. I think this is eminently rational and indeed noble. It would seem to be a case of political correctness as applied to fish. Will this really be beneficial to the environment, though? Experience has shown that selective fishing always weakens the biological strength of desirable species in the ecosystem. The less useful species can take over the niche vacated by the more desirable ones. It is therefore vital to recommend ongoing monitoring of the population of both groups and the relationship between them.
Mr President, I should like to congratulate the rapporteur and to add that, despite the actions taken by the European Union, fish stocks are under constant threat and that this is due to three very important factors: firstly intensive rates of fishing, secondly fishing methods and thirdly maritime pollution.
The Committee on Fisheries adopted a report in January, the purpose of which is to promote environmentally-friendly fishing methods by proposing various technical measures, such as the definition of fishing areas, fishing periods and fishing tools.
We all wish for and are seeking sustainable exploitation of the seas and that is why we all need to move in this direction. As part of this effort, I too should like to emphasise certain things:
Firstly, the measures applied must be based on adequate, substantiated scientific studies, taking account of the peculiarities of each area.
Secondly, fishing organisations must have a right of participation, opinion and codecision in the overall procedure. In this way fishermen, realising the importance of and the need for the measures, will contribute to their more effective application.
Thirdly, more environmentally-friendly fishing methods imply less and more selective fishing, new equipment and loss of income. It is therefore important to make provision for adequate resources to support efforts.
Fourthly, it is very important that stricter measures be taken to protect seas from contamination either from land or sea and
Fifthly, seas know no borders. The European Union must find ways of ensuring that measures to protect the seas are applied not only by the Member States, but also by third countries.
To close, I wish to emphasise that it is the sacred duty of the entire world to leave clean seas with fish in them to future generations.
Mr President, I shall be the last tonight to add my congratulations to the rapporteur on his very good report. However, one line jumped out at me, and that is that TACs cannot control fishing mortality because they control landings but not catches and discards. This has been central to the problem of the common fisheries policy for decades and nothing that has been put in place by way of improvement has worked to date.
The cod recovery plan has not achieved the objective. Fishermen in my region of Northern Ireland have faced closure in the Irish Sea for a long number of years and we have not seen any concrete evidence that this has been a success. We need to look at where we are going.
Let us put the past behind us and start with a clean sheet of paper. It is in every fisherman’s interest that future stocks are protected and, if we must have controls, then let the industry be part of the decision-making process. You cannot continue to shut them out and blame them for non-cooperation. We have that opportunity through the regional consultation process. Let us bring everyone on board and let the industry be listened to and, above all, take on board some of its very good ideas.
It is a nonsense that if a fisherman says something, it must be wrong. This cannot be the bottom line for us in the future.
. Mr President, I could not agree more that ultimately we need to take a broad view on the reasons for depleted stocks. However, I will also stress that our communication deals with fisheries and how to come to grips with depleted stocks because, unless we reverse the trend as regards over-capacity and fishing effort, we will not deal with the problem effectively.
Regarding the point made concerning pilot projects on discards, there are indeed proposed projects in the North Sea aiming at increasing selectivity by new technical measures. I need to underline however that calling for a complete ban on discards from Community waters is easier said than done. This point was also raised by Mr Stevenson and by Mr Casaca. Even with regard to Norway, where fisheries are much less mixed and less complex, it has not been without problems. We are however looking at various ways of reducing discards, as I indicated in my initial presentation.
On another point made by Mr Stevenson concerning the studying of factors other than over-fishing, such as pollution and global warming – a point also raised by other honourable Members of Parliament – we are certainly willing to do this and we are doing so. The problem exists independently of the problem of depleted stocks, and we need to address it if we want to regain sustainable fisheries in the long-term interests of the fishermen themselves. In fact this is what we are trying to do by virtue of the proposed new technical measures and the communication we are preparing on maximum sustainable yields.
With regard to the point raised by Mrs Corbey, we are looking at the question of certification and labelling regarding sustainable fisheries by means of the eco-labelling proposal, which we hope to present during the course of this year.
I would also like to pick up the point that was made by Mr Hudghton, that environmentally friendly fishing methods are in the interests of the fishermen first and foremost. However, I would not agree with his point regarding the abandonment of the common fisheries policy, which I consider to be a cornerstone and the very basis of sustainable fisheries in the European Union.
With regard to the point raised by Mr Guerreiro, let me reiterate that the issue of compensation for socio-economic measures is being dealt with in the context of discussions on the European Fisheries Fund, which I hope will be adopted at the April Council.
In response to Mr Freitas’s point regarding the Vessel Monitoring System, I would like to state that the Commission considers that satellite technologies offer a powerful means of detecting the presence of unauthorised fishing vessels in closed areas and many protected areas and strongly supports the use of remote control technologies for control of the major part of the European Union fleet. The Commission supports VMS purchase and installation costs, and in fact the maximum amount paid during recent years has been in the region of EUR 2 250 for each blue box. In parallel, the Commission encourages the use of vessel protection systems which allows identification of the presence of vessels with VMS systems through a satellite image.
I agree with the point made by Mr Braghetto, Mr Gklavakis and Mr Nicholson on involving the fisheries sector – the various stakeholders and the industry – in the management of fisheries and in the various measures needed to attain and maintain sustainable fisheries. I also agree on the need to base our advice on scientific assessments.
I would also like to thank Mrs Attwooll, Mrs Sinnott, Mr Chmielewski and Mr Casaca for their views and for their very valid comments and remarks.
The debate is closed.
The vote will be tomorrow at 11.30 a.m.